Exhibit 10.2

U.S.$1,000,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 20, 2011

Among

ALENCO INC.,

as Borrower,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

RBS SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.

BARCLAYS CAPITAL

J.P. MORGAN SECURITIES LLC,

as Lead Arrangers,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Swing Line Bank,

BANK OF AMERICA, N.A.

THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH,

as Syndication Agents,

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.,

as Documentation Agents,

and

THE INITIAL LENDERS AND

INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Initial Issuing Banks



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  

Certain Defined Terms

     1   

SECTION 1.02.

  

Computation of Time Periods

     24   

SECTION 1.03.

  

Accounting Principles

     24    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01.

  

The Advances

     25   

SECTION 2.02.

  

Making the Revolving Credit Advances

     26   

SECTION 2.03.

  

Making the Swing Line Advances

     28   

SECTION 2.04.

  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     28   

SECTION 2.05.

  

Fees

     30   

SECTION 2.06.

  

Termination or Reduction of the Commitments

     31   

SECTION 2.07.

  

Repayment of Advances

     32   

SECTION 2.08.

  

Interest

     33   

SECTION 2.09.

  

Interest Rate Determination

     34   

SECTION 2.10.

  

Optional Conversion of Advances

     34   

SECTION 2.11.

  

Optional Prepayments of Advances

     35   

SECTION 2.12.

  

Increased Costs

     35   

SECTION 2.13.

  

Illegality

     36   

SECTION 2.14.

  

Payments and Computations

     36   

SECTION 2.15.

  

Taxes

     37   

SECTION 2.16.

  

Sharing of Payments, Etc.

     40   

Alenco - Amended and Restated Credit Agreement

 

i



--------------------------------------------------------------------------------

SECTION 2.17.

  

Mitigation Obligations; Replacement of Lenders

     41   

SECTION 2.18.

  

Use of Proceeds

     42   

SECTION 2.19.

  

Increase of Commitments

     42   

SECTION 2.20.

  

Evidence of Debt

     44   

SECTION 2.21.

  

Defaulting Lenders

     45    ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING   

SECTION 3.01.

  

Conditions Precedent to Effectiveness

     47   

SECTION 3.02.

  

Conditions Precedent to Each Borrowing and Issuance

     49   

SECTION 3.03.

  

Determinations Under Section 3.01

     51    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

  

Representations and Warranties of the Borrower

     51    ARTICLE V    COVENANTS OF THE BORROWER   

SECTION 5.01.

  

Affirmative Covenants

     53   

SECTION 5.02.

  

Negative Covenants

     57    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01.

  

Events of Default

     63    ARTICLE VII    THE ADMINISTRATIVE AGENT   

SECTION 7.01.

  

Appointment and Authority

     68   

SECTION 7.03.

  

Exculpatory Provisions

     68   

SECTION 7.05.

  

Indemnification

     69   

Alenco - Amended and Restated Credit Agreement

 

ii



--------------------------------------------------------------------------------

SECTION 7.06.

  

Resignation of Administrative Agent

     70   

SECTION 7.07.

  

Delegation of Duties

     71   

SECTION 7.08.

  

Non-Reliance on Administrative Agent and Other Lenders

     71   

SECTION 7.09.

  

No Other Duties, etc.

     71    ARTICLE VIII    MISCELLANEOUS   

SECTION 8.01.

  

Amendments, Etc

     71   

SECTION 8.03.

  

No Waiver; Remedies

     73   

SECTION 8.04.

  

Costs and Expenses

     74   

SECTION 8.05.

  

Right of Set-off

     76   

SECTION 8.06.

  

Binding Effect

     76   

SECTION 8.07.

  

Assignments and Participations

     77   

SECTION 8.08.

  

Confidentiality; Patriot Act

     80   

SECTION 8.09.

  

No Liability of the Issuing Banks

     81   

SECTION 8.10.

  

Governing Law

     81   

SECTION 8.11.

  

Extensions of Termination Date

     81   

SECTION 8.12.

  

Execution in Counterparts

     85   

SECTION 8.13.

  

Jurisdiction, Etc.

     85   

SECTION 8.14.

  

WAIVER OF JURY TRIAL

     1   

 

Schedules Schedule I - Commitments Exhibits         Exhibit A    -     
[Intentionally omitted]

Alenco - Amended and Restated Credit Agreement

 

iii



--------------------------------------------------------------------------------

Exhibit B-1

   -     

Form of Notice of Borrowing

Exhibit B-2

   -     

Form of Notice of Borrowing

Exhibit C

   -     

Form of Assignment and Assumption

Exhibit D-1

   -     

Form of Opinion of Internal Counsel for, or Acting on Behalf of, the Borrower
and the Guarantor

Exhibit D-2

   -     

Form of Opinion of special New York counsel for the Borrower and the Guarantor

Exhibit E-1

   -     

Form of Guaranty

Exhibit E-2

   -     

Form of Amended and Restated Guaranty

Exhibit F

   -     

Form of Extension Notice

Exhibit G

   -     

Form of Compliance Certificate

Exhibit H

   -     

Form of U.S. Tax Compliance Certificate

Exhibit I

   -     

Form of Accession Letter Agreement

Alenco - Amended and Restated Credit Agreement

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 20, 2011

ALENCO INC., a Delaware corporation (the “Borrower”), MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, RBS SECURITIES INC., CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS CAPITAL (“BARCLAYS CAPITAL”), the investment bank division of BARCLAYS
BANK PLC (“BARCLAYS BANK”, and together with BARCLAYS CAPITAL, “BARCLAYS”) AND
J.P. MORGAN SECURITIES LLC, as lead arrangers (the “Lead Arrangers”) for the
Lender Parties (as hereinafter defined), BANK OF AMERICA, N.A. and THE ROYAL
BANK OF SCOTLAND N.V., (CANADA) BRANCH, as syndication agents (the “Syndication
Agents”), BARCLAYS BANK and JPMORGAN CHASE BANK, N.A. (“JPMorgan”) as
documentation agents (the “Documentation Agents”), CITIBANK, N.A. (“Citibank”),
as swing line bank (the “Swing Line Bank”) and as administrative agent (the
“Administrative Agent”) for the Lender Parties, the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof and the Initial Issuing Banks (as hereinafter
defined), agree as follows:

PRELIMINARY STATEMENTS:

The Borrower entered into a Credit Agreement dated as of December 22, 2003 (the
“2003 Credit Agreement”), with the initial lenders named therein and Citibank,
as administrative agent, pursuant to which the Lender Parties (as defined
therein) agreed to extend credit to the Borrower from time to time in an
aggregate principal amount of up to $300,000,000.

The 2003 Credit Agreement was amended and restated pursuant to the Amended and
Restated Credit Agreement dated as of December 8, 2004, and was further amended
and restated pursuant to the Amended and Restated Credit Agreement dated as of
December 14, 2006, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement dated as of July 31, 2009 (the “Original Credit Agreement”), among the
Borrower, the initial lenders named therein and Citibank, as administrative
agent, pursuant to which the Lender Parties (as defined therein) agreed to
extend credit to the Borrower from time to time in an aggregate principal amount
of up to $565,000,000.

The Borrower has requested that the Original Credit Agreement be amended and
restated as set forth in this Agreement and the Lender Parties have indicated
their willingness to agree to amend and restate the Original Credit Agreement as
set forth in and on the terms and conditions contained in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.

Alenco - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

As used in this Agreement (unless stated otherwise), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Accession Letter Agreement” means a letter agreement entered into by an
Eligible Assignee and the Borrower and accepted by the Administrative Agent, in
substantially the form of Exhibit I hereto.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank with its office at 1615 Brett
Road, Building #3, New Castle, Delaware 19720, ABA Number XXXXXXXXX, Account No.
XXXXXXXX, Account Name NAIB Agency - MTF, Re: Alenco, Attention: Bank Loan
Syndications.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

“Affected Lender” has the meaning specified in Section 5.02(d).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Shares of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Shares, by contract or otherwise.

“Agreement” means this agreement, as amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

“Amended and Restated Guaranty” means each Amended and Restated Guaranty to be
dated as of each Section 2.19 Effective Date and in substantially the form of
Exhibit E-2 hereto, as may be further amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof.

“Applicable Law” means, with respect to any Person, property, transaction or
event, and whether or not having the force of law, all applicable provisions of
laws, statutes, regulations, rules, guidelines, by-laws, treaties, orders,
policies, judgments, decrees and official directives of Governmental/Judicial
Bodies or Persons acting under the authority of any Governmental/Judicial Body.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

Alenco - Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------

“Applicable Margin” means with respect to Base Rate Advances or Eurodollar Rate
Advances outstanding at any time, “Applicable Fee Rate” means with respect to
Letters of Credit outstanding at any time, and “Applicable Percentage” means, at
any time, a rate per annum equal to the margin or rate, as the case may be, set
out in the following table under the applicable column opposite the applicable
rating category assigned by S&P or Moody’s to the long term senior unsecured
debt of the Guarantor at such time; provided that (a) if at such time the rating
so assigned by one of such agencies differs from the rating assigned by the
other agency by only one level, then the Applicable Margin for such Base Rate
Advances or Eurodollar Rate Advances, the Applicable Fee Rate for such Letters
of Credit or the Applicable Percentage, as the case may be, shall be the margin
or rate, as the case may be, opposite the higher of the two levels so assigned
by such agencies, (b) if at such time the rating so assigned by one of such
agencies differs from the rating assigned by the other agency by two or more
levels (for example, BBB by S&P and lower than Baa3 by Moody’s), then the
Applicable Margin for such Base Rate Advances or Eurodollar Rate Advances, the
Applicable Fee Rate for such Letters of Credit or the Applicable Percentage, as
the case may be, shall be the average of the margin or rate, as the case may be,
corresponding to those levels (to use the foregoing example, (i) the Applicable
Margin for Base Rate Advances would be 87.5 bps, (ii) the Applicable Margin for
Eurodollar Rate Advances and the Applicable Fee Rate for Letters of Credit would
be 187.5 bps and (iii) the Applicable Percentage would be 37.5 bps), (c) if at
such time only one of such agencies assigns a rating, then the Applicable Margin
for such Base Rate Advances or Eurodollar Rate Advances, the Applicable Fee Rate
for such Letters of Credit or the Applicable Percentage, as the case may be,
shall be the margin or rate, as the case may be, opposite the sole rating, and
(d) if neither agency assigns a rating, then the Applicable Margin for such Base
Rate Advances or Eurodollar Rate Advances, the Applicable Fee Rate for such
Letters of Credit or the Applicable Percentage, as the case may be, shall be the
margin or rate, as the case may be, opposite the lowest rating level:

 

Rating Level (S&P/Moody’s)

   Applicable Margin
for Base Rate
Advances      Applicable Margin
for Eurodollar Rate
Advances
and Applicable Fee
Rate for  Letters of
Credit      Applicable
Percentage  

A / A2 or higher

     0.0 bps         87.5 bps         17.5 bps   

A- / A3

     0.0 bps         100.0 bps         20.0 bps   

BBB+ / Baa1

     25.0 bps         125.0 bps         25.0 bps   

BBB / Baa2

     50.0 bps         150.0 bps         30.0 bps   

BBB- / Baa3

     75.0 bps         175.0 bps         35.0 bps   

lower than BBB- / lower than Baa3, or unrated by both agencies

     125.0 bps         225.0 bps         45.0 bps   

provided, further, that, with respect to Letters of Credit which are not
characterized as Direct Credit Substitutes (as determined by the applicable
Issuing Bank, acting reasonably), the Applicable Fee Rate shall be 66.67% of the
applicable rates described above; provided that, if any such Letter of Credit
were determined by the Office of the Superintendent of Financial

 

Alenco - Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------

Institutions Canada, or by any federal regulatory authority in the United
States, to be a Direct Credit Substitute after the issuance thereof, the
Applicable Fee Rate shall be adjusted to 100.00% of the applicable rates
described above with retroactive effect to the date of issuance and the
incremental issuance fee payable for the period from the date of issuance to the
date of such determination shall be payable on the final Business Day of the
earliest of the next March, June, September and December.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assigned Interests” has the meaning specified in Section 8.11(e).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted and approved by the Administrative
Agent and approved by the Issuing Banks and, if applicable, approved by the
Borrower in accordance with Section 8.07, in substantially the form of Exhibit C
hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.08(a)(i).

“basis point” or “bps” means one one-hundredth of one percent.

“Board of Directors” means the board of directors of the Guarantor or, if duly
constituted and whenever duly empowered, the executive committee of the board of
directors of the Guarantor for the time being and reference to action by the
directors means actions by the directors of the Guarantor as a board or action
by the said executive committee as such committee.

“Borrower Extension Notice” has the meaning specified in Section 8.11(c).

 

Alenco - Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of (a) Revolving Credit Advances of the
same Type made on the same day by the Lenders or (b) a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.03(a).

“Bow Office Lease” means, collectively and individually, the Headlease, the
Sublease and the Encana Indemnity and all amendments, supplements, renewals,
extensions, replacements and restatements of any of the foregoing and any other
agreements entered into pursuant to any of the foregoing relating to The Bow
office tower or any properties ancillary thereto. For purposes of this
definition, “Headlease” means, collectively, the lease made as of the 7th day of
February, 2007, between Encana Developments Partnership (“EDP”) (as landlord)
and Encana Leasehold Limited Partnership (“ELLP”) (as tenant), as assigned by
EDP to Centre Street Trust pursuant to an assignment and assumption agreement
dated the 8th day of February, 2007 between EDP and Centre Street Trust, as
amended pursuant to letter agreements dated December 10, 2007, February 11,
2008, February 14, 2008, and February 25, 2009 among Centre Street Trust, ELLP
and EDP, and as amended by a lease amending agreement made as of April 22, 2009,
among, inter alia, Centre Street Trust and ELLP, as the same may be further
assigned or amended, restated, superseded, supplemented, extended, replaced or
modified from time to time; “Sublease” means the Sublease with respect to a
portion of the premises located in The Bow entered into between ELLP as
sublandlord and the Borrower as subtenant dated November 29, 2009 and effective
on or about November 30, 2009, as such sublease may be amended, restated,
superseded, supplemented, extended, replaced, or modified from time to time; and
“Encana Indemnity” means the indemnity entered into by the Guarantor and EDP
dated February 7, 2007, as assigned by EDP to Centre Street Trust pursuant to an
assignment and assumption agreement dated the 8th day of February, 2007, between
EDP and Centre Street Trust, as the same may be amended, restated, superseded,
supplemented, extended, replaced or modified from time to time.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and Toronto, provided that, if the
applicable Business Day relates to any Eurodollar Rate Advances, “Business Day”
means a day of the year on which banks are not required or authorized by law to
close in New York City, Toronto and on which dealings are carried on in the
London interbank market.

“Capital Lease” means, for any Person, the capitalized amount of a lease or
other arrangement relating to property which, in accordance with GAAP, should be
accounted for as a capital lease on a balance sheet of such Person at such time;
provided that (x) any real property lease entered into before December 31, 2010
(including the Bow Office Lease) shall be excluded from this definition and (y)
any leases that would have been characterized as operating leases under GAAP as
in effect on December 31, 2010 shall be deemed to be operating leases and shall
be excluded from this definition.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Centralized Banking Arrangements” means any centralized banking arrangements
entered into by the Borrower with any financial institution in the ordinary
course of business for the purpose of obtaining cash management services (which
arrangements may include, without

 

Alenco - Amended and Restated Credit Agreement

5



--------------------------------------------------------------------------------

limitation, the pooling and set-off of account balances between accounts
belonging to different entities, the provision of guarantees or indemnities or
the assumption of joint and several liabilities by one or more entities in
regard to obligations of one or more other entities, or other similar
arrangements).

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit
Sub-Commitment or a Swing Line Sub-Commitment.

“Commitment Date” has the meaning specified in Section 2.19(a).

“Common Equity Securities” means the securities of a Person which are entitled
to share without limitation in a distribution of the assets of such Person upon
any liquidation, dissolution or winding-up of such Person.

“Communications” has the meaning specified in Section 8.02(d).

“Compliance Certificate” means a certificate of the Borrower substantially in
the form of Exhibit G hereto, duly executed by an authorized officer of the
Borrower.

“Confidential Information” means the financial, operational and other
information and data that the Borrower or the Guarantor furnishes to the
Administrative Agent, the Syndication Agents, the Documentation Agents, the Lead
Arrangers or any Lender Party in a writing designated as confidential or, by the
context, reasonably anticipated to be confidential, but does not include any
such information that is or becomes generally available to the public other than
through a breach of the confidentiality obligations by the Administrative Agent,
any Syndication Agent, any Documentation Agent, any Lead Arranger and/or a
Lender Party under this Agreement or that is or becomes available to the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lead
Arranger or such Lender Party from a source other than the Borrower or
Guarantor.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Assets” means, at any time, the aggregate amount of assets of the
Guarantor as set forth in the Guarantor’s most recent Consolidated financial
statements prepared in accordance with GAAP.

“Consolidated Capitalization” means, at the end of a Fiscal Quarter, and as
determined on a Consolidated basis in accordance with GAAP, the aggregate of:

(a) Consolidated Net Worth; and

(b) Consolidated Debt.

“Consolidated Debt” means, at the end of a Fiscal Quarter and as determined on a
Consolidated basis in accordance with GAAP, all Financing Debt of the Guarantor
at such time but excluding any Financing Debt referred to in the proviso to the
definition of Consolidated Debt to Consolidated Capitalization Ratio.

 

Alenco - Amended and Restated Credit Agreement

6



--------------------------------------------------------------------------------

“Consolidated Debt to Consolidated Capitalization Ratio” means, at the end of a
Fiscal Quarter, the ratio of Consolidated Debt at such date to Consolidated
Capitalization at such date; provided that, for purposes of calculating such
ratio, Consolidated Debt shall exclude:

(a) Any Financing Debt where the Guarantor or a Subsidiary of the Guarantor has
irrevocably deposited with the proper depository in trust the necessary cash or
marketable debt instruments for the defeasance, redemption or satisfaction of
such Financing Debt prior to its scheduled maturity date in accordance with the
provisions of the indenture, agreement or other instrument governing such
Financing Debt (and such deposits shall be excluded in any calculation of
Consolidated Tangible Assets); and

(b) Any new Financing Debt borrowed or issued for the purpose of repaying or
satisfying any existing Financing Debt prior to its maturity date provided that
(A) such existing Financing Debt matures within 12 months of the date on which
the new Financing Debt is borrowed or issued, (B) such new Financing Debt will
only be excluded to the extent it is deposited into a segregated account of the
Guarantor or the Borrower (as certified by a Senior Financial Officer in an
officer’s certificate delivered to the Administrative Agent promptly after such
deposit) and (C) such deposits shall be excluded in any calculation of
Consolidated Tangible Assets.

“Consolidated Net Tangible Assets” means, with respect to any Person at any
time, the total amount of assets of such Person and its Subsidiaries on a
Consolidated basis (less applicable reserves and other properly deductible
items) after deducting therefrom:

(a) all current liabilities (excluding any indebtedness classified as a current
liability and any current liabilities which are by their terms extendible or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed);

(b) all goodwill, trade names, trademarks, patents and other like intangibles;
and

(c) appropriate adjustments on account of minority interests of other Persons
holding shares of the Subsidiaries of such Person,

in each case, as shown on the most recent annual audited or quarterly unaudited
Consolidated balance sheet of such Person computed in accordance with GAAP.

“Consolidated Net Worth” means, at the end of a Fiscal Quarter and as determined
in accordance with GAAP on a Consolidated basis for the Guarantor, the
Consolidated shareholder’s equity of the Guarantor as shown on the most recent
annual audited or quarterly unaudited Consolidated balance sheet of the
Guarantor (including, for certainty, to the extent included as shareholder’s
equity on such balance sheet, preferred securities and minority interests, but
excluding all amounts included in shareholder’s equity attributable to
Non-Recourse Assets of the Guarantor).

“Consolidated Tangible Assets” means, at the end of a Fiscal Quarter and as
determined in accordance with GAAP on a Consolidated basis for the Guarantor,
the total assets of the Guarantor shown on the most recent annual audited or
quarterly unaudited Consolidated balance

 

Alenco - Amended and Restated Credit Agreement

7



--------------------------------------------------------------------------------

sheet of the Guarantor (excluding (i) goodwill, trademarks, copyrights and other
similar intangible assets and (ii) Non-Recourse Assets of the Guarantor);
provided, that Consolidated Tangible Assets shall not include any deposits
referred to in either (i) or (ii) of the proviso to the definition of
Consolidated Debt to Consolidated Capitalization Ratio.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09, 2.10 or
2.13.

“Declining Lender” has the meaning specified in Section 8.11(c).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, subject to Section 2.21(c), a Lender as
to which the Administrative Agent has notified the Borrower that (i) such Lender
has failed for three or more Business Days to comply with its obligations under
this Agreement to make an Advance, make a payment to the Issuing Bank in respect
of a Letter of Credit Advance and/or make a payment to the Swing Line Bank in
respect of a Swing Line Advance (each a “funding obligation”), unless such
Lender and at least one other Lender has notified the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) such Lender has
notified the Administrative Agent, the Borrower, an Issuing Bank or the Swing
Line Bank in writing, or has stated publicly, that it will not comply with any
such funding obligation hereunder unless (x) such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement) and (y) at least one other Lender has made a
similar notification to the one described in clause (ii)(x), (iii) such Lender
that has defaulted on its funding obligations under other loan agreements or
credit agreements generally under which it has commitments to extend credit or
that has notified, or whose Parent Company has notified, the Administrative
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under loan agreements or credit
agreements generally, (iv) such Lender has, for three or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent or the Borrower, that it will comply
with its funding obligations hereunder (provided that such Lender will cease to
be a Defaulting Lender pursuant to this clause (iv) upon the Administrative
Agent’s and the Borrower’s receipt of such written confirmation), or (v) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company; provided that a Lender Insolvency event shall not
be deemed to occur with respect to a Lender or its Parent Company solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or Parent Company by a governmental authority or instrumentality thereof where
such action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or permit such Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (i) through (v) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a

 

Alenco - Amended and Restated Credit Agreement

8



--------------------------------------------------------------------------------

Defaulting Lender (subject to Section 2.21(c)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swing Line Bank
and each Lender.

“Direct Credit Substitutes” has the meaning contemplated within the Guidelines
published March 1993 by the Office of the Superintendent of Financial
Institutions Canada on Capital Adequacy Requirements or within the guidelines,
rules or regulations of the Board of Governors of the Federal Reserve System or
the Comptroller of the Currency of the United States, in each case as amended
from time to time.

“Direct Pay Letters of Credit” means any Letter of Credit other than a Trade
Letter of Credit that is contemplated may be used as the primary payment
mechanism for an obligation (rather than as a backstop).

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

“Documents” means this Agreement, the Guaranty and all certificates, notices and
other documents delivered or to be delivered to the Administrative Agent or the
Lender Parties, or both, in relation to this Agreement or the Guaranty pursuant
hereto or thereto and, when used in relation to any Person, the term “Documents”
means and refers to the Documents executed and delivered by such Person.

“Dollar”, “United States Dollar”, “U.S. Dollar” and the sign “$” each means the
lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability, proceeding, consent
order or consent agreement relating in any way to any Environmental Law,
Environmental Permit or Hazardous Material or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other similar actions or damages and (b)
by any governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance having the force or effect
of law relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to

 

Alenco - Amended and Restated Credit Agreement

9



--------------------------------------------------------------------------------

the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity of the Borrower” means, on any date, the shareholders’ equity appearing
in the Borrower’s most recent audited Consolidated financial statements prepared
in accordance with GAAP; provided that the total of the book value of issued and
fully paid preferred shares shall be included and appraisal increments or
appraisal surpluses shall not be included in Equity of the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414(b), (c), (m) and (o) of the
Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver under Section 412(c) of the Internal
Revenue Code with respect to a Plan; (c) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan in a distress termination
pursuant to Section 4041(a)(2) of ERISA (including any such notice of a distress
termination with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a Lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; or
(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that is reasonably expected to result in the termination
of, or the appointment of a trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the LIBO Rate for such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period.

 

Alenco - Amended and Restated Credit Agreement

10



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extended Financing Debt” has the meaning specified in Section 6.01(d).

“Extended Termination Date” has the meaning specified in Section 8.11(a).

“Extending Lender” has the meaning specified in Section 8.11(c).

“Extension Date” has the meaning specified in Section 8.11(a).

“Extension Notice” has the meaning specified in Section 8.11(b).

“Facilities” means any drilling equipment, production equipment and platforms or
mining equipment; pipelines, pumping stations and other pipeline facilities;
terminals, warehouses and storage facilities; bulk plants; production,
separation, dehydration, extraction, treating and processing facilities;
gasification or natural gas liquefying facilities, flares, stacks and burning
towers; floatation mills, crushers and ore handling facilities; tank cars,
tankers, barges, ships, trucks, automobiles, airplanes and other marine,
automotive, aeronautical and other similar moveable facilities or equipment;
computer systems and associated programs or office equipment; roads, airports,
docks (including drydocks); reservoirs and waste disposal facilities; sewers;
generating plants (including power plants) and electric lines; telephone and
telegraph lines, radio and other communications facilities; townsites, housing
facilities, recreation halls, stores and other related facilities; and similar
facilities and equipment of or associated with any of the foregoing.

“Federal Bankruptcy Code” means Title 11 of the United States Code.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as

 

Alenco - Amended and Restated Credit Agreement

11



--------------------------------------------------------------------------------

published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Instrument Obligations” means obligations arising under:

(a) interest rate swap agreements, forward rate agreements, floor, cap or collar
agreements, futures or options, insurance or other similar agreements or
arrangements, or any combination thereof, entered into by a Person relating to
interest rates or pursuant to which the price, value or amount payable
thereunder is dependent or based upon interest rates in effect from time to time
or fluctuations in interest rates occurring from time to time;

(b) currency swap agreements, cross-currency agreements, forward agreements,
floor, cap or collar agreements, futures or options, insurance or other similar
agreements or arrangements, or any combination thereof, entered into by a Person
relating to currency exchange rates or pursuant to which the price, value or
amount payable thereunder is dependent or based upon currency exchange rates in
effect from time to time or fluctuations in currency exchange rates occurring
from time to time; and

(c) commodity swap or hedging agreements, floor, cap or collar agreements,
commodity futures or options or other similar agreements or arrangements, or any
combination thereof, entered into by a Person relating to one or more
commodities or pursuant to which the price, value or amount payable thereunder
is dependent or based upon the price of one or more commodities in effect from
time to time or fluctuations in the price of one or more commodities occurring
from time to time.

“Finance Co.” means Encana Holdings Finance Corp., an unlimited liability
company incorporated under the laws of Nova Scotia, and any successor thereto.

“Financing Debt” means, with respect to any Person and at any time, all
indebtedness for borrowed money of such Person at such time and specifically
includes (without duplication):

(a) indebtedness of such Person arising pursuant to bankers’ acceptance
facilities, note purchase facilities and commercial paper programs;

(b) indebtedness of such Person for borrowed money evidenced by and owed under a
bond, note, debenture or similar instrument;

(c) all indebtedness of such Person representing the deferred purchase price of
any property which, in accordance with its terms is, or after giving effect to
any renewal or extension provisions of such arrangements may be, payable by such
Person more than 12 months after the date of acquisition;

(d) the amounts under Capital Leases under which such Person is the lessee;

 

Alenco - Amended and Restated Credit Agreement

12



--------------------------------------------------------------------------------

(e) indebtedness of such Person arising pursuant to letters of credit or letters
of guarantee securing or supporting any indebtedness referred to in paragraphs
(a), (b), (c), (d) and (f) of this definition; and

(f) (i) obligations of such Person under guarantees, indemnities or other
contingent obligations securing or supporting any indebtedness or other
obligations of any other Person referred to in paragraphs (a), (b), (c), (d) and
(e) of this definition, and (ii) all other obligations of such Person incurred
for the purpose of or having the effect of providing financial assistance to
another Person to secure or support any indebtedness or other obligations of any
other Person referred to in paragraphs (a), (b), (c), (d) and (e) of this
definition, including endorsements with recourse of bills of exchange
constituting or evidencing any such indebtedness or obligations (other than for
collection or deposit in the ordinary course of business);

provided that Financing Debt of a Person shall not include (A) any Non-Recourse
Debt of such Person, (B) (x) indebtedness under any real property leases entered
into before December 31, 2010 (including the Bow Office Lease) and (y) any
leases that would have been characterized as operating leases under GAAP as in
effect on December 31, 2010 and (C) where such Person is a Wholly-Owned
Subsidiary, any of the foregoing which is owed to the Guarantor or another
Wholly-Owned Subsidiary; provided, further that indebtedness of the Guarantor
under the Guarantor Credit Agreement shall constitute Financing Debt of the
Guarantor.

“Fiscal Quarter” means the first three (3) months of the fiscal year as adopted
by the Borrower or the Guarantor, as the case may be, from time to time, and
each successive period of three (3) months in such fiscal year.

“GAAP” means, with respect to any Person at any time, generally accepted
accounting principles in Canada which are in effect from time to time, unless
such Person’s most recent audited annual or unaudited interim financial
statements are not prepared in accordance with generally accepted accounting
principles in Canada, in which case GAAP shall mean generally accepted
accounting principles in the United States which are in effect from time to
time.

“Governmental/Judicial Body” means:

(a) any government, parliament or legislature, any regulatory or administrative
authority, agency, commission or board (including any board having jurisdiction
in respect of pipelines or the oil and gas industry generally) and any other
statute, rule or regulation making entity having jurisdiction in the relevant
circumstances;

(b) any Person to whom a government, parliament or legislature, any regulatory
or administrative authority, agency, commission or board or any other statute,
rule or regulation making entity referred to in paragraph (a) has delegated
power or authority under a statute, rule or regulation thereof; and

(c) any judicial, administrative or arbitral court, authority, tribunal or
commission having jurisdiction in the relevant circumstances.

 

Alenco - Amended and Restated Credit Agreement

13



--------------------------------------------------------------------------------

“Guarantor” means EnCana Corporation, a corporation subsisting under the Canada
Business Corporations Act, and its successors.

“Guarantor Credit Agreement” means the Extendible Revolving – Term Credit
Facility dated as of October 12, 2011 among the Guarantor, as borrower, the
financial and other institutions party thereto from time to time as lenders, and
Royal Bank of Canada, as administrative agent, as such agreement may be further
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

“Guarantor Subsidiary” means, at any time, a Subsidiary of the Guarantor that is
then guaranteeing the borrowings and letters of credit under the Guarantor
Credit Agreement in accordance therewith.

“Guaranty” means the Second Amended and Restated Guaranty dated as of the date
hereof, in substantially the form of Exhibit E-1 hereto, as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof. Upon the execution and delivery of each
Amended and Restated Guaranty pursuant to Section 2.19, the term “Guaranty”
shall mean such Amended and Restated Guaranty.

“Hazardous Material” means any waste, material or substance that is defined as
hazardous in or pursuant to any Environmental Law or which is subject to
regulation or control pursuant thereto.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increase Request” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(a).

“Indebtedness” means indebtedness created, issued or assumed for borrowed funds,
or for the unpaid purchase price of property of the Borrower or a Restricted
Subsidiary, and includes, without duplication, indebtedness guaranteed by the
Borrower or a Restricted Subsidiary.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Issuing Bank” means Citibank.

“Initial Lender” has the meaning specified in the recital of parties to this
Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the final day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the final day of the immediately preceding Interest Period
and ending on the final day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one
week, two weeks, one,

 

Alenco - Amended and Restated Credit Agreement

14



--------------------------------------------------------------------------------

two, three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Administrative
Agent not later than 12:00 P.M. (New York City time) on the second Business Day
prior to the first day of such Interest Period, select; provided, however:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date unless, after giving effect to such selection, the aggregate
principal amount of Base Rate Advances and of Eurodollar Rate Advances having
Interest Periods that end on or prior to the Termination Date shall be at least
equal to the aggregate principal amount of Advances due and payable on or prior
to such date;

(b) whenever the final day of any Interest Period would otherwise occur on a day
other than a Business Day, the final day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, if
such extension would cause the final day of such Interest Period to occur in the
next following calendar month, the final day of such Interest Period shall occur
on the next preceding Business Day;

(c) in the case of any such Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one week, two weeks, one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Bank” means the Initial Issuing Bank and each Eligible Assignee to
which a Letter of Credit Sub-Commitment hereunder has been assigned pursuant to
Section 8.07 or any other Lender that agrees to become an Issuing Bank, as
issuer of a Letter of Credit, so long as such Eligible Assignee or other Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by their terms are required to be performed by it as an Issuing
Bank and notifies the Administrative Agent of its Letter of Credit
Sub-Commitment.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.04 that have not been funded by the Lenders.

 

Alenco - Amended and Restated Credit Agreement

15



--------------------------------------------------------------------------------

“L/C Related Documents” has the meaning specified in Section 2.07(b)(ii).

“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or similar Person charged with the reorganization or liquidation of
its business or custodian has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means, collectively, the Initial Lenders and each other Person listed
on Schedule I hereto or that shall become a party hereto pursuant to Section
2.19 or Section 8.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.04(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

“Letter of Credit Sub-Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption ‘Letter of Credit Sub-Commitment’ or, if such Issuing
Bank has entered into one or more Assignments and Assumptions, set forth for
such Issuing Bank in the Register maintained by the Administrative Agent
pursuant to Section 8.07(c) as such Issuing Bank’s ‘Letter of Credit
Sub-Commitment’, as such amount may be reduced at or prior to such time pursuant
to Section 2.06.

“LIBO Rate” means, for any Interest Period, the rate of interest per annum,
calculated on the basis of a year of 360 days, appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in the applicable currency at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average of the respective rates shown on the display referred to
as the “Libo Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service with respect to the Reference Banks in the London interbank market
named on such display as of 11:00 A.M. (London, England time) on the second
Business Day prior to the first day of such Interest Period, for an amount in
the case of each such Reference Bank similar to the amount of the Eurodollar
Rate Advance of such Reference Bank to be outstanding during such Interest
Period and for a period comparable to such Interest Period; provided, however,
that if it is not possible for the Administrative Agent to ascertain such rate
as aforesaid or if such rate is for any reason unavailable for any Reference
Banks, “LIBO Rate” means, for such Interest Period, the rate of interest per
annum, calculated on the basis of a year of 360 days, equal to the rate at which
United States Dollars are offered by the principal lending office in London,
England of Citibank

 

Alenco - Amended and Restated Credit Agreement

16



--------------------------------------------------------------------------------

in the London interbank market at approximately 11:00 A.M. (London, England
time) on the second Business Day prior to the first day of such Interest Period,
for an amount similar to the amount of the Eurodollar Rate Advance of Citibank
to be outstanding during such Interest Period and for a period comparable to
such Interest Period.

“Lien” means any lien, security interest, mortgage, hypothecation or other
charge or encumbrance of any kind.

“Loan Documents” means (a) this Agreement, (b) the Guaranty and (c) each Letter
of Credit Agreement, in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.

“Loan Parties” means the Borrower and the Guarantor.

“Margin Regulations” means Regulations U and X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Change” means any material adverse change in the business,
operations, properties, assets or financial condition of the Guarantor and its
Subsidiaries (including the Borrower) taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Guarantor and its
Subsidiaries (including the Borrower) taken as a whole or (b) the ability of the
Borrower to pay any amounts owing from time to time under this Agreement or the
ability of the Guarantor to pay any amounts owing from time to time under the
Guaranty; provided that in no event shall fluctuations in commodity prices for
oil and/or natural gas be regarded as an act, event or condition that in and of
itself has a Material Adverse Effect.

“Material Guarantor Subsidiary” means from time to time (a) any Subsidiary of
the Guarantor (including the Borrower) which, on a Consolidated basis for such
Subsidiary and its Subsidiaries, has assets which have a value, as reflected on
the Consolidated balance sheet of the Guarantor most recently delivered to the
Lenders under any of the Loan Documents, in excess of 10% of the value of the
Consolidated assets of the Guarantor and its Subsidiaries (including the
Borrower) as reflected therein, and (b) any other Subsidiary so designated by
the Guarantor.

“Material Subsidiary” means, at any time, any Subsidiary that has total assets
recorded on its then most recently prepared balance sheet in accordance with
GAAP exceeding 10% of the total assets of the Borrower and its Subsidiaries on a
Consolidated basis (as recorded on the Borrower’s Consolidated balance sheet
then most recently delivered to the Lenders hereunder).

“Moody’s” means Moody’s Investor Services, Inc., and its successors.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to

 

Alenco - Amended and Restated Credit Agreement

17



--------------------------------------------------------------------------------

make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

“Non-Affected Lender” has the meaning specified in Section 5.02(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non-Guarantor Subsidiary” means, at any time, a Subsidiary of the Guarantor
that is not then a Guarantor Subsidiary.

“Non-Recourse Assets” means the Guarantor’s or any Material Guarantor
Subsidiary’s (including the Borrower’s) proportion (determined on a consolidated
basis in accordance with GAAP) of assets owned directly or indirectly by the
Guarantor or any Material Guarantor Subsidiary (including the Borrower) which
meet all of the following conditions: (a) the assets represent a specific
Project, whether alone or in association with others, (b) debt for borrowed
money is owed to one or more Non-Recourse Creditor(s), was incurred for the
purpose of financing the costs of such Project and the recourse of such
creditors in relation to such debt is limited to the assets of such Project
(including equity interests and investments in any Non-Recourse Subsidiary), and
(c) neither the Guarantor nor any Material Guarantor Subsidiary (including the
Borrower) is liable or has issued a guarantee in respect of any such debt, other
than any such debt or any such guarantee in respect of which the recourse
thereunder is limited to the assets of such Project (including equity interests
and investments in any Non-Recourse Subsidiary); provided that upon all such
debt to all such creditors in respect of any such assets being repaid, such
assets shall then cease to be Non-Recourse Assets.

“Non-Recourse Creditor” means an arm’s-length creditor whose recourse is limited
to Non-Recourse Assets, to the exclusion of any and all other recourse, whether
directly or indirectly, by way of guarantees or otherwise, against the Guarantor
or any Material Guarantor Subsidiary (including the Borrower) in respect of such
debt or liability referred to in the definition of Non-Recourse Assets except
for non-recourse guarantees and/or non-recourse pledges which are limited in
recourse to equity interests and investments in any Non-Recourse Subsidiary.

“Non-Recourse Debt” means debt incurred for the purpose of financing the costs
of a specific Project and due or otherwise owing to a Non-Recourse Creditor.

“Non-Recourse Subsidiary” means a Subsidiary whose material assets are
Non-Recourse Assets.

“Notice” has the meaning specified in Section 8.02(c).

 

Alenco - Amended and Restated Credit Agreement

18



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.04(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.03(a).

“Original Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning assigned to such term in clause (d) of Section
8.07.

“Patriot Act” has the meaning assigned to such term in Section 4.01(k).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, in each case
that is subject to ERISA.

“Platform” has the meaning specified in Section 8.02(b).

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Subsidiary of such Lender, (ii) as to which the
Administrative Agent, the Issuing Bank or the Swing Line Bank has in good faith
determined and notified the Borrower and (in the case of the Issuing Bank or the
Swing Line Bank) the Administrative Agent that such Lender or its Parent Company
or a Subsidiary thereof has notified the Administrative Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. Any determination
that a Lender is a Potential Defaulting Lender under any of clauses (i) through
(iii) above will be made by the Administrative Agent or, in the case of clause
(ii), the Issuing Bank or the Swing Line Bank, as the case may be, in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction, the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time and the
denominator of which is the aggregate of the

 

Alenco - Amended and Restated Credit Agreement

19



--------------------------------------------------------------------------------

Revolving Credit Commitments of all Lenders at such time. Any termination or
cancellation of a Lender’s Revolving Commitment pursuant to an exercise of
remedies under Article VI shall not operate to reduce such Lender’s Revolving
Credit Commitment for purposes of this definition.

“Project” means the acquisition, construction and development of previously
undeveloped or newly acquired assets forming an economic unit capable of
generating sufficient cash flow, on the basis of reasonable initial assumptions,
to cover the operating costs and debt service required to finance the
undertaking relating to such assets over a period of time which is less than the
projected economic life of the assets, and includes any commercial operation for
which such assets were so acquired, constructed or developed and which is
subsequently carried on with such assets by such economic unit and, for
certainty, includes each such Project which exists as of the date of this
Agreement or which is acquired, created or comes into existence after such date.

“Public Material Subsidiary” means any Material Guarantor Subsidiary that has
had Publicly Traded Securities at all times since such Material Guarantor
Subsidiary first became a Material Guarantor Subsidiary.

“Publicly Traded Securities” means (a) securities of a corporation which are
listed on any stock exchange and are entitled to share without limitation in a
distribution of the assets of such corporation upon any liquidation, dissolution
or winding-up of such corporation and includes any securities convertible or
exchangeable into such securities; and (b) with respect to a partnership,
limited liability company or other entity, means securities of such partnership,
limited liability company or other entity which are listed on any stock exchange
and represent income interests or capital interests in such partnership, limited
liability company or other entity and includes any securities convertible or
exchangeable into such securities.

“Purchase Money Mortgage” means any mortgage, hypothecation, charge or other
encumbrance on property or assets created, issued or assumed to secure a
Purchase Money Obligation in respect of such property or assets and also means
any agreement or other instrument entered into for the acquisition of or right
to acquire any property or assets or any interest therein in which agreement or
instrument there is reserved or which obligates the Borrower or a Restricted
Subsidiary to pay a royalty, rent or percentage of profits or proceeds won from
such property or assets and which charges or secures such property or assets or
interest therein or the lands containing the same with the payment thereof and
includes any extension, renewal, refunding or refinancing thereof so long as the
principal amount outstanding immediately prior to the date of such extension,
renewal, refunding or refinancing is not increased; provided that such mortgage,
hypothecation, charge, encumbrance, agreement or other instrument is created,
issued or assumed prior to, concurrently with or within 180 days following the
acquisition of such property or assets, except in the case of property or assets
on which improvements are constructed, installed or added, in which case the
same shall be created or issued within a period of 180 days after Substantial
Completion of such improvements.

“Purchase Money Obligation” means any Indebtedness assumed as, or issued and
incurred to provide funds to pay, all or part of (a) the purchase price (which
shall be deemed to include any costs of construction or installation) of any
property or assets acquired after the date

 

Alenco - Amended and Restated Credit Agreement

20



--------------------------------------------------------------------------------

of this Agreement or (b) the cost of improvements made after the date of this
Agreement to any property or assets.

“Reference Banks” means Bank of America, N.A., The Royal Bank of Scotland N.V.,
(Canada) Branch, Citibank, Barclays Bank, JPMorgan and up to two other Lenders
as shall be agreed from time to time by the Borrower and each of the Lenders.

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means a releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing, spraying,
abandonment, depositing, seeping, placing or dumping.

“Requested Lender” has the meaning specified in Section 8.11(a).

“Requested RCC Increase” has the meaning specified in Section 2.19(a).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having in
excess of 50% of the Revolving Credit Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Revolving Credit Commitments
of such Lender at such time.

“Restricted Property” means any oil, gas or mineral property of a primary nature
located in Canada or the United States and any facilities located in Canada or
the United States directly related to the mining, processing or manufacture of
hydrocarbons or minerals, or any of the constituents thereof or the derivatives
therefrom and includes Voting Shares or other interests of a corporation or
other Person which owns such property or facilities, but does not include (a)
any property or facilities used in connection with or necessarily incidental to
the purchase, sale, storage, transportation or distribution of Restricted
Property, (b) any property which, in the opinion of the Board of Directors of
the Guarantor, is not materially important to the total business conducted by
the Guarantor and its Subsidiaries as an entirety, or (c) any portion of a
particular property which, in the opinion of the Board of Directors of the
Guarantor, is not materially important to the use or operation of such property.

“Restricted Subsidiary” means a Subsidiary of the Borrower which owns at the
time Restricted Property; provided, however, such term shall not include any
Subsidiary whose Consolidated Net Tangible Assets do not at such time exceed 2%
of the Consolidated Net Tangible Assets of the Guarantor at such time.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption ‘Revolving

 

Alenco - Amended and Restated Credit Agreement

21



--------------------------------------------------------------------------------

Credit Commitment’ or, if such Lender has entered into one or more Assignments
and Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c) as such Lender’s ‘Revolving
Credit Commitment’, as such amount may be reduced or increased at or prior to
such time pursuant to Section 2.06 or Section 2.19.

“Section 2.19 Effective Date” has the meaning specified in the Section 2.19(d).

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC company, and its successors.

“Senior Financial Officer” means the Borrower’s chief financial officer,
Vice-President, Finance, Comptroller, Assistant Comptroller, Treasurer or
Assistant Treasurer or any other officer of the Borrower having a similar title
or position.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Standby Letter of Credit” means any Letter of Credit issued hereunder, other
than a Trade Letter of Credit or a Direct Pay Letter of Credit.

“Subsidiary” of any Person means: (a) any corporation of which Voting Shares
issued by such corporation and carrying more than 50% of the voting rights
attached to all outstanding Voting Shares issued by such corporation are owned,
directly or indirectly, by or for such Person and/or by or for any corporation
in like relation to such Person and includes any corporation in like relation to
a Subsidiary; provided, however, that such term shall not include any
corporation (or its subsidiaries) which has had Publicly Traded Securities at
all times since it first would otherwise have become a Subsidiary; and (b) any
partnership, limited liability company or other business entity of which at
least a majority of the outstanding income interest or capital interests are at
the time directly, indirectly or beneficially owned or controlled by such Person
or one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries; provided, however, that such term shall not include any
partnership, limited liability company or other business entity (or its
subsidiaries) which has had Publicly Traded Securities at all times since it
first would otherwise have become a Subsidiary.

“Substantial Completion” means, with respect to an improvement, the point at
which the improvement is ready for use or is being used for the purpose for
which it was intended.

“Successor” has the meaning specified in Section 5.02(a).

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.03(a).

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.03(a).

 

Alenco - Amended and Restated Credit Agreement

22



--------------------------------------------------------------------------------

“Swing Line Sub-Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption ‘Swing Line Sub-Commitment’ or, if such Lender has entered into one or
more Assignments and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c) as such
Lender’s ‘Swing Line Sub-Commitment’, as such amount may be reduced at or prior
to such time pursuant to Section 2.06.

“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.

“Take-over” has the meaning specified in Section 5.02(d).

“Target” has the meaning specified in Section 5.02(d).

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means October 31, 2015, or, if extended pursuant to Section
8.11, the Extended Termination Date or, in any case, if earlier, the date of
termination in whole of the Commitments pursuant to Section 2.06 or 6.01.

“Trade Letter of Credit” means any Letter of Credit that is issued for the
benefit of a supplier of inventory to the Borrower or any of its Subsidiaries to
effect payment for such inventory.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro Rata
Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by each Issuing Bank pursuant to Section 2.04(c) that have
not been ratably funded by such Lender and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances then outstanding, in each
case after giving effect to any adjustments made in accordance with Section
2.21(a).

“Value” means:

 

  (a) 150% of the face value of United States Dollar funds or debt instruments
of the United States Government maturing within 12 months; and

 

  (b) in respect of any other assets of the Borrower, the fair market value of
such assets as determined by the board of directors of the Borrower.

“Voting Shares” means shares of any class of any corporation carrying voting
rights under all circumstances, provided that, for the purposes of this
definition, shares which only carry the right to vote conditionally on the
happening of an event shall not be considered Voting Shares, nor shall any
shares be deemed to cease to be Voting Shares solely by reason of a right to

 

Alenco - Amended and Restated Credit Agreement

23



--------------------------------------------------------------------------------

vote accruing to shares of another class or classes by reason of the happening
of such an event, or solely because the right to vote may not be exercisable
under the charter of the corporation.

“Wholly-Owned Subsidiary” means (a) any corporation of which 100% of the
outstanding shares having by the terms thereof ordinary voting power to vote
with respect to the election of the board of directors of such corporation
(irrespective of whether at the time shares of any other class or classes of
such corporation might have voting power by reason of the happening of any
contingency, unless the contingency has occurred and then only for so long as it
continues) is at the time directly, indirectly or beneficially owned or
controlled by the Guarantor or one or more of its Wholly-Owned Subsidiaries or
by the Guarantor and one or more of its Wholly-Owned Subsidiaries, or (b) any
partnership of which 100% of the outstanding income interests and capital
interests is at the time directly, indirectly or beneficially owned or
controlled by the Guarantor or one or more of its Wholly-Owned Subsidiaries or
by the Guarantor and one or more of its Wholly-Owned Subsidiaries.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Principles. Where the character or amount of any asset
or liability or item of revenue or expense or amount of equity is required to be
determined, or any consolidation or other accounting computation is required to
be made for the purpose of this Agreement or any other document related hereto,
such determination or calculation shall to the extent applicable and except as
otherwise specified herein or as otherwise in writing by the parties, be made in
accordance with GAAP applied on a consistent basis; provided that

(a) if (i) there is any change in GAAP from such principles applied in the
preparation of the audited financial statements referred to in Section 4.01(e),
that is material in respect of the calculation of any financial term set forth
in this Agreement (the “Financial Terms”), or (ii) the Borrower adopts a
material change in an accounting policy in order to more appropriately present
events or transactions in its financial statements, the Borrower shall give
prompt notice (the “Accounting Change Notice”) of such change to the
Administrative Agent and the Lenders (any change described in clause (i) or
(ii), an “Accounting Change”);

(b) if the Borrower notifies the Administrative Agent that the Borrower requests
an amendment of any provision hereof to eliminate the effect of such Accounting
Change (or if, within 45 days of receipt of an Accounting Change Notice, the
Administrative Agent or the Required Lenders request an amendment of any
provision hereof for such purpose), then the Borrower, the Administrative Agent
and the Required Lenders shall in good faith attempt to agree on a revised
method of calculating such Financial Terms so as to reflect equitably such
Accounting Change with the desired result that the result of the evaluation of
the Borrower’s financial condition shall be substantially the same after such
Accounting Change as if such Accounting Change had not been made; provided that
such provision shall be applied on the basis of generally accepted accounting
principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
is amended in accordance herewith; and

 

Alenco - Amended and Restated Credit Agreement

24



--------------------------------------------------------------------------------

(c) for the avoidance of doubt, if no notice of a desire to revise the method of
calculating the Financial Terms in respect of an Accounting Change is given by
either the Borrower, the Administrative Agent or the Required Lenders within the
applicable time period described in clause (ii) above, then the method of
calculating the Financial Terms shall not be revised in response to such
Accounting Change and all amounts to be determined pursuant to the Financial
Terms shall be determined after giving effect to such Accounting Change.

(d) If a Compliance Certificate is delivered in respect of a Fiscal Quarter or
Fiscal Year in which an Accounting Change is implemented without giving effect
to any revised method of calculating any of the Financial Terms, and
subsequently, as provided above, the method of calculating one or more of the
Financial Terms is revised in response to such Accounting Change, the Borrower
shall deliver a revised Compliance Certificate. Any Event of Default which
arises as a result of the Accounting Change and which is cured by this Section
1.03 shall be deemed to have never occurred.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) The Revolving Credit Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (the “Revolving Credit Advances”) to the Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed such Lender’s Unused Commitment at
such time. Each Borrowing shall be in a minimum aggregate amount of $5,000,000
or an integral multiple of $1,000,000 in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits set forth in this Section 2.01(a), the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.11 and reborrow under this Section
2.01(a).

(b) Letters of Credit. Each Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the date hereof until 60 days before the Termination Date
in an aggregate Available Amount (i) for all Letters of Credit issued by such
Issuing Bank not to exceed at any time outstanding such Issuing Bank’s Letter of
Credit Sub-Commitment at such time minus the aggregate principal amount of all
Letter of Credit Advances relating to Letters of Credit issued by such Issuing
Bank outstanding at such time and (ii) for any Letter of Credit not to exceed
the aggregate Unused Commitments at such time. No Letter of Credit shall have an
expiration date later than 60 days before the Termination Date. Within the
limits set forth in this Section 2.01(b), the Borrower may request the issuance
of Letters of Credit under this Section 2.01(b), repay any Letter of Credit
Advances resulting from drawings thereunder pursuant to Section 2.04(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
The Borrower may request the issuance of Direct Pay Letters of Credit and
Standby Letters of Credit.

(c) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank may, if in its sole discretion it elects to do so,
make, on the terms and conditions hereinafter set forth, Swing Line Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date (i) in an aggregate

 

Alenco - Amended and Restated Credit Agreement

25



--------------------------------------------------------------------------------

amount not to exceed at any time outstanding $25,000,000 and (ii) in an amount
for each such Swing Line Borrowing not to exceed $25,000,000; provided, however,
that the Swing Line Bank shall not make a Swing Line Advance hereunder in an
amount in excess of the aggregate Unused Commitments at such time. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and shall be
made as a Base Rate Advance. Within the limits of this Section 2.01(c), so long
as the Swing Line Bank, in its sole discretion, elects to make Swing Line
Advances, the Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.07(c) or prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(c).

SECTION 2.02. Making the Revolving Credit Advances. (a) Except in the case of a
Borrowing for which the conditions precedent set forth in Section 3.02(b) must
be satisfied, each Borrowing shall be made on notice, given not later than 12:00
noon (New York City time) (x) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or (y) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (together with each notice of a
Borrowing described in the next succeeding sentence of this Section 2.02(a), a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier in substantially the form of Exhibit B-1 hereto or, with respect
to any such notice delivered prior to the date hereof, in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Revolving Credit Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. In the case of a Borrowing for which the conditions
precedent set forth in Section 3.02(b) must be satisfied, (A) such Borrowing
shall be made on notice, given not later than 12:00 noon (New York City time) on
the seventh Business Day prior to the date of the proposed Borrowing, whether
such Borrowing is to consist of Eurodollar Rate Advances or Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telecopier or telex, and (B) the Notice of Borrowing
relating to such Borrowing shall contain a request for a waiver setting forth
specifically the Default or event which, but for the application of the last
sentence of Section 6.01, would be such a Default that is requested to be waived
by the Required Lenders, or by each of the Lenders, as set forth in Section
3.02(b). Each Lender shall, before 12:00 noon (New York City time) on the date
of such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Advances), and before 2:00 P.M. (New York City time) on the date of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower at the Administrative Agent’s address referred to in Section 8.02 or at
an account designated by the Borrower to the Administrative Agent in such Notice
of Borrowing; provided, however, that (x) the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Letter of Credit Advances outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon and fees and other amounts due and payable
in respect of such Letter of Credit Advances to and as of such date, available
to the appropriate Issuing Bank and/or other Lenders for repayment of such
Letter of Credit Advances and (y) the Administrative Agent shall next make a
portion of such funds equal to the aggregate principal amount of any Swing Line
Advances outstanding on the date of such Borrowing, plus interest

 

Alenco - Amended and Restated Credit Agreement

26



--------------------------------------------------------------------------------

accrued and unpaid thereon, available to the Swing Line Bank and/or other
Lenders for repayment of such Swing Line Advances.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.13, and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than twenty separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing comprised of Eurodollar Rate Advances or
prior to 1:00 P.M. (New York City time) on the date of the proposed disbursement
of any Borrowing comprised of Base Rate Advances that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent such Lender shall not have so
made such ratable portion of any Borrowing available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent on demand such
Lender’s ratable portion of such Borrowing and all reasonable costs and expenses
incurred by the Administrative Agent in connection therewith together with
interest thereon at the Federal Funds Rate for each day from the date such
amount is made available to the Borrower until the date such amount is paid to
the Administrative Agent; provided, however, that notwithstanding such
obligation if such Lender fails to so pay, the Borrower covenants and agrees
that, without prejudice to any rights the Borrower may have against such Lender,
the Borrower shall repay to the Administrative Agent upon demand therefor by the
Administrative Agent such Lender’s ratable portion of such Borrowing and all
reasonable costs and expenses incurred by the Administrative Agent in connection
therewith together with interest thereon at the Base Rate in the case of a Base
Rate Advance and the Eurodollar Rate in the case of a Eurodollar Rate Advance,
plus the Applicable Margin with respect thereto, for each day from the date such
amount is made available to the Borrower until such amount is repaid to the
Administrative Agent. The amount payable to the Administrative Agent hereunder
shall be set forth in a certificate delivered by the Administrative Agent to
such Lender and the Borrower (which certificate shall contain reasonable details
concerning the calculation of the amount payable) and shall be prima facie
evidence thereof, in the absence of manifest error. If such Lender shall repay
to the Administrative Agent such amount, such amount so repaid shall constitute
such Lender’s Revolving Credit Advance as part of such Borrowing for purposes of
this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make

 

Alenco - Amended and Restated Credit Agreement

27



--------------------------------------------------------------------------------

its Revolving Credit Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03. Making the Swing Line Advances (a) Each Swing Line Borrowing shall
be made on notice, given not later than 12:00 noon (New York City time) on the
Business Day of the proposed Swing Line Borrowing, by the Borrower to the Swing
Line Bank and the Administrative Agent. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier, specifying therein the requested (i) date
of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the seventh day after the
requested date of such Borrowing). If, in its sole discretion, it elects to make
the requested Swing Line Advance, the Swing Line Bank will make the amount
thereof available to the Administrative Agent at the Administrative Agent’s
Account, in same day funds. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Borrower at
the Administrative Agent’s address referred to in Section 8.02 or at an account
designated by the Borrower to the Administrative Agent in such Notice of
Borrowing. Upon written demand by the Swing Line Bank, with a copy of such
demand to the Administrative Agent, each other Lender shall purchase from the
Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand up to the amount of such Lender’s Swing
Line Sub-Commitment, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of the Swing Line
Bank, by deposit to the Administrative Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such Swing
Line Advance to be purchased by such Lender. The Borrower hereby agrees to each
such sale and assignment. Each Lender agrees to purchase its Pro Rata Share of
an outstanding Swing Line Advance on (i) the Business Day on which demand
therefor is made by the Swing Line Bank, provided that notice of such demand is
given not later than 12:00 noon (New York City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by the Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, the Loan Documents or any Loan Party. If and to the
extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds
Rate. If such Lender shall pay to the Administrative Agent such amount for the
account of the Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by the Swing Line Bank shall be
reduced by such amount on such Business Day.

(b) Each Notice of Swing Line Borrowing shall be irrevocable and binding on the
Borrower.

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Except in the case of a Letter of Credit
issuance for which the conditions

 

Alenco - Amended and Restated Credit Agreement

28



--------------------------------------------------------------------------------

precedent set forth in Section 3.02(b) must be satisfied, each Letter of Credit
shall be issued upon notice, given not later than 12:00 noon (New York City
time) on the third Business Day, except in the case of an initial issuance that
occurs less than three Business Days after the date hereof, in which case such
notice may be given not later than 12:00 noon (New York City time) on the second
Business Day, prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank and the Administrative Agent, which
shall give to each Lender prompt notice thereof. Each such notice of issuance of
a Letter of Credit (together with each notice of issuance described in the next
succeeding sentence of this Section 2.04(a), a “Notice of Issuance”) shall be in
writing, or telecopier, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount of such Letter
of Credit, (iii) expiration date of such Letter of Credit, (iv) name and address
of the beneficiary of such Letter of Credit and (v) form of such Letter of
Credit, and shall be accompanied by such application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). In the
case of a Letter of Credit issuance for which the conditions precedent set forth
in Section 3.02(b) must be satisfied, (A) such Letter of Credit shall be issued
upon notice, given not later than 12:00 noon (New York City time) on the seventh
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank and the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier, and (B) the
Notice of Issuance relating to such Letter of Credit issuance shall contain a
request for a waiver setting forth specifically the Default or event which, but
for the application of the last sentence of Section 6.01, would be such a
Default that is requested to be waived by the Required Lenders, or by each of
the Lenders, as set forth in Section 3.02(b). If (I) the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its sole and reasonable
discretion, and (II) such Issuing Bank has received notice from the
Administrative Agent that the Issuing Bank may issue such Letter of Credit
(which notice shall be sent by the Administrative Agent to the Issuing Bank if
the applicable conditions set forth in Article II and III have been fulfilled
and the Administrative Agent has not received any notice of objection to such
issuance from the Required Lenders), then such Issuing Bank will make such
Letter of Credit available to the Borrower at its office referred to in Section
8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b) Letter of Credit Reports. Each Issuing Bank shall furnish to the
Administrative Agent on the first Business Day of each week a written report
summarizing the issuance date, Available Amount and expiration date with respect
to each Letter of Credit issued by such Issuing Bank during the previous week.

(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each Lender shall purchase from such Issuing
Bank, and such Issuing Bank shall sell and assign to each such Lender, such
Lender’s Pro Rata Share of such outstanding Letter of Credit Advance as of the
date of such purchase, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Issuing Bank,
by deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Letter of
Credit Advance to be purchased by such Lender. Promptly after receipt thereof,
the Administrative Agent shall transfer such funds to such Issuing Bank. The
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to

 

Alenco - Amended and Restated Credit Agreement

29



--------------------------------------------------------------------------------

purchase its Pro Rata Share of an outstanding Letter of Credit Advance on (i)
the Business Day on which demand therefor is made by the Issuing Bank which made
such Advance, provided notice of such demand is given not later than 12:00 noon
(New York City time) on such Business Day or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. Upon
any such assignment by an Issuing Bank to any other Lender of a portion of a
Letter of Credit Advance, such Issuing Bank represents and warrants to such
other Lender that such Issuing Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any liens, but makes no other
representation or warranty and assumes no responsibility with respect to such
Letter of Credit Advance, the Loan Documents or any Loan Party. If and to the
extent that any Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Borrower ) on the last
Business Day of each month a written report summarizing issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the month then
ended and drawings during such month under all Letters of Credit and (B) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the last
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the calendar quarter then ended of all
Letters of Credit issued by such Issuing Bank.

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.04(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date.

SECTION 2.05. Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee on the
average daily amount of such Lender’s Revolving Credit Commitment, minus the
aggregate of (i) the average daily outstanding principal amount of such Lender’s
Revolving Credit Advances and Swing Line Advances and (ii) such Lender’s Pro
Rata Share of the average daily outstanding Available Amount of all Letters of
Credit, from the Effective Date in the case of each Initial Lender and from the
effective date specified in the Assignment and Assumption or amendment to this
Agreement, as the case may be, pursuant to which it became a Lender in the case
of each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the final Business Day of each March, June, September and December, in
respect of the calendar quarter ending on the final day of such March, June,
September or December, as the case may be, commencing December 31, 2011, and on
the Termination Date; provided that no Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

Alenco - Amended and Restated Credit Agreement

30



--------------------------------------------------------------------------------

(b) Letter of Credit Fees.

(i) The Borrower shall pay (A) to the Administrative Agent for the account of an
Issuing Bank an issuance fee of 0.10% of the Available Amount for each Letter of
Credit issued by such Issuing Bank, payable on the date on which such Letter of
Credit shall be issued by such Issuing Bank and (B) to such Issuing Bank, such
other commissions, transfer fees and other fees and charges in connection with
the issuance or administration of each Letter of Credit issued by such Issuing
Bank as the Borrower and such Issuing Bank shall agree, payable from time to
time as agreed between the Borrower and such Issuing Bank;

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Lender an issuance fee on the average daily outstanding Available Amount of all
Letters of Credit, from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assignment and Assumption or
amendment to this Agreement, as the case may be, pursuant to which it became a
Lender in the case of each other Lender until the later of the Termination Date
and the date on which all obligations of the Issuing Banks under this Agreement
under all Letters of Credit terminate, at a rate per annum equal to the
Applicable Fee Rate for the Letters of Credit, in effect from time to time, and
payable in arrears quarterly on the final Business Day of each March, June,
September and December, in respect of the calendar quarter ending on the final
day of such March, June, September or December, as the case may be, commencing
December 31, 2011, and on the Termination Date and, if later, the date on which
all obligations of the Issuing Banks under this Agreement under all Letters of
Credit terminate.

(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed in
writing between the Borrower and the Administrative Agent.

SECTION 2.06. Termination or Reduction of the Commitments. (a) The Borrower
shall have the right, upon at least two (2) Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the Revolving Credit Commitments or the Swing Line Sub-Commitments
of the Lenders or the Letter of Credit Sub-Commitments of the Issuing Banks,
provided that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. In the event
that the Letter of Credit Sub-Commitments or the Swing Line Sub-Commitments at
any time exceed the Revolving Credit Commitments, the Letter of Credit
Sub-Commitments or the Swing Line Sub-Commitments, as the case may be, shall at
such time automatically be reduced to an amount equal to the amount of the
Revolving Credit Commitments. The Administrative Agent shall give each Lender
and each Issuing Bank prompt notice of any such reduction of the Revolving
Credit Commitments, the Swing Line Sub-Commitments and/or the Letter of Credit
Sub-Commitments.

(b) The Borrower may terminate the Unused Commitment of a Defaulting Lender, and
terminate a Defaulting Lender as Swing Line Bank or Issuing Bank upon not less
than three Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), provided, that such termination will not
be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swing Line Bank or any Lender may
have

 

Alenco - Amended and Restated Credit Agreement

31



--------------------------------------------------------------------------------

against such Defaulting Lender, including without limitation in respect of any
breach of such Defaulting Lender of its obligations under this Agreement prior
to such termination.

(c) If any Lender or Issuing Bank makes demand for any amounts under Section
2.12 or asserts a claim under Section 2.13, or the Borrower becomes obligated to
pay additional amounts to such Lender under Section 2.15, and such Lender is
unable to designate a different Applicable Lending Office as provided in Section
2.17(a), then the Borrower may (i) designate another bank that is an Eligible
Assignee to replace such Lender or Issuing Bank in accordance with, and subject
to the conditions and restrictions contained in, Section 2.17 or (ii) if there
are no Letters of Credit and no Letter of Credit Advances then outstanding, (A)
pay or prepay the aggregate principal amount of all Advances owing to such
Lender, together with accrued interest thereon to the date of such prepayment,
and all fees and other amounts due and payable to such Lender or Issuing Bank
under any provision of this Agreement (including, but not limited to, any
amounts owing under this Section 2.12 or Section 2.15 or 8.04(c)) as of the date
of such payment or prepayment and (B) terminate in whole such Lender’s or
Issuing Bank’s Commitment or Commitments (and if the total Letter of Credit
Sub-Commitments of all remaining Issuing Banks would be greater than the total
Revolving Credit Commitments of all remaining Lenders, reduce pro-rata the
Letter of Credit Sub-Commitments of such remaining Issuing Banks to an aggregate
amount equal to the total Revolving Credit Commitments of the remaining Lenders.

SECTION 2.07. Repayment of Advances. (a) Revolving Credit Advances. On the
Termination Date, the Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders the aggregate principal amount of the Revolving
Credit Advances outstanding on the Termination Date.

(b) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the first Business Day next
succeeding the date on which such Letter of Credit Advance was made, the
outstanding principal amount of such Letter of Credit Advance.

(ii) The obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Issuing Bank of any draft or the reimbursement by the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

Alenco - Amended and Restated Credit Agreement

32



--------------------------------------------------------------------------------

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any release or amendment or waiver of or consent to departure from the
Guaranty or any other guarantee, for all or any of the obligations of the
Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Lender that has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Borrowing) and the Termination
Date.

SECTION 2.08. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender or Issuing
Bank from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears (1) in the case of a Revolving Credit Advance,
quarterly on the final day of each March, June, September and December during
such periods and on the date such Revolving Credit Advance shall be Converted or
paid in full and (2) in the case of a Letter of Credit Advance, on demand and on
the date such Letter of Credit Advance shall be paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance, plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the final day of such Interest Period and,
if such Interest Period has a duration of more than three

 

Alenco - Amended and Restated Credit Agreement

33



--------------------------------------------------------------------------------

months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

SECTION 2.09. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.08(a).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the final day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the final day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
final day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to Convert Advances into
Eurodollar Rate Advances shall be suspended.

SECTION 2.10. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 12:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert the
whole or any part of the Revolving Credit Advances of one Type comprising the
same Borrowing made to the Borrower into Revolving Credit Advances of the other
Type; provided, however, any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the final day of an Interest Period for such
Eurodollar Rate Advances and any

 

Alenco - Amended and Restated Credit Agreement

34



--------------------------------------------------------------------------------

Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than $1,000,000 and no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Credit Advances to be
Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.11. Optional Prepayments of Advances. The Borrower may, upon at least
one Business Day’s notice to the Administrative Agent not later than 12:00 noon
(New York City time) for Base Rate Advances, and upon at least two (2) Business
Days’ notice to the Administrative Agent not later than 12:00 noon (New York
City time) for Eurodollar Rate Advances, stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
or Swing Line Advances, as the case may be, comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, (a)
each partial prepayment of (i) Revolving Credit Advances shall be in an
aggregate principal amount of $1,000,000 or an integral multiple of $1,000,000
in excess thereof and (ii) Swing Line Advances shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and (b) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation subsequent to
the date hereof or (ii) the compliance with any written guideline or request
from any central bank or other governmental authority (whether or not having the
force of law), announced, issued, made or imposed subsequent to the date hereof,
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or to any Issuing Bank
of agreeing to issue or issuing or maintaining Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.15 shall govern) ,(ii) changes in the
basis of taxation of overall net income or overall gross income (or the basis of
taxation on capital, branch profits or franchises imposed in lieu of net or
gross income taxes) by the United States or by the foreign jurisdiction or state
under the laws of which such Lender or Issuing Bank is organized or has its
Applicable Lending Office or any political subdivision thereof and (iii) FATCA),
then the Borrower shall from time to time, upon demand by such Lender or Issuing
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or Issuing Bank additional
amounts sufficient to compensate such Lender or Issuing Bank for such increased
cost. A certificate as to the amount of such increased cost, submitted to the
Borrower and the Administrative Agent by such Lender or Issuing Bank, shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, that the Borrower shall not be obligated to pay to such Lender such
amounts unless such Lender at such time shall be generally assessing such
amounts on a non-discriminatory basis against borrowers under agreements having
provisions similar to this paragraph.

(b) If any Lender Party acting reasonably determines that compliance with any
law or regulation or any written guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s Revolving Credit Commitment, Swing Line Sub-Commitment or Letter
of Credit Sub-Commitment or

 

Alenco - Amended and Restated Credit Agreement

35



--------------------------------------------------------------------------------

other commitments of such type or is increased by or, if applicable, based upon
the issuance by such Issuing Bank of any Letter of Credit and other letters of
credit of such type, then, upon demand by such Lender Party (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party or such corporation in the light of such circumstances, to the
extent that such Lender Party reasonably determines such increase in capital to
be allocable to the existence of such Lender Party’s Revolving Credit
Commitment, Swing Line Sub-Commitment or Letter of Credit Sub-Commitment or
outstanding Letters of Credit; provided, however, that the Borrower shall not be
obligated to pay to such Lender such amounts unless such Lender at such time
shall be generally assessing such amounts on a non-discriminatory basis against
borrowers under agreements having provisions similar to this paragraph. A
certificate as to such amounts, submitted to the Borrower and the Administrative
Agent by such Lender Party, shall be conclusive and binding for all purposes,
absent manifest error in the calculation of such amounts.

(c) Failure or delay on the part of any Lender Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender Party pursuant to this Section for any increased
costs incurred or reductions suffered more than three months prior to the date
that such Lender Party notifies the Borrower of the circumstances giving rise to
such increased costs or reductions, and of such Lender Party’s intention to
claim compensation therefor (except that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) For the avoidance of doubt, this Section 2.12 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy (i) issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender Party shall notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender Party or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lender Parties that the
circumstances causing such suspension no longer exist.

SECTION 2.14. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 12:00 noon (New York City time) on the day when due in United States
Dollars to the Administrative Agent at the Administrative Agent’s Account in
same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.05(b),
2.12, 2.15, 2.21 or 8.04(c)) to the Lenders or Issuing Banks to which such
amounts shall be payable for the account of their respective

 

Alenco - Amended and Restated Credit Agreement

36



--------------------------------------------------------------------------------

Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender or Issuing Bank to such Lender or Issuing Bank for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender and Issuing Bank, if and to the
extent payment owed to such Lender or Issuing Bank is not made when due
hereunder, to charge from time to time against any or all of the Borrower’s
accounts with such Lender or Issuing Bank any amount so due.

(c) All computations of interest based on the rate of interest referred to in
clause (a) of the definition of the term “Base Rate” in Section 1.01 shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the rate of interest referred to in clause (b) or (c) of the definition of
the term “Base Rate” in Section 1.01 and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the final day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be; provided, however, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders or the Issuing
Banks hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender or Issuing
Bank on such due date an amount equal to the amount then due such Lender or
Issuing Bank. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each Lender or Issuing Bank shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender or Issuing Bank together with interest thereon, for each day from
the date such amount is distributed to such Lender or Issuing Bank until the
date such Lender or Issuing Bank repays such amount to the Administrative Agent,
at the Federal Funds Rate.

SECTION 2.15. Taxes. (a) Subject to Sections 2.15(e), (f) and (h), any and all
payments by the Borrower under any Document and Loan Document shall be made, in
accordance with Section 2.14, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed by the

 

Alenco - Amended and Restated Credit Agreement

37



--------------------------------------------------------------------------------

United States or any political subdivision or taxing authority thereof or
therein or any other jurisdiction from or through which the Borrower makes
payment hereunder, excluding, (i) in the case of each Lender Party and the
Administrative Agent, taxes imposed on its overall net income or capital, branch
profits taxes and franchise taxes imposed on it in lieu of net income taxes by
the jurisdiction under the laws of which such Lender Party or the Administrative
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender Party, taxes imposed on its overall net income
or capital, branch profits taxes and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction in which the principal office or such
Lender Party’s Applicable Lending Office is located or any political subdivision
thereof or any taxes imposed by Sections 864(c)(7) or 877 of the Internal
Revenue Code, or any similar provision of law and (ii) any United States
withholding tax imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments under any Document or Loan Document being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable under any Document or Loan Document to any Lender
Party or the Administrative Agent, or, if the Administrative Agent shall be
required by law to deduct any Taxes from or in respect of any sum paid or
payable under any Document or Loan Document to any Lender Party, (i) the sum
payable by the Borrower shall be increased by the Borrower as may be necessary
so that, after making all required deductions (including deductions, whether by
the Borrower or the Administrative Agent, applicable to additional sums payable
under this Section 2.15) such Lender Party and the Administrative Agent receive
an amount equal to the sum they each would have received had no such deductions
been made (for example, and without limitation of the generality of the
foregoing, if the sum paid or payable hereunder from or in respect of which the
Borrower or the Administrative Agent shall be required to deduct any Taxes is
interest, the interest payable by such Borrower shall be increased by the
Borrower as may be necessary so that, after making all required deductions
(including deductions applicable to additional interest), such Lender Party and
the Administrative Agent each receive interest equal to the interest they each
would have received had no such deduction been made), (ii) the Borrower (or, as
the case may be and as required by applicable law, the Administrative Agent)
shall make such deductions and (iii) the Borrower (or, as the case may be and as
required by applicable law, the Administrative Agent) shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made under any Document or Loan Document or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, any Document or Loan Document (hereinafter referred to as
“Other Taxes”).

(c) Subject to Sections 2.15(e), (f) and (h), the Borrower shall indemnify each
Lender Party and the Administrative Agent for and hold each Lender Party and the
Administrative Agent harmless against the full amount of Taxes or Other Taxes
imposed on or paid by such Lender Party or the Administrative Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender Party or the Administrative
Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by or on behalf of the
Borrower, the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent such a receipt is

 

Alenco - Amended and Restated Credit Agreement

38



--------------------------------------------------------------------------------

issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(e) (i) Each Lender Party that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender Party and on the date of the Assignment and Assumption pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time thereafter as requested in writing by the Borrower or upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender Party (but only so long as such Lender Party remains lawfully able to do
so), shall provide each of the Administrative Agent and the Borrower with two
original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender Party is exempt from or entitled to a reduced rate of United
States withholding tax on payments pursuant to this Agreement and, in the case
of a Lender Party claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code with respect to payments
of “portfolio interest,” a statement substantially in the form of Exhibit H. If
the form provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement indicates a United States interest withholding tax
rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender Party provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods governed by
such form; provided, however, if at the date of the Assignment and Assumption
pursuant to which a Lender Party assignee becomes a party to this Agreement, the
Lender Party assignor was entitled to payments under subsection (a) in respect
of United States withholding tax with respect to interest paid at such date,
then, to such extent, the term Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender Party
reasonably considers to be confidential, the Lender Party shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.

(ii) If a payment made to a Lender Party would be subject to United States
federal withholding tax imposed by FATCA if such Lender Party were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender Party shall deliver to the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested in
writing by the Borrower, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested in writing by the
Borrower as may be necessary for the Borrower to comply with its obligations
under FATCA, to determine that such Lender Party has complied with such Lender
Party’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.15(e)(ii) FATCA shall
include any Treasury regulations or interpretations thereof.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.15(e) (other than if such failure is due to a change in law, or in
the interpretation or application thereof occurring subsequent to the date on
which a form, certificate or other document originally was required to be

 

Alenco - Amended and Restated Credit Agreement

39



--------------------------------------------------------------------------------

provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under Section 2.15(a) or Section 2.15(c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however,
should a Lender Party become subject to Taxes because of its failure to deliver
a form, certificate or other document required hereunder, the Borrower shall
take such steps as the Lender Party shall reasonably request to assist the
Lender Party to recover such Taxes.

(g) In the event that an additional payment is made under Section 2.15(a) or
Section 2.15(c) for the account of any Lender Party and such Lender Party, in
its sole discretion, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the Borrower such amount as such Lender Party shall, in its
sole discretion, have determined to be attributable to such deduction or
withholding and which will leave such Lender Party (after such payment) in no
worse position than it would have been in if the Borrower had not been required
to make such deduction or withholding; provided that the Borrower, upon the
request of such Lender Party, agrees to pay the amount paid over to the Borrower
(plus penalties, interest and other reasonable charges) to such Lender Party in
the event such Lender Party is required to repay such credit, relief, remission
or repayment to the applicable taxation authority. Nothing herein contained
shall interfere with the right of a Lender Party to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender Party to claim any tax
credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender Party to do anything that
would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

(h) Upon the request of Borrower or upon the obsolescence, expiration or
invalidity of any form previously delivered by such Lender Party, any Lender
Party that is a “United States person” within the meaning of Section 7701(a)(30)
of the Internal Revenue Code shall deliver to the Borrower two original Internal
Revenue Service form W-9 or any successor or other form prescribed by the
Internal Revenue Service. If any Lender Party fails to deliver Internal Revenue
Service form W-9 or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such Lender
Party the applicable backup withholding tax imposed by the Internal Revenue Code
and remit such amount to the applicable taxation authority if required by law,
without reduction, and such Lender Party shall not be entitled to any additional
amounts under this Section 2.15 with respect to Taxes imposed by the United
States by reason of such failure.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:

 

Alenco - Amended and Restated Credit Agreement

40



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower agrees that any Lender so purchasing a participation from another
Lender by delivering payment pursuant to this Section 2.16 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of the Borrower in the amount of such participation.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under Section
2.12, asserts a claim under Section 2.13 or requires the Borrower to pay
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.15, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15 (or
eliminate any claim under Section 2.13), as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise cause more than an insubstantial disadvantage to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. So long as no Default is continuing, if (i) the
Borrower becomes obligated to pay additional amounts to any Lender pursuant to
Section 2.12 or 2.15, (ii) any Eurodollar Rate Advance is required to be
Converted into a Base Rate Advance pursuant to Section 2.13, in the case of
clause (i) or this clause (ii) as a result of any condition described in such
Sections that is not generally applicable to all the Lenders, (iii) any Lender
fails to extend the Termination Date in accordance with Section 8.11, (iv) any
Lender is a Defaulting Lender or (v) any Lender does not approve any consent,
waiver or amendment that (x) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (y) has been approved by the
Required Lenders (a “Non-Approving Lender”), then the Borrower may, at its sole
expense and effort, within fifteen (15) days of being notified of such condition
or circumstance, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
8.07), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 8.07;

 

Alenco - Amended and Restated Credit Agreement

41



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.18. Use of Proceeds. (a) Subject to the provisions of subsection (b)
of this Section 2.18, the proceeds of the Advances shall be available (and the
Borrower agrees that it shall use such proceeds) solely for general corporate
purposes of the Borrower (including, without limitation, the making of loans by
the Borrower to any of its Affiliates, provided that such Affiliate is a
Wholly-Owned Subsidiary) and its Subsidiaries; provided, however, that, except
as specifically provided in, and in accordance with the terms of, Section
5.02(d), none of such proceeds shall be used by the Borrower or any of its
Subsidiaries or Affiliates to acquire any equity security of any issuer pursuant
to a general solicitation, exchange offer or tender offer for, or pursuant to a
request or invitation for tenders of, such security unless the board of
directors of such issuer shall have approved and recommended such general
solicitation, exchange offer, tender offer or request or invitation for tender
at or prior to the initiation thereof.

(b) Notwithstanding anything to the contrary contained herein, the Borrower
agrees that none of the proceeds of the Advances or drawing under any Letter of
Credit shall be used by the Borrower or any of its Subsidiaries, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.

SECTION 2.19. Increase of Commitments (a) The Borrower may, at any time on or
after a Section 2.19 Effective Date, but in any event not more than two times
during any calendar year, make a written request (an “Increase Request”) to the
Administrative Agent (who shall forward a copy to each Lender) that the
Revolving Credit Commitments of the Lenders be increased in (i) an aggregate
amount for each Increase Request of not less than $25,000,000 and integral
multiples of $1,000,000 in excess thereof (such amount being the “Requested RCC
Increase”) and (ii) an aggregate amount for such Increase Request, together with
the aggregate amount by which the Revolving Credit Commitments of the Lenders
were previously increased pursuant to this Section 2.19, if any, not to exceed
$400,000,000. Such Increase Request shall include (A) a certification by a
Senior Financial Officer of the Borrower that no Default has occurred and is
continuing and all representations and

 

Alenco - Amended and Restated Credit Agreement

42



--------------------------------------------------------------------------------

warranties contained herein are true and correct in all material respects on and
as of the date of the Increase Request (it being understood and agreed that any
representation or warranty which expressly refers by its terms to a specified
date shall be required to be true and correct in all material respects only as
of such date) and (B) the written consent of the Guarantor to such Increase
Request together with a written confirmation, in a form reasonably acceptable to
the Administrative Agent, by the Guarantor that the Amended and Restated
Guaranty applies to any increase of a Lender’s Revolving Credit Commitment and
any amounts made available by an Eligible Assignee pursuant to the terms
hereof. Any such increase in Revolving Credit Commitments shall be effective as
of a date (the “Increase Date”) specified in the related Increase Request that
is (I) prior to the Termination Date and (II) at least 15 Business Days after
the date of such Increase Request. Each Increase Request shall specify the date
by which Lenders who wish to increase their Revolving Credit Commitments must
consent to such increase, which date (the “Commitment Date”) shall be no later
than 5 Business Days prior to the related Increase Date. Each Lender that is
willing to increase its Revolving Credit Commitment (each such Lender, an
“Increasing Lender”) shall notify the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Revolving
Credit Commitment, which amount shall not exceed the amount specified in the
relevant Increase Request. Any Lender that does not notify the Administrative
Agent by the Commitment Date shall be deemed to have elected not to increase its
Commitment. No Lender shall be obligated to increase its Revolving Credit
Commitment pursuant to this Section 2.19 and any such increase shall be in the
sole discretion of each Lender and shall be subject to the consent of the
Administrative Agent, the Issuing Banks and the Swing Line Bank, such consent
not to be unreasonably withheld or delayed. If the Increasing Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Revolving Credit Commitments by an aggregate amount that exceeds the
amount of the requested increase, the requested increase shall be allocated
among the Increasing Lenders ratably in accordance with the amount by which they
offered to increase their respective Revolving Credit Commitments on or prior to
the Commitment Date.

(b) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Increasing Lenders
are willing to participate in the requested increase. If the aggregate amount by
which the Increasing Lenders are willing to increase their Revolving Credit
Commitments on any such Commitment Date is less than the requested amount, then
any one or more Eligible Assignees designated by the Borrower that agree to
provide Revolving Credit Commitments may become party to this Agreement by
executing and delivering, together with the Borrower, an Accession Letter
Agreement pursuant to which such Eligible Assignee shall become a party to this
Agreement and, to the extent provided therein, shall have the rights and
obligations of a Lender hereunder; provided that each such Eligible Assignee
shall provide a Revolving Credit Commitment in a minimum amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof.

(c) On each Increase Date, (i) each Eligible Assignee that accepts an offer to
participate in a requested Revolving Credit Commitment increase in accordance
with Section 2.19(b) shall become a Lender party to this Agreement as of such
Increase Date and the Revolving Credit Commitment of each Increasing Lender
shall be increased as of such Increase Date by the amount set forth in its
notice delivered to the Administrative Agent in accordance with Section 2.19(a)
(or by the amount allocated to such Lender pursuant to the final sentence of
Section 2.19(a) and (ii)) if on such date there are Advances outstanding,
appropriate adjustments shall be made among the Lenders to cause each Lender to
hold its Pro Rata Share of such outstanding Advances as of the Increase Date.

 

Alenco - Amended and Restated Credit Agreement

43



--------------------------------------------------------------------------------

(d) The Borrower may from time to time in accordance with Section 2.19(a) make
an Increase Request on and after a date (each such date, the “Section 2.19
Effective Date”) on which the Administrative Agent shall have received the
following in respect of the Requested RCC Increase set forth in such Increase
Request, each dated as of the applicable Section 2.19 Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient copies for each Lender:

(i) Certified copies of the resolutions of the board of directors of the
Borrower approving the transactions contemplated by the applicable Requested RCC
Increase, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the transactions contemplated by
this Section 2.19.

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign an Increase Request and the other documents to be delivered
by the Borrower under this Section 2.19.

(iii) An Amended and Restated Guaranty, duly executed by the Guarantor in
respect of all obligations of the Borrower under this Agreement after giving
effect to the Requested RCC Increase set forth in such Increase Request.

(iv) Certified copies of the resolutions of the Board of Directors of the
Guarantor authorizing the applicable Amended and Restated Guaranty and
authorizing the guaranty of the Requested RCC Increase and all other obligations
of the Borrower under this Agreement, including without limitation, any
obligations of the Borrower arising under this Section 2.19, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the applicable Amended and Restated Guaranty
and the transactions contemplated by this Section 2.19.

(v) A certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the applicable Amended and Restated Guaranty and the other
documents to be delivered by the Guarantor hereunder.

(vi) An opinion of internal counsel or an Associate General Counsel for, or
acting on behalf of, the Borrower and the Guarantor, substantially in the form
of Exhibit D-1.

(vii) An opinion of New York counsel to each of the Borrower and the Guarantor,
substantially in the form of Exhibit D-2 or otherwise in a form reasonably
satisfactory to the Administrative Agent.

SECTION 2.20. Evidence of Debt (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts

 

Alenco - Amended and Restated Credit Agreement

44



--------------------------------------------------------------------------------

(taken together) shall be recorded (i) the date, amount and type of each Advance
made hereunder, and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Assumption and Accession Letter Agreement
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
Party hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to each Lender Party under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent to make an
entry, or any finding that an entry is incorrect, in the Register shall not
limit or otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.21. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply:

(i) such Defaulting Lenders’ Pro Rata Share of the L/C Obligations and Swing
Line Advances will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (A) the sum of each Non-Defaulting
Lender’s aggregate principal amount of Revolving Credit Advances and allocated
share of the L/C Obligations and Swing Line Advances may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (B) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent or any Lender Party may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) to the extent that (a) any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Obligations and Swing Line Advances cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise and (b) the Defaulting Lender has not made an assignment and
delegation pursuant to Section 2.17(b)(iv), in each case within 20 days after
receipt by the Borrower of written notice by the Administrative Agent that such
Lender has become a Defaulting Lender, then the Borrower will, not later than
five Business Days after demand by the Administrative Agent (at the direction of
an Issuing Bank and/or a Swing Line Bank), (A) Cash Collateralize the
obligations of the Borrower in respect of such L/C Obligations or Swing Line
Advances in an amount at least equal to the aggregate amount of the
unreallocated portion of such L/C Obligations or Swing Line Advances, or (B)
make other arrangements satisfactory to the Administrative Agent, each Issuing
Bank and each Swing Line Bank, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

(iii) amounts deposited pursuant to clause (ii) above at the request of any
Issuing Bank or any Swing Line Bank shall be applied by the Administrative Agent
to reimburse such Issuing Bank or such Swing Line Bank for any participations
required to

 

Alenco - Amended and Restated Credit Agreement

45



--------------------------------------------------------------------------------

be funded by such Defaulting Lender. In the event amounts so deposited with
respect to any such Defaulting Lender for the benefit of any Issuing Bank or any
Swing Line Bank exceed the Pro Rata Share of such Defaulting Lender attributable
to the Letters of Credit issued by such Issuing Bank or the Pro Rata Share of
such Defaulting Lender attributable to the Swing Line Advances, as the case may
be, the Administrative Agent shall give prompt notice thereof to the Borrower
and, unless otherwise specified in writing by the Borrower, shall promptly
return to the Borrower cash in the amount of such excess.

(iv) if the Borrower Cash Collateralizes any portion of such Defaulting Lenders
share of the L/C Obligations pursuant to clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender under Section 2.05(b)
with respect to such Defaulting Lender’s share of the L/C Obligations during the
period that such Defaulting Lender’s share of the L/C Obligations is Cash
Collateralized;

(v) any amount paid by the Borrower (which, for the avoidance of doubt, shall
not include any amounts set off by the Borrower pursuant to Section 8.05(b)) or
otherwise received by the Administrative Agent for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until (subject to Section 2.21(c)) the
termination of the Revolving Credit Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to an Issuing Bank or a Swing Line Bank (pro rata as to the respective amounts
owing to each of them) under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Revolving
Credit Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

In furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender and the Borrower fails to comply with its
obligations under Section 2.21(a)(ii) within the time periods set forth in such
section, each Issuing Bank and each Swing Line Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion,

 

Alenco - Amended and Restated Credit Agreement

46



--------------------------------------------------------------------------------

through the Administrative Agent, Notices of Borrowing pursuant to Section 3.02
in such amounts as may be required to fulfill the Borrower’s obligations under
Section 2.21(a)(ii)(A).

(b) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.21,
performance by the Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.21. The rights and
remedies against a Defaulting Lender under this Section 2.21 are in addition to
any other rights and remedies which the Borrower, the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any Lender may have against such Defaulting
Lender.

(c) If the Borrower, the Administrative Agent, the Issuing Bank and the Swing
Line Bank agree in writing in their discretion that a Lender that is a
Defaulting Lender or a Potential Defaulting Lender should no longer be deemed to
be a Defaulting Lender or Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.21(a)(iii)), such Lender will,
to the extent applicable, purchase such portion of outstanding Advances of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Commitments, Letter of
Credit Sub-Commitments and Swing Line Sub-Commitments of the Lenders to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided, that no adjustments will be made retroactively with respect to
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender or
Potential Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender or Potential Defaulting Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (such first date, the “Effective Date”) on
which the following conditions precedent have been satisfied:

(a) The Administrative Agent shall not have received on or prior to the
Effective Date notice from Required Lenders that a Material Adverse Change since
December 31, 2010, has occurred and is continuing.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Guarantor, the Borrower or any of their respective Subsidiaries,
including any Environmental Action, pending or, to the best of the Borrower’s
knowledge after reasonable investigation, overtly threatened, before any court,
governmental agency or arbitrator that (i) is reasonably likely to be determined
adversely and, if determined adversely, would have a Material Adverse Effect or
(ii) purports to adversely affect the legality, validity or enforceability of
any Loan Document or the consummation of the transactions contemplated hereby.

 

Alenco - Amended and Restated Credit Agreement

47



--------------------------------------------------------------------------------

(c) The Borrower shall have notified the Administrative Agent in writing as to
the proposed Effective Date, and the Administrative Agent shall have notified
each Lender thereof.

(d) The Borrower shall have paid all accrued and invoiced fees and reasonable
expenses of the Administrative Agent, the Lenders and the Issuing Banks
(including the accrued and invoiced reasonable fees and out of pocket expenses
of counsel to the Administrative Agent).

(e) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender and
Issuing Bank a certificate signed by a duly authorized officer of each of the
Borrower and the Guarantor, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 of this
Agreement and in Section 6 of the Guaranty are correct in all material respects
on and as of the Effective Date; and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:

(i) This Agreement, executed by each of the parties hereto.

(ii) The Guaranty, duly executed by the Guarantor.

(iii) Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement of the Borrower, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(iv) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder.

(v) Certified copies of the resolutions of the Board of Directors of the
Guarantor approving the Guaranty, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranty.

(vi) A certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the Guaranty and the other documents to be delivered by the
Guarantor hereunder.

(vii) An opinion of internal counsel or an Associate General Counsel for, or
acting on behalf of, the Borrower and the Guarantor, substantially in the form
of Exhibit D-1 hereto.

 

Alenco - Amended and Restated Credit Agreement

48



--------------------------------------------------------------------------------

(viii) An opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New
York counsel to each of the Borrower and the Guarantor, substantially in the
form of Exhibit D-2 hereto or otherwise in a form reasonably satisfactory to the
Administrative Agent.

(ix) A letter from the Process Agent (as defined in the Guaranty) agreeing to
act as Process Agent on behalf of the Guarantor.

(g) The commitments of the lenders under the Original Credit Agreement that are
not Lenders hereunder shall have been terminated, and the Borrower shall have
made payment in full of the aggregate principal amount of all advances
outstanding to all lenders thereunder, together with accrued interest thereon
and all fees and other amounts invoiced and owing to the lenders thereunder to
the Effective Date.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. (a) Except as
specified in subsection (b) of this Section 3.02, the obligation of each Lender
to make an Advance (other than a Letter of Credit Advance made by an Issuing
Bank or a Lender pursuant to Section 2.04(c) and a Swing Line Advance made by a
Lender pursuant to Section 2.03(a)) on the occasion of each Borrowing (including
the initial Borrowing) and the obligation of each Issuing Bank to issue a Letter
of Credit (including the initial issuance), shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or issuance:

(i) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Notice of Issuance and the acceptance by the
Borrower of the proceeds of such Borrowing or the acceptance of the applicable
Letter of Credit, as the case may be, shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or issuance such
statements are true):

(A) the representations and warranties contained in Section 4.01 of this
Agreement and in Section 6 of the Guaranty are correct in all material respects
on and as of the date of such Borrowing or issuance, before and after giving
effect to such Borrowing or issuance and to the application of the proceeds
therefrom, as though made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Borrowing
or issuance or from the application of the proceeds therefrom, that constitutes
a Default; and

(ii) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or Issuing Bank through the Administrative Agent may
reasonably request.

(b) If a Default or an event which, but for the application of the last sentence
of Section 6.01, would be such a Default (other than a Default or event
specified in Section 6.01(e)) shall have occurred and be continuing, or would
result from such Borrowing or issuance, the obligation of each Lender to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank or a
Lender pursuant to Section 2.04(c) and a Swing Line Advance made by a Lender
pursuant to Section 2.03(a)) on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each

 

Alenco - Amended and Restated Credit Agreement

49



--------------------------------------------------------------------------------

Issuing Bank to issue a Letter of Credit (including the initial issuance), shall
be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or issuance:

(i) the following statement shall be true (and each of the giving of the
applicable Notice of Borrowing or Notice of Issuance and the acceptance by the
Borrower of the proceeds of such Borrowing or the acceptance of the applicable
Letter of Credit, as the case may be, shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or issuance such
statement is true): after giving effect to the waiver described in clause (ii)
below, solely with respect to the subject matter of such waiver, the
representations and warranties contained in Section 4.01 of this Agreement and
in Section 6 of the Guaranty are correct in all material respects on and as of
the date of such Borrowing or issuance, before and after giving effect to such
Borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date; and

(ii) the Administrative Agent shall have received the approval of (I) the
Required Lenders to waive any Default or any event which, but for the
application of the last sentence of Section 6.01, would be such a Default
specified in Section 6.01(b), (c), (d), (f), (g), (h) or (j), and (II) each of
the Lenders to waive any Default or any event which, but for the application of
the last sentence of Section 6.01, would be such a Default specified in Section
6.01(a) or (i); and

(iii) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender or Issuing Bank through the Administrative
Agent may reasonably request.

(c) The right of the Borrower to request a Swing Line Borrowing shall be subject
to the conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing:

(i) the following statement shall be true (and each of the giving of the
applicable Notice of Swing Line Borrowing and the acceptance by the Borrower of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing such statement is true): the
representations and warranties contained in Section 4.01 of this Agreement and
in Section 6 of the Guaranty are correct in all material respects on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

(d) In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, the Issuing Bank will not be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit to increase the
face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, and the Swing Line Bank will not be required to make any Swing
Line Advance, unless the Issuing Bank or the Swing Line Bank, as the case may
be, is satisfied that any exposure that would result therefrom is fully covered
or eliminated in a manner satisfactory to the Issuing Bank or Swing Line Bank.
Nothing herein will constitute a waiver or release of any claim the Borrower,
the

 

Alenco - Amended and Restated Credit Agreement

50



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank, the Swing Line Bank or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender or
Potential Defaulting Lender to be a Non-Defaulting Lender.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) law or any contractual restriction binding on or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement.

(d) This Agreement has been duly executed and delivered by the Borrower. This
Agreement is the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except to the extent that
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies and to the power of
courts to stay proceedings for the execution of judgments.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2010, and the related Consolidated statements of earnings and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of the Borrower’s auditors thereon, copies of which
have been furnished to the Administrative Agent, fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently
applied. Since December 31, 2010, there has been no Material Adverse Change.

 

Alenco - Amended and Restated Credit Agreement

51



--------------------------------------------------------------------------------

(f) There is no action, suit, litigation or proceeding affecting the Borrower or
any of its Subsidiaries, including any Environmental Action, pending or, to the
best of the Borrower’s knowledge after reasonable investigation, overtly
threatened, before any court, governmental agency or arbitrator that (i) is
reasonably likely to be determined adversely, and if determined adversely, would
have a Material Adverse Effect or (ii) purports to affect adversely the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby.

(g) The operations and properties of the Borrower and each of its Subsidiaries
comply in all material respects with all applicable laws, rules, regulations and
orders, except where the failure to comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h) Neither the Borrower nor any of its Subsidiaries is an Investment Company,
as such term is defined in the Investment Company Act of 1940, as amended.

(i) The Borrower and each of its Subsidiaries have filed, have caused to be
filed or have been included in all tax returns (federal, state, local and
foreign) required to be filed or, in the case of income taxes, required to be
filed and where the failure to do so would cause the imposition of a penalty or
interest, and in each case have paid all taxes shown thereon to be due, together
with applicable interest and penalties other than taxes that are being contested
in good faith and by proper proceedings and as to which appropriate reserves are
being maintained, except where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(j) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect,

(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.

(ii) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties to the extent required under
Section 5.01(h)(vi)(C), is complete and accurate and fairly presents the funding
status of such Plan, and since the date of such Schedule SB there has been no
material adverse change in such funding status.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(v) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or

 

Alenco - Amended and Restated Credit Agreement

52



--------------------------------------------------------------------------------

any Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”):

(A) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices.

(B) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable GAAP.

(C) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(k) Foreign Assets Control Regulations, etc. Neither the making of the Advances
to such Borrower nor its use of the proceeds thereof will violate in any
material respect the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, neither such Borrower
nor any of its Subsidiaries or Affiliates (a) is a Person whose property or
interests in property are blocked pursuant to Section 1.1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) to its knowledge engages in any dealings or transactions, or be
otherwise associated, with any such Person. Such Borrower and its Subsidiaries
and Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender or Issuing Bank shall
have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the requirements applicable to each Foreign Plan and Environmental Laws,
except where the failure to so comply would not have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and

 

Alenco - Amended and Restated Credit Agreement

53



--------------------------------------------------------------------------------

governmental charges or levies imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided, however, neither the Borrower nor any of its Subsidiaries shall be
required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom which is material to the Borrower attaches to its property and becomes
enforceable against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance on all of its or their property which is of an insurable
nature against such risks, in such amounts and in such manner as is usual in the
case of corporations similarly situated and operating generally similar property
and with such reputable insurance companies or associations as the Guarantor may
select; provided that the Borrower and its Subsidiaries may from time to time
adopt other methods or plans of protection, including self-insurance, against
such risks in substitution or partial substitution for the aforesaid insurance
if such plans or methods shall, in the opinion of the appropriate senior
officers of the Guarantor or its Subsidiaries (including the Borrower), be in
its or their best interest, and neither the Borrower nor any of its Subsidiaries
shall be required to keep insured any of its property in respect of which
insurance is being provided by others for its benefit.

(d) Preservation of Corporate Existence, Etc. Subject to Section 5.02(a), the
Borrower shall maintain its corporate existence.

(e) Visitation Rights. At any reasonable time upon reasonable prior notice,
permit the Administrative Agent or any of the Lenders or Issuing Banks or any
agents or representatives thereof, at their own cost, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their senior officers or directors and with their independent auditors.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, its properties and assets that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except that nothing contained in
this Section shall prevent the Borrower or its Material Subsidiaries (i) from
selling, leasing or otherwise disposing of any of its or their property or
assets in one or a series of related transactions if the cumulative effect of
such actions would not have a Material Adverse Effect or (ii) from ceasing to
operate any of its or their property, assets or business, when in the opinion of
the appropriate officers of the Borrower or its Material Subsidiaries it shall
be advisable and in its or their best interests to do so.

(h) Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders:

(i) as soon as available and in any event within 75 days after the end of each
of the first three Fiscal Quarters of the Borrower, the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and the Consolidated statements of earnings and cash flows of the Borrower and
its Subsidiaries for the period

 

Alenco - Amended and Restated Credit Agreement

54



--------------------------------------------------------------------------------

commencing at the end of the previous fiscal year and ending with the end of
such Fiscal Quarter, with a statement (subject to year-end audit adjustments) by
the chief financial officer or comptroller of the Borrower stating that such
Consolidated financial statements have been prepared in accordance with GAAP,
together with a Compliance Certificate;

(ii) as soon as available and in any event within 140 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and the
Consolidated statements of earnings and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an auditor’s
opinion reasonably acceptable to the Required Lenders, together with a
Compliance Certificate;

(iii) in the case of each Default, as soon as possible and in any event within
ten (10) days after a Senior Financial Officer of the Borrower has acquired
knowledge of facts which constitute or give rise to such Default and provided
that such Default is continuing on the date of such statement, a statement of
the chief financial officer or chief executive officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);

(vi) ERISA:

(A) ERISA Events and ERISA Reports. (x) Promptly and in any event within ten
(10) days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event which could reasonably be expected to have a Material
Adverse Effect has occurred, a statement of the chief financial officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (y) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information;

(B) Plan Terminations. Promptly and in any event within three (3) Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(C) Plan Annual Reports. Promptly (x) and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) with

 

Alenco - Amended and Restated Credit Agreement

55



--------------------------------------------------------------------------------

respect to each Plan maintained, sponsored or contributed to by any of the Loan
Parties and (y) upon the request of the Administrative Agent, a copy of the
Schedule SB with respect to any other Plan;

(D) Multiemployer Plan Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (x)
the imposition of Withdrawal Liability by any such Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect, (y) the reorganization
or termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect or (z) the amount of liability incurred, or that may be incurred, by such
Loan Party or any ERISA Affiliate in connection with any event described in
clause (x) or (y); and

(vii) at the request of the Administrative Agent or any Lender through the
Administrative Agent, such other information, report, certificates or other
matters affecting its material business, affairs, financial condition, property
or assets or the material business, affairs, financial condition, property or
assets of any Material Subsidiary, as the Administrative Agent or such Lender
may reasonably request, excluding any such information, report, certificates or
other matters relating to any Person other than the Borrower or any of its
Affiliates which the Borrower is prohibited from disclosing to the Lenders
pursuant to a confidentiality agreement between the Borrower and such Person.

(i) Environmental Covenants.

(i) Without limiting the generality of Section 5.01(a), the Borrower shall, and
shall cause its Subsidiaries and any other party acting under their direction
to, conduct their business and operations so as to comply at all times with all
Environmental Laws and Environmental Permits if the consequence of a failure to
comply could reasonably be expected, either alone or in conjunction with any
other such noncompliance, to have a Material Adverse Effect.

(ii) If the Borrower or its Subsidiaries shall:

(A) receive or give any notice that a violation of any Environmental Law or
Environmental Permit has or may have been committed or is about to be committed
by the same, if such violation could reasonably be expected to have a Material
Adverse Effect;

(B) receive any notice that a complaint, proceeding or order has been filed or
is about to be filed against the same alleging a violation of any Environmental
Law or Environmental Permit, if such violation could reasonably be expected to
have a Material Adverse Effect; or

(C) receive any notice requiring the Borrower or a Subsidiary, as the case may
be, to take any action in connection with the Release of Hazardous Materials
into the environment or alleging that the Borrower or the Subsidiary

 

Alenco - Amended and Restated Credit Agreement

56



--------------------------------------------------------------------------------

may be liable or responsible for costs associated with a response to or to
clean-up a Release of Hazardous Materials into the environment or any damages
caused thereby, if such action or liability could reasonably be expected to have
a Material Adverse Effect;

the Borrower shall promptly provide the Administrative Agent with a copy of such
notice and shall, or shall cause its Subsidiary to, furnish to the
Administrative Agent from time to time all reasonable information requested by
the Administrative Agent relating to the same.

(iii) The Borrower shall notify the Administrative Agent promptly of any event
or occurrence of which it is aware which could reasonably be expected to result
in violation of any Environmental Law or Environmental Permit if such event or
occurrence could reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender or Issuing Bank shall
have any Commitment hereunder, the Borrower will not, unless the Required
Lenders, the Administrative Agent and the Borrower otherwise agree in writing in
accordance with Section 8.01:

(a) Mergers, etc. Enter into any transaction whereby all or substantially all of
its undertaking, property and assets would become the property of any other
Person (herein called a “Successor”) whether by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, merger, transfer,
sale or otherwise, unless:

(i) prior to or contemporaneously with the consummation of such transaction:

(A) the Successor will be bound by or have assumed all the covenants and
obligations of the Borrower under each Loan Document to which the Borrower is a
party;

(B) each Loan Document to which the Borrower is a party will be the valid and
binding obligation of the Successor, enforceable against the Successor,
entitling the Administrative Agent, the Lenders and the Issuing Banks, as
against the Successor, to exercise all of their substantive rights thereunder;

and provided that, for any such transaction involving (in addition to the
Borrower) Persons other than Subsidiaries, the Successor shall also execute and
deliver to the Administrative Agent such documents, if any, as may, in the
reasonable opinion of the Administrative Agent, be necessary to effect or
establish (A) and (B) above;

(ii) such transaction does not materially and adversely affect the ability of
the Successor to perform the covenants and obligations of the Borrower under any
of the Loan Documents to which the Borrower is a party; and

(iii) such transaction shall be on such terms and shall be carried out in such
manner as to preserve and not to impair any of the substantive rights and powers
of the Administrative Agent, the Lenders and the Issuing Banks under each Loan
Document to

 

Alenco - Amended and Restated Credit Agreement

57



--------------------------------------------------------------------------------

which the Borrower is a party, such transaction shall not result in any
requirement on the Successor to deduct or withhold any amount from any payment
to be made under any of such Loan Documents or result in any liability on the
Administrative Agent, the Lenders or the Issuing Banks for or in relation to any
such deduction or withholding and such transaction shall not affect adversely
the liability or potential liability of the Administrative Agent, the Lenders or
the Issuing Banks for any present or future taxes, duties, assessments or
charges of whatsoever nature imposed or levied by or on behalf of any applicable
governmental authority having power to impose or levy taxes, duties, assessments
or charges.

Notwithstanding the foregoing, any reconstruction, reorganization,
recapitalization, consolidation, amalgamation, merger, transfer, sale or any
other transaction involving only the Borrower, the Guarantor and/or any of their
respective Affiliates whereby all or substantially all of the Borrower’s
undertaking, property and assets would become the property of one or more
Successors, that was an Affiliate of the Borrower or the Guarantor on or
immediately prior to the date of such transaction, shall be permitted provided
that such transaction complies with the following conditions:

 

  (I) such transaction complies with all of the conditions specified in clauses
(i), (ii) and (iii) of this Section 5.02(a);

 

  (II) such transaction could not reasonably be expected to have a Material
Adverse Effect, or affect the legality, validity or enforceability of any of the
Loan Documents; and

 

  (III) such transaction shall not result in a change in the domicile or type or
jurisdiction of the organization of the Borrower or the Guarantor.

(b) Negative Pledge. (i) Create, or permit any of its Restricted Subsidiaries to
create, any mortgage, hypothecation, charge or other encumbrance on any of its
or their property or assets, present or future, to secure Indebtedness, unless
at or prior thereto, the Advances, up to the maximum aggregate amount of the
Commitments then in effect, are equally and ratably secured or, at the option of
the Borrower, security in the form of other property having at such time a Value
equal to 150% of the aggregate Commitments at such time is extended to the
Administrative Agent, the Lenders and the Issuing Banks; provided, however, that
the preceding shall not apply to or operate to prevent the following:

(A) liens or other encumbrances, not related to the borrowing of money, incurred
or arising by operation of law or in the ordinary course of business or
incidental to the ownership of property or assets;

(B) pre-existing encumbrances on property or assets when acquired (including by
way of lease);

(C) encumbrances or obligations to incur encumbrances (including under
indentures, trust deeds and similar instruments) on property or assets of
another Person existing at the time such other Person becomes a Subsidiary of
the Borrower, or is liquidated or merged into, or amalgamated or consolidated
with, the Borrower or a Subsidiary of the Borrower or at the time of the sale,
lease or

 

Alenco - Amended and Restated Credit Agreement

58



--------------------------------------------------------------------------------

other disposition to the Borrower or a Subsidiary of the Borrower of all or
substantially all of the properties and assets of such other Person, provided
that such encumbrances were not incurred in anticipation of such other Person
becoming a Subsidiary of the Borrower;

(D) encumbrances given by the Borrower or any of its Restricted Subsidiaries in
compliance with contractual commitments in existence at the date hereof or
entered into prior to a Restricted Subsidiary becoming a Restricted Subsidiary;

(E) giving security by the Borrower or a Subsidiary in favor of the Borrower or
any of its Subsidiaries;

(F) creating, issuing or suffering to exist or becoming liable on, or giving or
assuming, any Purchase Money Mortgage;

(G) creating, issuing or suffering to exist or becoming liable on, or giving or
assuming any mortgage, hypothecation, charge or other encumbrance in connection
with Indebtedness which, by its terms, is non-recourse to the Borrower or the
Restricted Subsidiary;

(H) giving security on any specific property or asset in favor of a government
within or outside Canada or any political subdivision, department, agency or
instrumentality thereof to secure the performance of any covenant or obligation
to or in favor of or entered into at the request of any such authorities where
such security is required pursuant to any contract, statute, order or
regulation;

(I) giving, in the ordinary course of business and for the purpose of carrying
on the same, security on current assets to any bank or banks or others to secure
any obligations repayable on demand or maturing, including any right of
extension or renewal, within 12 months after the date such obligation is
incurred;

(J) giving security on property or assets of whatsoever nature other than
Restricted Property; provided, however, security on Restricted Property may be
given to secure obligations incurred or guarantees of obligations incurred in
connection with or necessarily incidental to the purchase, sale, storage,
transportation or distribution of such Restricted Property or of the products
derived from such Restricted Property;

(K) encumbrances arising under partnership agreements, oil and natural gas
leases, overriding royalty agreements, net profits agreements, production
payment agreements, royalty trust agreements, master limited partnership
agreements, farm-out agreements, division orders, contracts for the sale,
purchase, exchange, storage, transportation, distribution, gathering or
processing of Restricted Property, unitizations and pooling designations,
declarations, orders and agreements, development agreements, operating
agreements, production sales contracts (including security in respect of take or
pay or similar obligations thereunder), area of mutual interest agreements,
natural

 

Alenco - Amended and Restated Credit Agreement

59



--------------------------------------------------------------------------------

gas balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, which in each of the foregoing cases is
customary in the oil and natural gas business, and other agreements which are
customary in the oil and natural gas business, provided in all instances that
such encumbrance is limited to the property or assets that are the subject of
the relevant agreement;

(L) any encumbrance on any properties or facilities or any interest therein,
construction thereon or improvement thereto incurred to secure all or any part
of any Indebtedness relating to the reclamation and clean-up of such properties,
facilities and interests and surrounding lands whether or not owned by the
Borrower or a Restricted Subsidiary, the plugging or abandonment of wells and
the decommissioning or removal of structures or facilities located on such
properties or facilities provided such Indebtedness is incurred prior to, during
or within two years after the completion of reclamation and clean-up or such
other activity;

(M) encumbrances in respect of the joint development, operation or present or
future reclamation, clean-up or abandonment of properties, facilities and
surrounding lands or related production or processing as security in favor of
any other owner or operator of such assets for the Borrower’s or any Restricted
Subsidiary’s portion of the costs and expenses of such development, operation,
reclamation, clean-up or abandonment;

(N) encumbrances on assets or property (including oil sands property) securing:
(I) all or any portion of the cost of acquisition (directly or indirectly),
surveying, exploration, drilling, development, extraction, operation,
production, construction, alteration, repair or improvement of all or any part
of such assets or property and the plugging and abandonment of wells thereon,
(II) all or any portion of the cost of acquiring (directly or indirectly),
developing, constructing, altering, improving, operating or repairing any assets
or property (or improvements on such assets or property) used or to be used in
connection with such assets or property, whether or not located (or located from
time to time) at or on such assets or property, (III) Indebtedness incurred by
the Borrower or any of its Subsidiaries to provide funds for the activities set
forth in clauses (I) and (II) above, provided such Indebtedness is incurred
prior to, during or within two years after the completion of acquisition,
construction or such other activities referred to in clauses (I) and (II) above,
and (IV) Indebtedness incurred by the Borrower or any of its Subsidiaries to
refinance Indebtedness incurred for the purposes set forth in clauses (I) and
(II) above. Without limiting the generality of the foregoing, costs incurred
after the date hereof with respect to clauses (I) or (II) above shall include
costs incurred for all facilities relating to such assets or property, or to
projects, ventures or other arrangements of which such assets or property form a
part or which relate to such assets or property, which facilities shall include,
without limitation, Facilities, whether or not in whole or in part located (or
from time to time located) at or on such assets or property;

 

Alenco - Amended and Restated Credit Agreement

60



--------------------------------------------------------------------------------

(O) encumbrances granted in the ordinary course of business in connection with
Financial Instrument Obligations of the Borrower and its Restricted
Subsidiaries; and

(P) any extension, renewal, alteration, refinancing, replacement, exchange or
refunding (or successive extensions, renewals, alterations, refinancings,
replacements, exchanges or refundings) of all or part of any encumbrance
referred to in the foregoing clauses; provided, however, that (i) such new
encumbrance shall be limited to all or part of the property or assets which was
secured by the prior encumbrance plus improvements on such property or assets
and (ii) the Indebtedness, if any, secured by the new encumbrance is not
increased from the amount of the Indebtedness secured by the prior encumbrance
then existing at the time of such extension, renewal, alteration, refinancing,
replacement, exchange or refunding, plus an amount necessary to pay fees and
expenses, including premiums, related to such extensions, renewals, alterations,
refinancings, replacements, exchanges or refundings;

(Q) liens or other encumbrances granted pursuant to Section 2.21 hereof;

and provided further that (I) in any event, the Borrower and any Restricted
Subsidiary shall be entitled to give security that would otherwise be prohibited
hereby so long as the aggregate Indebtedness outstanding and secured under this
clause (I) and the aggregate Indebtedness outstanding and secured under Section
5.02(b)(i)(N) does not at the time of giving such security exceed an amount
equal to 25% of the Section 6.01(f) Consolidated Net Tangible Assets (as defined
in Section 6.01(f) hereof) of the Borrower at such time and (II) in no event
shall the Borrower or any Restricted Subsidiary be entitled to give security
that would otherwise be permitted by Section 5.02(b)(i)(N) if such security
secures Indebtedness which exceeds an amount equal to 25% of the Section 6.01(f)
Consolidated Net Tangible Assets (as defined in Section 6.01(f) hereof) of the
Borrower at such time.

(ii) Transactions such as the sale (including any forward sale) or other
transfer of (A) oil, gas, minerals or other resources of a primary nature,
whether in place or when produced, for a period of time until, or in an amount
such that, the purchaser will realize therefrom a specified amount of money or a
specified rate of return (however determined), or a specified amount of such
oil, gas, minerals, or other resources of a primary nature, or (B) any other
interest in property of the character commonly referred to as a “production
payment”, will not constitute secured indebtedness and will not result in the
Borrower being required to secure the Borrowings.

(iii) In the event security has been provided to the Administrative Agent, the
Lenders and the Issuing Banks in accordance with this Section 5.02(b) and the
maximum principal amount of the Commitments is thereafter permanently reduced at
any time or from time to time, the Borrower may request once in each calendar
year, and the Administrative Agent, the Lenders and the Issuing Banks shall
grant at the Borrower’s expense, discharges of security as will ensure that the
remaining security secures, to the satisfaction of the Administrative Agent, the
Lenders and the Issuing Banks acting reasonably, the maximum principal amount of
Advances which are, or which may

 

Alenco - Amended and Restated Credit Agreement

61



--------------------------------------------------------------------------------

become, outstanding after giving effect to such permanent reduction in the total
amount of the Commitments.

(c) Transfer of Assets. Except in the ordinary course of business, transfer or
permit its Restricted Subsidiaries to transfer, for less than fair market value,
assets to a corporation which would be a Subsidiary but for the fact that it has
Publicly Traded Securities.

(d) Use of Proceeds. The Borrower shall use, and shall cause its Subsidiaries to
use, the Proceeds of the Advances solely as set forth in Section 2.18
herein. Subject to the provisions of Section 2.18(b), the Borrower may utilize
the proceeds of the Advances to, or to provide funds to any Subsidiary or to
make a loan to any of its Affiliates (provided that such Affiliate is a
Wholly-Owned Subsidiary) to, finance an offer to acquire (which shall include an
offer to purchase securities, solicitation of an offer to sell securities, an
acceptance of an offer to sell securities, whether or not the offer to sell was
solicited, or any combination of the foregoing) outstanding securities of any
Person (the “Target”) which constitutes a “take-over bid” (or any other similar
term) pursuant to applicable securities legislation or other Applicable Law (a
“Take-over”) on the terms set forth below:

The Borrower must either:

(i) prior to or concurrently with delivery to the Administrative Agent of any
Notice of Borrowing or any Notice of Issuance, the proceeds of which are to be
used to finance such Take-over, provide to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the board of directors
or like body of the Target, or the holders of the requisite number of securities
of the Target as are required to approve such Take-over to ensure the successful
completion of such Take-over under Applicable Law, has or have approved,
accepted, or recommended to security holders acceptance of, the Take-over; or

(ii) follow the following steps:

(A) at least five (5) Business Days prior to the delivery to the Administrative
Agent of any Notice of Borrowing or Notice of Issuance, intended to be used to
finance such Take-over, the President or a Senior Financial Officer of the
Borrower shall advise the Administrative Agent about the particulars of such
Take-over in sufficient detail, and the Administrative Agent shall promptly
advise an appropriate officer of each Lender of the particulars of such
Take-over in sufficient detail to enable each such Lender to determine whether
it has a conflict of interest if Advances from such Lender are used by the
Borrower to finance such Take-over;

(B) within three (3) Business Days of being so advised by the Administrative
Agent, each such Lender shall notify the Administrative Agent of such Lender’s
determination as to whether a conflict of interest exists (such determination to
be made by such Lender in the exercise of its sole discretion, having regard to
such considerations as it deems appropriate); provided that in the event such
Lender does not so notify the Administrative Agent within such three (3)
Business Day period, such Lender shall be deemed to have notified the
Administrative Agent that it has no such conflict of interest; and

 

Alenco - Amended and Restated Credit Agreement

62



--------------------------------------------------------------------------------

(C) the Administrative Agent shall promptly notify the President or a Senior
Financial Officer of the Borrower of each such Lender’s determination.

In the event that any such Lender has such a conflict of interest (an “Affected
Lender”), then upon the Administrative Agent so notifying the Borrower, the
Affected Lender shall have no obligation to provide any Advances to finance such
Take-over, notwithstanding any other provision of this Agreement to the
contrary; provided however that each other relevant Lender which has, or is
deemed to have, no such conflict of interest (a “Non-Affected Lender”) shall
have an obligation, up to the amount of its Revolving Credit Commitment, to
provide Advances to finance such Take-over, and Advances to finance such
Take-over shall be provided by each Non-Affected Lender in accordance with the
ratio, determined prior to the provision of any Advances to finance such
Take-over, that the Commitment of such Non-Affected Lender bears to the
aggregate of the Commitments of all the Non-Affected Lenders hereunder. If
Advances are used to finance a Take-over and there are Affected Lenders,
subsequent Advances shall be funded first by Affected Lenders, and subsequent
repayments shall be applied first to Non-Affected Lenders, in each case, until
such time as the proportion that the amount of the aggregate principal amount of
the Advances made by each Non-Affected Lender bears to the amount of the
aggregate principal amount of the Advances of all Lenders is equal to such
proportion which would have been in effect but for the application of this
Section 5.02(d).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing with respect to the Borrower:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement within three (3) Business Days after the same becomes due and payable;
or

(b) Any representation or warranty made or deemed made by the Borrower herein or
by the Guarantor in the Guaranty or by the Borrower or the Guarantor (or any of
its officers) in connection with this Agreement or the Guaranty shall prove to
have been incorrect in any material respect when made or deemed made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(b), (d) or (h) or 5.02; (ii) the Guarantor
shall fail to perform or observe its covenant set forth in Section 7(c)(ii) of
the Guaranty and such failure shall remain unremedied for five (5) Business
Days; (iii) the Guarantor shall fail to perform any of its obligations under
Section 1 of the Guaranty in respect of the Guaranteed Obligations (subject to
the applicable grace period, if any, available to the Borrower under
Section 6.01(a) above); or (iv) the Borrower or the Guarantor shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or the Guaranty, respectively, on its part to be performed or observed
if such failure shall remain unremedied for 45 days after written notice thereof
shall have been given to the Borrower or the Guarantor, respectively, by the
Administrative Agent or any Lender; or

 

Alenco - Amended and Restated Credit Agreement

63



--------------------------------------------------------------------------------

(d) The Guarantor or any Section 6.01(d) Subsidiary (including the Borrower) (i)
shall default in making payment when due of any Financing Debt (including all
net obligations of the Guarantor or any Section 6.01(d) Subsidiary (including
the Borrower) pursuant to currency, interest rate and commodity price hedging
and swap agreements, but excluding borrowings under this Agreement) (“Extended
Financing Debt”) in an amount in excess of the greater of $200,000,000 and two
(2%) percent of Consolidated Net Worth and such default is not remedied by the
Guarantor or such Section 6.01(d) Subsidiary (including the Borrower) or is not
waived by the lender or counterparty in respect of such Extended Financing Debt
(including the lessor under any Capital Lease) within two (2) Business Days or
any longer grace or cure period that is available under applicable documentation
to remedy such default, or (ii) causes or permits to exist any default or event
of default under any agreement or agreements evidencing Extended Financing Debt
if such default or event of default results in the acceleration of the payment
of an aggregate amount of Extended Financing Debt in excess of the greater of
$200,000,000 and two (2%) percent of Consolidated Net Worth.

The following term is used in this Section 6.01(d) as defined below:

“Section 6.01(d) Subsidiary” means, on any date, any corporation or other Person
of which Voting Shares or other interests carrying more than 50% of the voting
rights attached to all outstanding Voting Shares or other interests are owned,
directly or indirectly, by or for the Guarantor and/or by or for any corporation
in like relation to the Guarantor and includes any corporation in like relation
to a Section 6.01(d) Subsidiary; provided, however, such term shall not include
any corporations or other Persons (or their respective Section 6.01(d)
Subsidiaries) which have Publicly Traded Securities where the aggregate amount
of assets of all such corporations or other Persons does not exceed 20% of the
Consolidated Assets of the Guarantor at the time and from time to time; or

(e) The Borrower, the Guarantor or any of its Material Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, the Guarantor or any of its Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any material part of its property (other than any Non-Recourse
Assets) and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any material part of its property (other than any Non-Recourse Assets))
shall occur; or the Borrower, the Guarantor or any of its Material Subsidiaries
shall take any corporate action to authorize any of the actions set forth in
this subsection (e); or

(f) Any final judgment or order (subject to no further right of appeal) is
rendered against the Guarantor or any Material Guarantor Subsidiary (including
the Borrower) for the payment of money in excess of the greater of $200,000,000
and two (2%) percent of Consolidated Net Worth (other than any such judgment or
order in favor of a lender that is a Non-Recourse Creditor, in respect of which
such lender’s recourse pursuant to such judgment or order or otherwise is
limited to the specific Project in respect of which the debt which is the
subject of such judgment or order was granted was

 

Alenco - Amended and Restated Credit Agreement

64



--------------------------------------------------------------------------------

incurred) and under which enforcement proceedings have commenced and have not
been stayed, and which remains undischarged or unstayed for a period of 45 days;
provided that any such final judgment or order rendered only with respect to a
Material Guarantor Subsidiary which is not a Section 6.01(f) Restricted
Subsidiary shall not be an Event of Default if the Guarantor would (in the
reasonable opinion of the Required Lenders as evidenced by their signatures on a
confirmation thereof) be able to satisfy the financial tests set forth in the
immediately succeeding sentence, calculated as of the date of such final
judgment or order, which tests shall be conducted after provision has been made
for the payment of such final judgment or order. On any date of determination,
pursuant to the immediately preceding sentence, (a) the Guarantor shall have, as
of such date, a Consolidated Debt to Consolidated Capitalization Ratio that does
not exceed 60%, and (b) as of such date,

(i) the aggregate Financing Debt of all Material Guarantor Subsidiaries which
are Non-Guarantor Subsidiaries, on a consolidated basis; plus, without
duplication

(ii) the aggregate Guarantor Indebtedness secured by security interests over
Restricted Property given by the Guarantor or any Material Guarantor Subsidiary
(including the Borrower) in favor of Non-Guarantor Subsidiaries which are not
Material Guarantor Subsidiaries; plus, without duplication

(iii) the aggregate Financing Debt of Finance Co.; plus, without duplication

(iv) the amount by which the aggregate Financing Debt of any Subsidiary (as
defined in Section 1.01 hereof) of the Guarantor (other than Finance Co. or a
Material Guarantor Subsidiary) exceeds an aggregate of $750,000,000 and which
Financing Debt is guaranteed by the Guarantor or any Material Guarantor
Subsidiary (whether directly or indirectly through Canadian corporate law
applicable to Canadian unlimited liability companies);

does not exceed 17.5% of Consolidated Tangible Assets as of such date; provided
that, for the purpose of calculating the aggregate Financing Debt referred to in
(i) above or the aggregate Section 6.01(f) Guarantor Indebtedness referred to in
(ii) above, there shall be excluded (A) the Financing Debt of any Public
Material Subsidiary or (B) any such Section 6.01(f) Guarantor Indebtedness
secured by security interests over Restricted Property of any Public Material
Subsidiary for so long as, in regard to any case referred to in (A) or (B),
Publicly Traded Securities of the relevant Public Material Subsidiary are listed
on any stock exchange and for 120 days (or such longer period as the Required
Lenders may allow in their sole discretion) after the date that Publicly Traded
Securities of such Public Material Subsidiary cease to be so listed.

The following terms are used in this Section 6.01(f) as defined below:

“Section 6.01(f) Consolidated Net Tangible Assets” means, with respect to any
Person at any time, the total amount of assets of such Person and its Section
6.01(f) Subsidiaries on a Consolidated basis (less applicable reserves and other
properly deductible items) after deducting therefrom:

(a) all current liabilities (excluding any indebtedness classified as a current
liability and any current liabilities which are by their terms extendible or

 

Alenco - Amended and Restated Credit Agreement

65



--------------------------------------------------------------------------------

renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed);

(b) all goodwill, trade names, trademarks, patents, unamortized debt discounts
and expenses and other like intangibles; and

(c) appropriate adjustments on account of minority interests of other Persons
holding shares of the Section 6.01(f) Subsidiaries of such Person,

in each case, as shown on the most recent annual audited or quarterly unaudited
Consolidated balance sheet of such Person computed in accordance with GAAP.

“Section 6.01(f) Guarantor Indebtedness” means indebtedness created, issued or
assumed for borrowed funds, or for the unpaid purchase price of property of the
Guarantor or a Section 6.01(f) Restricted Subsidiary, and includes, without
duplication, such indebtedness guaranteed by the Guarantor or a Section 6.01(f)
Restricted Subsidiary.

“Section 6.01(f) Restricted Subsidiary” means, on any date, any Section 6.01(f)
Subsidiary which owns at the time Restricted Property; provided, however, such
term shall not include a Section 6.01(f) Subsidiary of the Guarantor if the
amount of the Guarantor’s share of Section 6.01(f) Shareholders’ Equity of such
Section 6.01(f) Subsidiary constitutes, at the time of determination, less than
2% of the Section 6.01(f) Consolidated Net Tangible Assets of the Guarantor.

“Section 6.01(f) Shareholders’ Equity” means, with respect to a Section 6.01(f)
Subsidiary, the sum of (a) the shareholders’ equity or partners’ equity of such
Section 6.01(f) Subsidiary computed in accordance with GAAP and (b) indebtedness
created, issued or assumed by such Section 6.01(f) Subsidiary to the Borrower
for borrowed funds, which indebtedness by its terms is stated to be
subordinated; provided that the total of the book value of issued and fully paid
preferred shares shall be included and appraisal increments or appraisal
surpluses shall not be included in Section 6.01(f) Shareholders’ Equity.

“Section 6.01(f) Subsidiary” means, on any date, any corporation or other Person
of which Voting Shares or other interests carrying more than 50% of the voting
rights attached to all outstanding Voting Shares or other interests are owned,
directly or indirectly, by or for the Guarantor and/or by or for any corporation
in like relation to the Guarantor and includes any corporation in like relation
to a Section 6.01(f) Subsidiary; provided, however, such term shall not include
any corporations or other Persons (or their respective Section 6.01(f)
Subsidiaries) which have Publicly Traded Securities where the aggregate amount
of assets of all such corporations or other Persons does not exceed 20% of the
Consolidated Assets of the Guarantor at the time and from time to time; or

(g) Any final non-monetary judgment or order (subject to no further right of
appeal) shall be rendered against the Borrower or any of its Material
Subsidiaries that could be reasonably expected to have (i) a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order shall not be

 

Alenco - Amended and Restated Credit Agreement

66



--------------------------------------------------------------------------------

in effect or (ii) an adverse effect on the legality, validity or enforceability
of the Loan Documents; or

(h) (i) The Guarantor shall cease to legally and beneficially own, directly or
indirectly, 100% of the Voting Shares of the Borrower or (ii) any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower; or

(i) Any material provision of this Agreement or the Guaranty shall for any
reason cease to be valid and binding on or enforceable against the Borrower or
the Guarantor, as applicable, or such party shall so state in writing; or

(j) Any Loan Party or any of its respective ERISA Affiliates shall incur, or, in
the reasonable opinion of the Required Lenders, shall be reasonably likely to
incur, liability in excess of $200,000,000 in the aggregate as a result of one
or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of any Loan Party or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination within the
meaning of Title IV of ERISA of a Multiemployer Plan;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than a Letter of
Credit Advance made by an Issuing Bank or a Lender pursuant to Section 2.04(c)
and a Swing Line Advance made by a Lender pursuant to Section 2.03(a)) and of
each Issuing Bank to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, provided, however, that any such event (except
an event specified in Section 6.01(a), (e) and (i)) shall not permit the Lenders
to terminate their Commitments if and for so long as (A) no Advances or Letters
of Credit are outstanding hereunder and (B) the Borrower continues to pay the
fees specified in Section 2.05(a), and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, further however, in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than a Letter of Credit Advance made by an Issuing Bank or
a Lender pursuant to Section 2.04(c) and a Swing Line Advance made by a Lender
pursuant to Section 2.03(a)) and of each Issuing Bank to issue Letters of Credit
shall automatically be terminated, (B) by notice to each party required under
the terms of any agreement in support of which a Standby Letter of Credit is
issued, request that all obligations under such agreement be declared to be due
and payable and (C) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. Notwithstanding any other provision in this Agreement to the
contrary, the occurrence and continuance of any of the events described in this
Section 6.01 (except any event specified in Section 6.01 (a), (e) or (i)) shall
not be considered an Event of Default hereunder or under any of the other Loan
Documents if and for so long as (i) no Advances or Letters of Credit are
outstanding hereunder and (ii) the Borrower continues to pay the fees specified
in Section 2.05(a).

 

Alenco - Amended and Restated Credit Agreement

67



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Appointment and Authority Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable) and an Issuing Bank (if
applicable)) hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and the Borrower shall not have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender
Party as any other Lender Party and may exercise the same as though it were not
the Administrative Agent, and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lender Parties.

SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its reasonable opinion or on
the reasonable advice of counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture,

 

Alenco - Amended and Restated Credit Agreement

68



--------------------------------------------------------------------------------

modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender Party.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article II or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 7.05. Indemnification. The Lender Parties severally agree to indemnify
the Administrative Agent (in such capacity and to the extent not reimbursed by
the Borrower), ratably according to the respective amounts of their Revolving
Credit Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or

 

Alenco - Amended and Restated Credit Agreement

69



--------------------------------------------------------------------------------

disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of any Document or any action taken or omitted thereby under any
Document (collectively, the “Indemnified Costs”), provided that no Lender Party
shall be liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, any Document, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, either Syndication Agent,
either Documentation Agent, either Lead Arranger, any Lender Party or a third
party. The respective obligations of the Lenders under this Section are several
and not joint and no Lender shall be responsible for the failure of any other
Lender to satisfy its obligations hereunder.

SECTION 7.06. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give written notice of its resignation to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon receipt of any such notice of resignation or removal, the
Required Lenders shall have the right with the prior approval of the Borrower so
long as no Default shall have occurred and be continuing (which approval will
not be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 60 days after the retiring Administrative Agent gives notice of its
resignation or the Required Lenders’ removal of the retiring Administrative
Agent (or such earlier day as shall be agreed by the Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lender Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lender
Parties hereunder, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender Party directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such

 

Alenco - Amended and Restated Credit Agreement

70



--------------------------------------------------------------------------------

retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

SECTION 7.07. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender Party acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agents or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender Party
hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Guaranty, nor consent to any departure by the Borrower or the
Guarantor, as the case may be, therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders (unless
specifically set forth herein or therein), the Administrative Agent and the
Borrower or the Guarantor, as the case may be, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, (x) no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive (i) any of the conditions specified in Section 3.01 or (ii) a condition
precedent to a Borrowing if such condition relates to Section 6.01(a) or (i),
(b) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the aggregate Available Amount of
outstanding Letters of Credit, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, (c) amend or waive
any of the terms contained in

 

Alenco - Amended and Restated Credit Agreement

71



--------------------------------------------------------------------------------

the proviso to Section 8 of the Guaranty or (d) amend this Section 8.01 and (y)
no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (a) increase the
Revolving Credit Commitments, the Letter of Credit Sub-Commitments or Swing Line
Sub-Commitments or subject the Lenders, the Swing Line Bank or the Issuing Banks
to any additional obligations, (b) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder, (c) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable to the Lenders hereunder, or (d) release the
Guarantor from any of its obligations under Sections 1 through 4 and 11 of the
Guaranty; provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Bank or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Swing Line Bank or of such Issuing Bank, as the
case may be, under this Agreement; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the Guaranty.

SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at to both of the following addresses: at 1800,
855 – 2nd Street S.W., Calgary, Alberta, T2P 2S5, Canada, Attention: Treasurer,
facsimile no. (403) 645-4613 and at Republic Plaza, 370 17th Street, Suite 1700,
Denver, Colorado, 80202, USA, Attention: Vice-President, Finance, facsimile no.
(720) 876-6537;

(ii) if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Attention of Bank Loan Syndications;
(Facsimile No. (212) 994-0961; Telephone No. (302) 323-5499);

(iii) if to any Issuing Bank, to it at the address provided in writing to the
Administrative Agent and the Borrower at the time of its appointment as an
Issuing Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lender
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender Party pursuant to Article II if such Lender Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article

 

Alenco - Amended and Restated Credit Agreement

72



--------------------------------------------------------------------------------

by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the Lender
Parties by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender Party or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform except to the extent a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
or such Related Party acted with gross negligence or willful misconduct in
connection with such transmission. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Loan Party provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent or any Lender Party by means of electronic communications pursuant to this
Section, including through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
under any Document or Loan

 

Alenco - Amended and Restated Credit Agreement

73



--------------------------------------------------------------------------------

Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly upon
presentation of a statement of account all reasonable costs and out-of-pocket
expenses of the Administrative Agent, the Syndication Agents, the Documentation
Agents and the Lead Arrangers in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Guaranty and the other documents to be delivered hereunder, including, without
limitation, (i) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, audit and insurance expenses and (ii) the reasonable and documented
fees and expenses of a single counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement and the Guaranty. The Borrower further
agrees to pay promptly on demand all reasonable and documented costs and
out-of-pocket expenses of the Administrative Agent and the Lender Parties, if
any (including, without limitation, reasonable and documented counsel fees and
expenses (which shall be limited to one firm of counsel for the Administrative
Agent and the Lender Parties and, if necessary, one firm of local or regulatory
counsel in each appropriate jurisdiction, in each case for the Administrative
Agent and the Lender Parties (and, in the case of an actual or perceived
conflict of interest, where the Person affected by such conflict informs the
Borrower of such conflict, of another firm of counsel for such affected
Person))), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of any Documents, including, without limitation,
reasonable and documented fees and expenses of counsel (as described above) in
connection with the enforcement of rights under this Section 8.04(a). The
Borrower further agrees to pay on demand all reasonable costs and out-of-pocket
expenses of each Issuing Bank in connection with the modification and amendment
of any L/C Related Document, including, without limitation, the reasonable fees
and expenses of counsel for such Issuing Bank with respect thereto and with
respect to advising such Issuing Bank as to its rights and responsibilities
under the L/C Related Documents.

(b) In addition to any liability of the Borrower under any other provisions of
this Agreement, the Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Lead Arrangers and each Lender Party and each of their
respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including without limitation,
reasonable and documented fees and disbursements of a counsel, which shall be
limited to one firm of counsel for the Indemnified Parties and, if necessary,
one firm of local or regulatory counsel in each appropriate jurisdiction, in
each case for the Indemnified Parties (and, in the case of an actual or
perceived conflict of interest, where the Person affected by such conflict
informs the Borrower of such conflict, of another firm of counsel for such
affected Person)), that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case, arising out of or in connection with or by
reason of this Agreement, except (i) to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
bad faith, gross negligence or willful misconduct and (ii) to any claim, damage,
loss, liability or expense that does not involve an act or omission of the
Borrower or its affiliates and that is brought by an Indemnified Party against
any other Indemnified Party (other than any claim, actions, suits, inquiries,
litigation, investigation or proceeding against any of the Lead Arrangers, or
any administrative agent, collateral agent or other agent in their capacities as
such). In the

 

Alenco - Amended and Restated Credit Agreement

74



--------------------------------------------------------------------------------

case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto . The Borrower also
agrees not to assert any claim against any Agent, any Lead Arranger, any Lender
Party, any of their respective Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to any of the Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the final day of the Interest Period for such Advance, as a result of a payment,
prepayment or Conversion pursuant to this Agreement or acceleration of the
maturity of the Advances pursuant to Section 6.01, the Borrower shall, promptly
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Advance. The amount payable to the Administrative Agent hereunder shall be set
forth in a certificate delivered by the applicable Lender to the Administrative
Agent and the Borrower (which certificate shall contain reasonable details
concerning the calculation of the amount payable) and shall be prima facie
evidence thereof, in the absence of manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.12 and 2.15 and in this 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

(e) The Lenders severally agree to indemnify each Issuing Bank (in its capacity
as such and to the extent not reimbursed by the Borrower), ratably according to
the respective amounts of their Revolving Credit Commitments, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Issuing
Bank, solely in its capacity as an Issuing Bank, in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse such Issuing Bank promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower to such
Issuing Bank under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs or expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any amounts
indemnifiable hereunder, this Section 8.04(e) applies whether such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or Issuing Bank or any third party. The respective obligations of the
Lenders under this Section are several and not joint and no Lender shall be
responsible for the failure of any other Lender to satisfy is obligations
hereunder.

 

Alenco - Amended and Restated Credit Agreement

75



--------------------------------------------------------------------------------

SECTION 8.05. Right of Set-off. (a) Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 by the Required Lenders to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender Party and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement, whether or not
such Lender Party shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender Party agrees promptly to notify
the Borrower after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender Party and its respective Affiliates under
this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender Party and its
respective Affiliates may have.

(b) To the extent permitted by applicable law, at any time a Lender is a
Defaulting Lender pursuant to clauses (i) or (ii) of the definition thereof, or
while a Lender Insolvency Event exists with respect to such Lender or its Lender
Parent, the Borrower is hereby authorized without prior notice to such
Defaulting Lender or to any other person, such notice being expressly waived by
such Defaulting Lender, to set-off and apply any and all deposits (general and
special but excluding security deposits) held by such Defaulting Lender (or any
Subsidiary of such Defaulting Lender) to or for the credit of or the account of
the Borrower against and on account of the Borrowings and any accrued interest
owing by the Borrower to such Defaulting Lender under this Agreement, regardless
of whether the obligations in respect of such deposits or Borrowings are
contingent or unmatured. The Borrower shall provide the Administrative Agent and
the Defaulting Lender with prompt notice of the exercise of any of its rights
under this Section; provided that

 

  (i) any Centralized Banking Arrangements shall take priority over the
Borrower’s rights under this Section;

 

  (ii) prior to receipt of such notice by the Administrative Agent, the
Administrative Agent shall not be obligated to reflect such set-off in the
allocation of its payments to Lenders under Section 2.14;

 

  (iii) after receipt of such notice by the Administrative Agent, such
Defaulting Lender irrevocably authorizes the Administrative Agent to rely on
such notice and to allocate payments from the Borrower to the Lenders in a
manner which gives effect to such set-off (notwithstanding any provisions in
Section 2.14 to the contrary); and

the Borrower agrees to indemnify the Administrative Agent and its Affiliates,
directors, officers, agents and employees from any claims made against any of
them by a Defaulting Lender in connection with this Section 8.05(b), all in
accordance with Section 11.2 (and for such purposes a claim from a Defaulting
Lender shall be deemed to be a third party claim).

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower, the Administrative Agent, the

 

Alenco - Amended and Restated Credit Agreement

76



--------------------------------------------------------------------------------

Syndication Agents, the Documentation Agents and each Lead Arranger, and when
the Administrative Agent shall have been notified by each Initial Lender,
Initial Issuing Bank and the Swing Line Bank that such Initial Lender, Initial
Issuing Bank and Swing Line Bank has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lead Arrangers and each Lender
Party and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of all Lenders (and any other attempted
assignment or transfer by the Borrower shall be null and void).

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

 

Alenco - Amended and Restated Credit Agreement

77



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Commitments if such assignment is to a Person that is not a
Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and

(C) the consent of each Issuing Bank and Swing Line Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and
recordation fee of $3,500; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swing Line Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit and Swing Line Advances in

 

Alenco - Amended and Restated Credit Agreement

78



--------------------------------------------------------------------------------

accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.15 and 8.04 and subject to the obligations of
Section 7.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or any Swing
Line Bank, sell participations to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and Lender Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.05
with respect to any payments made by such Lender to its Participant(s). Each
Lender shall, on behalf of the Borrower, maintain at one of its offices a
register for the recordation of the names and addresses of its Participants, and
the amount and terms of its participation; provided that no Lender shall be
required to disclose or share the information contained in such register with
the Borrower or any other person, except as required by Applicable Law.

 

Alenco - Amended and Restated Credit Agreement

79



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (y) of the first
proviso in Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.17 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(h) Each Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with a
processing and recordation fee of $3,500.

SECTION 8.08. Confidentiality; Patriot Act. Each of the Administrative Agent,
the Syndication Agents, the Documentation Agents, the Lead Arrangers and the
Lender Parties agree to maintain the confidentiality of the Confidential
Information, except that Confidential Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners, with respect to which such Person shall
seek the confidential treatment of such Confidential Information); (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or

 

Alenco - Amended and Restated Credit Agreement

80



--------------------------------------------------------------------------------

any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis, to (i) with the consent of the
Borrower, any rating agency in connection with rating the Borrower or its
Subsidiaries or the indebtedness under this Agreement or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the indebtedness under this Agreement; or (h)
otherwise with the consent of the Borrower.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

SECTION 8.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its Affiliates, nor any of their officers, directors, employees,
agents or advisors shall be liable or responsible for: (a) the use that may be
made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence in determining whether documents presented under
any Letter of Credit comply with the terms of such Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

SECTION 8.10. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 8.11. Extensions of Termination Date (a) The Borrower may, at any time,
but in any event not more than once in any calendar year, by delivering to the
Administrative Agent a written extension request, request those Lenders which
have not become Declining Lenders pursuant to this Section 8.11 (except to the
extent Section 8.11(h) applies) (in this Section 8.11, the “Requested Lenders”)
to issue a Notice of Extension to extend the then current Termination Date with
respect to the Commitments of such Requested Lenders to a date specified therein
(each, an “Extended Termination Date”), which Extended Termination Date shall be
not later than five (5) years from the date (in this

 

Alenco - Amended and Restated Credit Agreement

81



--------------------------------------------------------------------------------

Section 8.11, the “Extension Date”) which is 90 days after the date of such
extension request. For the avoidance of doubt, at the time of the first request,
if any, made by the Borrower, all Lenders shall be Requested Lenders.

(b) Upon receipt from the Borrower of such written extension request, the
Administrative Agent shall forthwith deliver to each Requested Lender a copy of
such request, and each Requested Lender shall, within 30 days after the date the
Administrative Agent receives such request from the Borrower, advise the
Administrative Agent in writing as to whether such Requested Lender will agree
to extend the then current Termination Date in respect of its Commitment by
delivering to the Administrative Agent a notice in substantially the form of
Exhibit F hereto (each such notice being an “Extension Notice”); provided that,
if any such Requested Lender shall fail to so advise the Administrative Agent
within such 30 day period, then such Requested Lender shall be deemed to have
denied such extension request. The determination of each Requested Lender as to
whether or not to extend the Termination Date shall be made by each such
Requested Lender in its sole discretion.

(c) Within five days after the expiry of the aforementioned 30 day period, the
Administrative Agent shall:

(i) if (A) all Requested Lenders are in agreement with delivering a notice
granting or not granting such extension request (the “Borrower Extension
Notice”); or (B) less than all Requested Lenders are in agreement with
delivering the Borrower Extension Notice, but, subject to Section 8.11(h)(ii),
Requested Lenders having Commitments which, in aggregate, represent 66 2⁄3% or
more of all outstanding Commitments of all Requested Lenders are in agreement
with delivering the Borrower Extension Notice; (each Requested Lender being in
agreement with delivering the Borrower Extension Notice being an “Extending
Lender” for the purposes of this Section 8.11), deliver to the Borrower (with a
copy to each Extending Lender) the Borrower Extension Notice on behalf of all
Extending Lenders, executed by the Administrative Agent and, in the circumstance
where not all Requested Lenders are Extending Lenders, advise the Borrower of
(I) which Requested Lenders are not in agreement with extending the Termination
Date (in this Section 8.11, each a “Declining Lender”); and (II) the amount of
each Declining Lender’s Commitments and Advances as at such date; or

(ii) if neither of the conditions in Sections 8.11(c)(i)(A) or (B) shall have
been met, notify the Borrower that the extension request has not been approved
by Requested Lenders which, subject to Section 8.11(h)(ii), have Commitments
which, in aggregate, represent at least 66 2⁄3% of all outstanding Commitments
of all Requested Lenders (including therein the identity of the Requested
Lenders which are not in agreement with extending the Termination Date and the
amount of each such Requested Lender’s Commitments and Advances at such date)
and has therefore been denied.

The failure of the Administrative Agent within the aforementioned five day
period to deliver the Borrower Extension Notice, as provided in
Section 8.11(c)(i) above, shall be deemed to be a notification by the
Administrative Agent to the Borrower that the Requested Lenders have denied the
extension request, and, in such circumstances, the Termination Date shall not be
extended for any of the Requested Lenders.

 

Alenco - Amended and Restated Credit Agreement

82



--------------------------------------------------------------------------------

(d) Upon delivery by the Administrative Agent to the Borrower of Borrower
Extension Notice pursuant to Section 8.11(c)(i), the Termination Date for all
Extending Lenders shall be extended to the Extended Termination Date specified
in the relevant extension request.

(e) If in any instance the Borrower Extension Notice has been delivered in
circumstances in which not all of the Requested Lenders are Extending Lenders,
then, on or prior to the relevant Extension Date:

(i) the Borrower may require any Declining Lender in respect of the relevant
extension request to (and such Declining Lender shall thereupon become obligated
to) assign all or part of its rights, benefits and interests under the Loan
Documents (for purposes of this Section 8.11, the “Assigned Interests”) to:

(A) any Extending Lenders which have agreed to increase their Commitments and
purchase the Assigned Interests; and

(B) to the extent the Assigned Interests are not assigned to Extending Lenders
in accordance with paragraph (A) above, any financial or other institutions
selected by the Borrower and acceptable to the Administrative Agent and the
Issuing Banks, acting reasonably.

The Borrower shall provide the Administrative Agent with written notice of its
desire to proceed under this Section 8.11(e)(i) (which notice the Administrative
Agent shall promptly provide to each Extending Lender), and the Extending
Lenders shall be entitled to purchase such of the Assigned Interests as they may
request (pro rata, in proportion to the Commitments of those Extending Lenders
wishing to purchase Assigned Interests, or otherwise as such Extending Lenders
may agree) by written notice to the Administrative Agent and the Borrower within
10 days after receipt of such notice, before any Assigned Interests may be
assigned to third party financial or other institutions. Such assignments, in
any event, shall be effective upon:

(C) execution of an agreement substantially in the form of Exhibit C;

(D) payment to the relevant Declining Lender (in immediately available funds) by
the relevant assignee of an amount equal to the aggregate principal amount of
all Advances (and accrued and unpaid interest thereon to the effective date of
such assignment and all fees and other amounts) owed to that Declining Lender
under this Agreement together with all other amounts payable hereunder by the
Borrower to such Declining Lender in regard to the Assigned Interests;

(E) payment by the relevant assignee to the Administrative Agent (for the
Administrative Agent’s own account) of the transfer fee contemplated in Section
8.07;

(F) provision satisfactory to such Declining Lender (acting reasonably) being
made for the indemnification or release of such Declining Lender from its
obligations relating to any Letters of Credit or Swing Line Borrowings which
form part of the Assigned Interests.

 

Alenco - Amended and Restated Credit Agreement

83



--------------------------------------------------------------------------------

Upon such assignment and transfer becoming effective, the Declining Lender shall
have no further right, interest, benefit or obligation hereunder to the extent
of the Assigned Interests assigned by that Lender but shall continue to be
entitled to the benefits of Sections 2.12, 2.15 and 8.04 and subject to the
obligations of Section 7.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment, and each assignee thereof shall
succeed to the position of such Lender to the extent of the portion of the
Assigned Interests acquired by such assignee as if the assignee was an original
Lender hereunder in regard thereto in the place and stead of such Declining
Lender; and

(ii) to the extent that the Borrower has not caused any Declining Lenders in
respect of such extension request to assign their respective rights and
interests to one or more Extending Lenders and/or other financial or other
institutions as provided in paragraph (i) above, the Borrower may, at its
option, notwithstanding any other provisions hereof, but only if no Default then
exists, by further notice to the Administrative Agent, repay to such Declining
Lenders all aggregate principal amount of all Advances owed to such Declining
Lenders, together with accrued and unpaid interest thereon and all other amounts
owing hereunder to such Declining Lenders, without making corresponding
repayment to any other Lenders, and make provision satisfactory to each relevant
Declining Lender (acting reasonably) for (A) payment of all costs, losses,
premiums or expenses incurred by such Declining Lender by reason of a
liquidation or re-deployment of deposits or other funds in respect of all
outstanding LIBO Rate Advances owed to such Declining Lender and (B)
indemnification or release of such Declining Lender from its obligations
relating to all outstanding Letters of Credit or Swing Line Borrowings. Upon
such payments and provisions being made, each such Declining Lender shall cease
to be a Lender and its Commitment shall be cancelled and the aggregate
Commitment amount shall be reduced accordingly.

(f) If the Commitment of a Declining Lender is not assigned in accordance with
Section 8.11(e)(i) or repaid in accordance with Section 8.11(e)(ii), then such
Declining Lender shall continue to be obliged to make its Lender’s proportion of
Borrowings available to the Borrower prior to the Termination Date applicable to
its Commitment and on such date:

(i) the Commitment of such Declining Lender shall be automatically terminated
and any Advances then owing to such Declining Lender shall be repaid in full
together with accrued and unpaid interest thereon and all other amounts owing
hereunder to such Declining Lender; and

(ii) the aggregate Commitment amount shall be deemed to be reduced by the amount
of such terminated Commitment;

provided that, notwithstanding Section 8.11(e) or any other provision herein, at
any time prior to such Termination Date, the Borrower may require any Declining
Lender to assign all or (subject to Section 8.07) a portion of its rights,
benefits and interests under this Agreement in the same manner and subject to
the same procedures as are contemplated in Section 8.11(e)(i) above and, upon
such assignment becoming effective, each assignee shall be deemed to be an
Extending Lender and the Termination Date applicable to the Assigned Interests
shall be extended to the Termination Date applicable to the Commitments of the
Extending Lenders; and provided, further, that where the

 

Alenco - Amended and Restated Credit Agreement

84



--------------------------------------------------------------------------------

proposed Assigned Interests are less than the aggregate Commitments of all of
the Declining Lenders, the Borrower shall ensure that the Commitments of all
(but not less than all) of the Declining Lenders are assigned or cancelled
either (A) by requiring some or all of the Declining Lenders to (and such
Declining Lender shall thereupon become obligated to) assign to the proposed
assignee or assignees the same proportion of their respective Commitments as
their respective Commitments bear to the aggregate Commitments of all Declining
Lenders or (B) if no Default then exists, by repaying to some or all of the
Declining Lenders all principal amount of Advances, accrued and unpaid interest
and other amounts owing hereunder to the Declining Lenders in the same manner as
is contemplated in Section 8.11(e)(ii) above.

(g) This Section 8.11 shall apply from time to time to facilitate successive
extensions and requests for extensions of the Termination Date. The Borrower
shall not be entitled to request any action or give any notice under this
Section 8.11 or receive any extension of the Termination Date in respect of any
Commitment so long as there exists a Default or an Event of Default which has
not been waived by the Lenders.

(h) The Borrower may, at its option and from time to time (but only pursuant to
the delivery of an executed Request for Extension pursuant to Section 8.11(a)),
request any Declining Lender to extend the then current Termination Date with
respect to the Commitments of such Declining Lender to the proposed Termination
Date requested in such extension request. In these circumstances:

(i) the Request for Extension shall expressly refer to such Declining Lender and
shall be provided by the Administrative Agent to such Declining Lender;

(ii) such Declining Lender shall be included as one of the Requested Lenders for
all purposes of Section 8.11 (except for the purposes of making the percentage
calculation contemplated in Sections 8.11(c)(i)(B) or 8.11(c)(ii));

(iii) upon the agreement of such Declining Lender to extend the Termination Date
and the delivery of the applicable Borrower Extension Notice from the
Administrative Agent to the Borrower, such Declining Lender shall become an
Extending Lender and shall cease to be a Declining Lender; and

(iv) in the event such Declining Lender does not, or is deemed to not, agree to
extend the Termination Date, Sections 8.11(e) and 8.11(f) shall continue to
apply to such Declining Lender as they applied prior to the giving of such
Request for Extension.

SECTION 8.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.13. Jurisdiction, Etc. (a) Each of the parties hereto unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Borrower, the Guarantor, the Administrative Agent, any
Lender Party or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum

 

Alenco - Amended and Restated Credit Agreement

85



--------------------------------------------------------------------------------

other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

Alenco - Amended and Restated Credit Agreement

86



--------------------------------------------------------------------------------

SECTION 8.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS, THE LEAD ARRANGERS, THE
LENDERS AND THE ISSUING BANKS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ISSUING BANK IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of this page intentionally left blank.]

 

Alenco - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALENCO INC.,

as Borrower

By:   /s/ Sherri A. Brillon  

 

  Sherri A. Brillon   President By:   /s/ Gerald T. Ince  

 

  Gerald T. Ince   Treasurer

CITIBANK, N.A.,

as Administrative Agent

By:  

/s/ Andrew Sidford

 

 

  Name:  

Andrew Sidford

  Title:  

Vice President

Lenders

CITIBANK, N.A., as Lender, Issuing Bank and Swing Line Bank

By:  

/s/ Andrew Sidford

 

 

  Name:  

Andrew Sidford

  Title:  

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ James K.G. Campbell

 

 

  Name:   JAMES K.G. CAMPBELL   Title:   DIRECTOR THE ROYAL BANK OF SCOTLAND
N.V., (CANADA) BRANCH By:   /s/ Shehan J. De Silva  

 

  Name:   Shehan J. De Silva   Title:   Vice President By:  

/s/ David Wright

 

 

  Name:   David Wright   Title:   Head TPM Canada BARCLAYS BANK PLC By:  

/s/ Ann E. Sutton

 

 

  Name:   Ann E. Sutton   Title:   Director JPMORGAN CHASE BANK, N.A. By:  

/s/ Debra Hrelja

 

 

  Name:   Debra Hrelja   Title:   Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. By:  

/s/ Andrew Oram

 

 

  Name:   Andrew Oram   Title:   Managing Director DEUTSCHE BANK AG NEW YORK
BRANCH By:   /s/ Philippe Sandmeier  

 

  Name:   Philippe Sandmeier   Title:   Managing Director By:  

/s/ Ross Levitsky

 

 

  Name:   Ross Levitsky   Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DNB NOR BANK ASA. By:  

/s/ Sanjiv Nayar

 

 

  Name:   SANJIV NAYAR   Title:   SENIOR VICE PRESIDENT By:  

/s/ Pal Boger

 

 

  Name:   PAL BOGER   Title:   VICE PRESIDENT GOLDMAN SACHS LENDING PARTNERS LLC
By:  

/s/ Mark Walton

 

 

  Name:   Mark Walton   Title:   Authorized Signatory SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ Natsuhiro Samejima

 

 

  Name:   Natsuhiro Samejima   Title:   Managing Director WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ Sarah Thomas

 

 

  Name:   Sarah Thomas   Title:   Vice President EXPORT DEVELOPMENT CANADA By:  

/s/ Christiane De Billy

 

 

  Name:   CHRISTIANE DE BILLY   Title:   FINANCING MANAGER By:  

/s/ Quynh Nguyen

 

 

  Name:   QUYNH NGUYEN   Title:   FINANCING MANAGER

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

/s/ Berangere Allen

 

 

 

Name:

 

Berangere Allen

 

Title:

 

Director

By:

 

/s/ Angela B. Arnold

 

 

 

Name:

 

Angela B. Arnold

 

Title:

 

Managing Director

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Lender

   Revolving Credit
Commitment      Letter of Credit
Sub-Commitment      Swing Line
Sub-Commitment  

Bank of America, N.A.

   $ 90,000,000.00        

The Royal Bank of Scotland N.V., (Canada) Branch

   $ 90,000,000.00        

Citibank, N.A.

   $ 90,000,000.00      $ 25,000,000.00      $ 25,000,000.00  

Barclays Bank PLC

   $ 90,000,000.00        

JPMorgan Chase Bank, N.A.

   $ 90,000,000.00        

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000.00        

Deutsche Bank AG, New York Branch

   $ 75,000,000.00        

DnB NOR Bank ASA

   $ 75,000,000.00        

Goldman Sachs Lending Partners LLC

   $ 75,000,000.00        

Sumitomo Mitsui Banking Corporation

   $ 75,000,000.00        

Wells Fargo Bank, National Association

   $ 75,000,000.00        

Export Development Canada

   $ 55,000,000.00        

BNP Paribas

   $ 45,000,000.00           

 

 

    

 

 

    

 

 

 

Total of Commitments:

   $ 1,000,000,000.00      $ 25,000,000.00      $ 25,000,000.00     

 

 

    

 

 

    

 

 

 

Alenco - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[Intentionally omitted]

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF BORROWING

Citibank, N.A., as Administrative Agent

for the Lenders and Issuing Banks parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, Alenco Inc., refers to the Second Amended and Restated Credit
Agreement, dated as of October 20, 2011 (as amended, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities Inc.,
Citigroup Global Markets Inc., Barclays Capital (“BARCLAYS CAPITAL”), the
investment bank division of Barclays Bank PLC (“BARCLAYS BANK”, and together
with BARCLAYS CAPITAL, “BARCLAYS”) and J.P. Morgan Securities LLC, as Lead
Arrangers for the Lender Parties, Bank of America, N.A. and The Royal Bank of
Scotland N.V., (Canada) Branch, as Syndication Agents for the Lender Parties,
Citibank, N.A., as the Swing Line Bank and Administrative Agent for the Lender
Parties, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             ,         .

(ii) The Type of Revolving Credit Advances comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $        .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [     days][             month[s]].]

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Very truly yours, ALENCO INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF BORROWING

Citibank, N.A., as Administrative Agent

for the Lenders and Issuing Banks parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, Alenco Inc., refers to the Second Amended and Restated Credit
Agreement that is proposed to be entered into on October 20, 2011 (as amended,
amended and restated, supplemented or modified from time to time, the “Credit
Agreement”, the terms defined in the draft of such agreement existing on the
date of this notice being used herein as therein defined), among the
undersigned, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities
Inc., Citigroup Global Markets Inc., Barclays Capital (“BARCLAYS CAPITAL”), the
investment bank division of Barclays Bank PLC (“BARCLAYS BANK”, and together
with BARCLAYS CAPITAL, “BARCLAYS”) and J.P. Morgan Securities LLC, as Lead
Arrangers for the Lender Parties, Bank of America, N.A. and The Royal Bank of
Scotland N.V., (Canada) Branch, as Syndication Agents for the Lender Parties,
Citibank, N.A., as the Swing Line Bank and Administrative Agent for the Lender
Parties, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The Type of Revolving Credit Advances comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $        .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [     days][             month[s]].]

[If the Proposed Borrowing is to be comprised of Eurodollar Rate Advances:] [The
undersigned hereby indemnifies each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified above for such Borrowing the applicable conditions set forth in
Article III of the Credit Agreement, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

fund the Revolving Credit Advance to be made by such Lender as part of such
Borrowing when such Revolving Credit Advance, as a result of such failure, is
not made on such date.]

 

Very truly yours, ALENCO INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any letters of
credit, guarantees, and swingline loans included in such facility), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:                

 

  

     

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower:    Alenco Inc.    4.    Administrative Agent: Citibank,
N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of October 20, 2011 among Alenco Inc., the Lenders parties thereto, Citibank,
N.A., as Administrative Agent, and the other agents parties thereto. 6.   
Assigned Interest[s]:      

 

Assignor[s]5

  

Assignee[s]6

   Aggregate Amount of
Commitment/Advances
for all Lenders8      Amount of
Commitment/
Advances Assigned8      Percentage
Assigned of
Commitment/
Advances9     CUSIP
Number         $               $                      %          $      $       
     %          $      $             %   

 

[7.    Trade Date:                        ]10   

[Remainder of this page intentionally left blank.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

[Consented to and]13 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By:  

 

  Title: [Consented to:]14 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1

Alenco Inc. Credit Agreement dated as of October     , 2011

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is organized under the laws of a
jurisdiction outside of the United States, attached to the Assignment and
Assumption is

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between
themselves. Notwithstanding the foregoing, the Administrative Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D-1 –

FORM OF OPINION OF

INTERNAL COUNSEL FOR, OR

ACTING ON BEHALF OF, THE

BORROWER AND THE GUARANTOR

[            , 20    ]

To Citibank, N.A.

as Administrative Agent and each

of the Lender Parties

Party to the Credit Agreement

referred to below

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section [3.01(f)(vii)] [Section
2.19(d)(vi)] of the Second Amended and Restated Credit Agreement dated as of
October 20, 2011 (the “Credit Agreement”), among Alenco Inc. (the “Borrower”),
the Lenders party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBS Securities Inc., Citigroup Global Markets Inc., Barclays Capital, the
investment bank division of Barclays Bank PLC, and J.P. Morgan Securities LLC,
as Lead Arrangers, Citibank, N.A., as Swing Line Bank and Administrative Agent
and Bank of America, N.A. and The Royal Bank of Scotland N.V., (Canada) Branch,
as Syndication Agents.

I, David F.C. Sheridan, am employed by Encana Corporation (the “Guarantor”) in
the position of Associate General Counsel and have acted as in-house counsel on
behalf of the Borrower and the Guarantor from time to time. I have acted in
connection with the preparation, execution and delivery of the Credit Agreement
by the Borrower and the Second Amended and Restated Guaranty dated as of October
20, 2011, by the Guarantor in favor of the Agent and the Lenders referred to
above (the “Guaranty”). Terms defined in the Credit Agreement or the Guaranty
are used herein as respectively therein defined.

In that connection, I have examined:

 

  (a) the Credit Agreement;

 

  (b) the Guaranty;

 

  (c) the documents furnished to you by the Guarantor at the closing, pursuant
to [Section 3.01] [Section 2.19] of the Credit Agreement; and

 

  (d) the constating documents of the Guarantor and all amendments thereto (the
“Guarantor’s Charter Documents”).

The items numbered (a) through (d), above, are hereinafter sometimes
collectively referred to as the “Documents”.



--------------------------------------------------------------------------------

I have made such investigations and have examined such public instruments,
corporate records and other documents and certificates as I have considered
relevant and necessary for the purposes of this opinion.

Based upon and subject to the foregoing and to the qualifications set forth
below, and without personal obligation or liability, I am of the opinion that:

 

1. Encana Corporation (the “Guarantor”) is validly subsisting as a corporation
under the Canada Business Corporations Act.

 

2. The Guarantor has all necessary corporate power and authority to execute,
deliver and perform its obligations under the Guaranty. The execution, delivery
and performance by the Guarantor of the Guaranty have been duly authorized by
all necessary corporate action on the part of the Guarantor.

 

3. The Guaranty has been duly executed and delivered by the Guarantor.

 

4. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Guarantor or its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of the Documents or the consummation
of the transactions contemplated thereby or that are reasonably likely to be
determined adversely and, if determined adversely, would have a materially
adverse effect upon the business, operations, assets or the financial condition
of the Guarantor and its Subsidiaries (including the Borrower) taken as a whole.

 

5. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of the Documents or the consummation
of the transactions contemplated thereby or that are reasonably likely to be
determined adversely and, if determined adversely, would have a materially
adverse effect upon the business, operations, assets or the financial condition
of the Borrower and its Subsidiaries taken as a whole.

 

6. The execution, delivery and performance by the Guarantor of the Guaranty, and
the consummation of the transactions contemplated thereby, do not (a) violate
the Guarantor’s Charter Documents, (b) violate the laws of the Province of
Alberta and the federal laws of Canada that, in each case, in my experience, are
applicable to credit transactions of the type contemplated by the Guaranty and
are in effect on the date hereof (“Covered Laws”) or (c) violate any contractual
or legal restriction contained in any document to which the Guarantor is a
party.

 

7. Except for any filings, authorizations or approvals as are specifically
provided for in the Documents, no authorizations, approvals or other action by,
and no notice or filings with, any governmental or regulatory authority or
agency are necessary under any Covered Law by which the Guarantor is bound for
the execution, delivery or performance by the Guarantor of the Guaranty.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

8. To the best of my knowledge, except for any filings, authorizations or
approvals as are specifically provided for in the Documents, no authorizations,
approvals or other action by, and no notice or filings with, any third party are
necessary under any other documentation by which the Guarantor is bound for the
execution, delivery or performance by the Guarantor of the Guaranty.

 

9. In any proceeding in a court of competent jurisdiction in the Province of
Alberta (an “Alberta Court”) for the enforcement of the Guaranty, the Alberta
Court would give effect to the choice of New York law as the proper law
governing the Guaranty in respect of all issues which, under the Covered Laws,
are to be determined in accordance with the chosen law of the contract, provided
that

 

  (a) such choice of law is bona fide (in the sense that it was not made with a
view to avoiding the consequences of the laws of any other jurisdiction) and
such choice of law is not contrary to public policy, as that term is understood
under any Covered Law (“Public Policy”); to my knowledge, there are no reasons
under any Covered Law for avoiding the choice of New York law to govern the
Guaranty; and

 

  (b) in any such proceeding, and notwithstanding the parties’ choice of law,
the Alberta Court:

 

  (i) will not take judicial notice of the provisions of New York law but will
only apply such provisions if they are pleaded and proven by expert testimony;

 

  (ii) will not apply any New York law and will apply Covered Laws to matters
which would be characterized under Covered Laws as procedural;

 

  (iii) will apply provisions of Covered Laws that have overriding effect;

 

  (iv) will not apply any New York law if such application would be
characterized under Covered Laws as the direct or indirect enforcement of a
foreign revenue, expropriatory, or penal law or if its application would be
contrary to Public Policy; and

 

  (v) will not enforce the performance of any obligation that is illegal under
the laws of any jurisdiction in which the obligation is to be performed.

The opinions expressed herein are limited to the Covered Laws. No opinion is
expressed upon the laws of any other jurisdiction.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

This opinion relates exclusively to the transaction referred to above and is for
the sole use and benefit of the Agent and Lender Parties referred to
above. Accordingly, it cannot be relied upon by other parties or used in other
transactions without my express written consent.

 

Yours truly, Encana Corporation David F.C. Sheridan Associate General Counsel

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D-2 FORM OF OPINION

OF SPECIAL NEW YORK COUNSEL FOR

THE BORROWER AND THE GUARANTOR

[            , 20    ]

To the Lenders party to the Credit

Agreement referred to below

and Citibank, N.A.,

as Administrative Agent

Ladies and Gentlemen:

We have acted as special counsel to Alenco Inc., a Delaware corporation (the
“Borrower”), and Encana Corporation, a corporation organized under the laws of
Canada (the “Parent Guarantor”, and together with the Borrower, the “Principal
Parties”), in connection with (a) the Second Amended and Restated Credit
Agreement (the “Credit Agreement”), dated as of the date hereof, among the
Borrower, the financial institutions listed on the signature pages of the Credit
Agreement (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBS Securities Inc., Citigroup Global Markets Inc., Barclays Capital, the
investment bank division of Barclays Bank PLC and J.P. Morgan Securities LLC, as
lead arrangers, Bank of America, N.A. and The Royal Bank of Scotland N.V.,
(Canada) Branch, as syndication agents, Barclays Bank and JPMorgan Chase Bank,
N.A. as documentation agents, and Citibank N.A., as Swing Line Bank and
Administrative Agent, (the “Agent”) and (b) the Second Amended and Restated
Guaranty (the “Guaranty”), dated as of the date hereof, executed by the Parent
Guarantor in favor of the Agent and the Lender Parties. This opinion is being
furnished to you at the request of the Borrower as provided by [Section
3.01(f)(viii)] [Section

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

2.19(d)(vii)] of the Credit Agreement. Capitalized terms used and not otherwise
defined have the respective meanings given those terms in the Credit Agreement.

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents, each
dated as of the date of this letter (collectively, the “Documents”):

10. the Credit Agreement; and

11. the Guaranty.

In addition, we have examined: (i) those corporate records of the Borrower that
we have considered appropriate, including copies of the certificate of
incorporation and by-laws of the Borrower certified by it as in effect on the
date of this letter (collectively, the “Charter Documents”) and copies of
resolutions of the board of directors of the Borrower certified by it; and (ii)
those other certificates, agreements and documents that we deemed relevant and
necessary as a basis for our opinion. We have also relied upon the factual
matters contained in the representations and warranties of the Principal Parties
made in the Documents and upon certificates of public officials and the
Principal Parties.

In our examination of the documents referred to above, we have assumed, without
independent investigation, the genuineness of all signatures, the legal capacity
of all individuals who have executed any of the documents reviewed by us, the
authenticity of all documents submitted to us as originals, the conformity to
the originals of all documents submitted to us as certified, photostatic,
reproduced or conformed copies of valid existing agreements or other documents,
the authenticity of the latter documents and that the statements regarding
matters of fact in the certificates, records, agreements, instruments and
documents that we have examined are accurate and complete. We have

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

also assumed, without independent investigation, the enforceability of the
Documents against each party other than the Principal Parties.

In addition, in the case of the Parent Guarantor, we have assumed, without
independent investigation, that (i) the Parent Guarantor is validly existing and
in good standing under the laws of its jurisdiction of organization, (ii) the
Parent Guarantor has all necessary corporate power and authority to execute,
deliver and perform its obligations under each Document to which it is a party,
(iii) the execution, delivery and performance of each Document have been duly
authorized by all necessary corporate action and do not violate its charter or
other organizational documents or the laws of its jurisdiction of organization
and (iv) each Document has been duly executed and delivered by it under the laws
of its jurisdiction of organization.

Whenever we indicate that our opinion is based upon our knowledge or words of
similar import, our opinion is based solely on an officer’s certificate of the
Borrower and Parent Guarantor and without any independent verification or
investigation.

Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications stated below, we are of the opinion that:

1. The Borrower is a Delaware corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.

2. The Borrower has all necessary corporate power and authority to execute,
deliver and perform its obligations under each Document to which it is a
party. The execution, delivery and performance by the Borrower of each Document
to which it

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

is a party have been duly authorized by all necessary corporate action on the
part of the Borrower and do not violate its Charter Documents.

3. Each Document has been duly executed and delivered by each Principal Party
which is a party to it. Each Document constitutes the legal, valid and binding
obligation of each Principal Party which is a party to it, enforceable against
that Principal Party in accordance with its terms.

4. The execution and delivery by each Principal Party of each of the Documents
to which it is a party and the performance by the Principal Party of its
obligations under the Documents do not (i) violate any Covered Law (as defined
below) (including Regulations U or X of the Board of Governors of the Federal
Reserve System of the United States), (ii) violate any material order, writ,
injunction or decree of which we have knowledge of any court or governmental
authority or agency binding upon the Principal Party or to which the Principal
Party is subject, (iii) breach or result in a default under any agreement listed
on Schedule      to which the Principal Party is a party or by which the
Principal Party is bound, or (iv) result in the creation or imposition of any
Lien upon any of the assets of the Principal Party under the terms of any such
agreement.

5. Except for any filings, authorizations or approvals as are specifically
provided for in the Documents, no authorizations or approvals of, and no filings
with, any governmental or regulatory authority or agency are necessary under any
Covered Law for the execution, delivery or performance by any Principal Party of
the Documents to which it is a party.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

6. None of the Principal Parties is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

This opinion is subject to the following assumptions, exceptions and
qualifications:

(a) The enforceability of the Documents may be: (i) subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally; and (ii) subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

(b) We express no opinion as to: (i) the enforceability of any provisions in the
Guaranty purporting to preserve and maintain the liability of any party to the
Guaranty despite the fact that the guarantied debt is unenforceable due to
illegality; (ii) the enforceability of any provisions contained in the Documents
that purport to establish (or may be construed to establish) evidentiary
standards; and (iii) the enforceability of forum selection clauses in the
federal courts.

This opinion is limited to the laws of the State of New York, the General
Corporation Law of the State of Delaware and the federal laws of the United
States of America that, in each case, in our experience, are normally applicable
to credit transactions of the type contemplated by the Credit Agreement
(collectively, the “Covered Laws”). This opinion is rendered only with respect
to the laws, and the rules, regulations and orders under those laws, that are
currently in effect.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

This opinion is furnished by us solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not be circulated to,
or relied upon by, any other Person, except that it may be circulated to any
prospective Lender in accordance with the Credit Agreement and may be relied
upon by any person who, in the future, becomes a Lender.

                                   Very truly yours,

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

AGREEMENTS

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF GUARANTY

SECOND AMENDED AND RESTATED GUARANTY

Dated as of October 20, 2011

From

ENCANA CORPORATION

as Guarantor

in favor of

THE LENDER PARTIES REFERRED TO HEREIN

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTY

This SECOND AMENDED AND RESTATED GUARANTY dated as of October 20, 2011 (this
“Guaranty”), is made by Encana Corporation, a corporation subsisting under the
Canada Business Corporations Act (the “Guarantor”), in favor of the
Administrative Agent, the Lenders and the Issuing Banks referred to below (the
“Lender Parties”) and amends and restates in entirety the Original Guaranty (as
defined below).

PRELIMINARY STATEMENTS:

1. Alenco Inc., a Delaware corporation (the “Borrower”) entered into a Credit
Agreement dated as of December 22, 2003 (the “2003 Credit Agreement”), with
Barclays Capital (“Barclays Capital”), the investment banking division of
Barclays Bank PLC (“Barclays Bank”, and together with Barclays Capital,
“Barclays”), Citigroup Global Markets Inc. (“CGMI”), Barclays Bank, Citibank,
N.A. (“Citibank”) and the initial lenders named therein, and in connection
therewith, the Guarantor issued the Guaranty, dated as of December 22, 2003 (the
“2003 Guaranty”), as a condition precedent to the making of advances under the
2003 Credit Agreement.

2. The Borrower, Barclays, CGMI and Citibank and the initial lenders named
therein amended and restated the 2003 Credit Agreement pursuant to the Amended
and Restated Credit Agreement dated as of December 8, 2004, as amended by the
First Amendment to Amended and Restated Credit Agreement dated as of January 12,
2005 and by the Second Amendment to Amended and Restated Credit Agreement dated
as of December 2, 2005 (as amended and restated, the “2004 Credit Agreement”),
and in connection therewith, the Guarantor issued the Amended and Restated
Guaranty dated as of December 8, 2004 (the “2004 Guaranty”), as a condition
precedent to the effectiveness of the 2004 Credit Agreement.

3. The Borrower, Barclays, CGMI, BNP Paribas, The Bank of Tokyo Mitsubishi UFJ,
Ltd. and The Royal Bank of Scotland plc and the initial lenders named therein
amended and restated the 2004 Credit Agreement pursuant to the Amended and
Restated Credit Agreement dated as of December 14, 2006, as amended by Amendment
No. 1 to the Amended and Restated Credit Agreement effective as of July 31, 2009
(as amended and restated and amended, the “Original Credit Agreement”), and in
connection therewith, the Guarantor issued the Amended and Restated Guaranty
dated as of December 14, 2006 (the “Original Guaranty”), as a condition
precedent to the effectiveness of the Original Credit Agreement.

4. The Borrower, Bank of America, N.A., The Royal Bank of Scotland N.V.,
(Canada) Branch, Citibank, Barclays and JPMorgan Chase Bank, N.A. and the
initial lenders named therein are parties to a Second Amended and Restated
Credit Agreement dated as of October 20, 2011, pursuant to which such parties
have amended and restated the Original Credit Agreement on the terms and
conditions set forth in such Amended and Restated Credit Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

terms, the “Credit Agreement”; capitalized terms defined therein and not
otherwise defined herein are used herein as therein defined).

5. The Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement.

6. It is a condition precedent to the making of advances under the Credit
Agreement that the Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises, in order to induce the Lead
Arrangers, the Syndication Agents, the Administrative Agent and the Lender
Parties to enter into the Credit Agreement, the Guarantor hereby agrees as
follows:

Section 1. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees as guarantor and not merely as surety, the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all obligations of
the Borrower now or hereafter existing under the Credit Agreement, whether for
principal, interest, fees, expenses or otherwise (such obligations being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including reasonable counsel fees and out-of-pocket expenses) incurred by the
Administrative Agent or any other Lender Party in enforcing any rights under
this Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Administrative Agent or any
other Lender Party under the Credit Agreement but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Lender Party with respect thereto. The
obligations of the Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of the Credit Agreement or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Credit Agreement, including, without

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other assets of
the Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries or any transfer of the
Guaranteed Obligations to a successor;

(f) any failure of any Lender Party to disclose to the Borrower or the Guarantor
any information relating to the financial condition, operations, properties or
prospects of the Guarantor or the Borrower, as the case may be, now or in the
future known to any Lender Party (the Guarantor waiving any duty on the part of
the Lender Parties to disclose such information); or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, the Borrower, the Guarantor or any
other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any collateral.

(b) The Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waivers set forth in this Section 3 are knowingly made in
contemplation of such benefits.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 4. Subrogation. The Guarantor will not exercise any rights that it may
now or hereafter acquire against the Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Lender Party against the Borrower or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Commitments
shall have expired or terminated. If any amount shall be paid to the Guarantor
in violation of the preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Administrative Agent and the other Lender
Parties and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as collateral for any Guaranteed Obligations or
other amounts payable under this Guaranty thereafter arising. If (a) the
Guarantor shall make payment to the Administrative Agent or any other Lender
Party of all or any part of the Guaranteed Obligations, (b) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full in cash and (c) the Termination Date shall have occurred, the
Administrative Agent and the other Lender Parties will, at the Guarantor’s
request and expense, execute and deliver to the Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by the Guarantor.

Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by the Guarantor hereunder shall be made, in accordance with Section 2.14 of the
Credit Agreement, free and clear of and without deduction for any and all Taxes.
If the Guarantor shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder to the Administrative Agent or any other Lender
Party, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or such other Lender
Party (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, the Guarantor agrees to pay any Other Taxes.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) The Guarantor will indemnify the Administrative Agent and each Lender Party
for the full amount of Taxes or Other Taxes imposed on or paid by the
Administrative Agent or such other Lender Party (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date the Administrative Agent or such other Lender Party (as the
case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by or on behalf of the
Guarantor, the Guarantor will furnish to the Administrative Agent, at its
address set forth in Section 8.02(a)(ii) of the Credit Agreement, the original
receipt of payment thereof or a certified copy of such receipt.

(e) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 5 shall survive the payment in full of the Guaranteed Obligations and
all other amounts payable under this Guaranty.

(f) Each Lender Party that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of the Credit Agreement in the case of each initial
Lender Party and on the date of the Assignment and Assumption pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time thereafter as requested in writing by the Guarantor or upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender Party (but only so long as such Lender Party remains lawfully able to do
so), provide the Guarantor with such original forms or statements as such Lender
Party is required to provide to the Borrower or Administrative Agent pursuant to
Section 2.15 of the Credit Agreement, and the relevant provisions of Section
2.15 of the Credit Agreement shall govern the rights and obligations of such
Lender Party with respect thereto.

(g) In the event that an additional payment is made under this Section 5 for the
account of any Lender Party and such Lender Party, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such additional payment, such Lender Party shall, to the extent
that it determines that it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, pay to the Guarantor such
amount as such Lender Party shall, in its sole discretion, have determined to be
attributable to such deduction or withholding and which will leave such Lender
Party (after such payment) in no worse position than it would have been in if
the Guarantor had not been required to make such deduction or withholding;
provided that the Guarantor, upon the request of such Lender Party, agrees to
pay the amount paid over to the Guarantor (plus penalties, interest and other
reasonable charges) to such Lender Party in the event such Lender Party is
required to repay such credit, relief, remission or repayment to the applicable
taxation authority. Nothing herein contained shall interfere

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its tax affairs or any computations in respect
thereof or require any Lender Party to do anything that would prejudice its
ability to benefit from any other credits, reliefs, remissions or repayments to
which it may be entitled.

(h) Upon the request of the Borrower or the Guarantor or upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender Party,
any Lender Party that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Guarantor two
original Internal Revenue Service form W-9 or any successor or other form
prescribed by the Internal Revenue Service. If any Lender Party fails to deliver
Internal Revenue Service form W-9 or any subsequent versions thereof or
successors thereto as required herein, then the Guarantor may withhold from any
payment to such Lender Party the applicable backup withholding tax imposed by
the Internal Revenue Code and remit such amount to the applicable taxation
authority if required by law, without reduction, and such Lender Party shall not
be entitled to any additional amounts under this Section 5 with respect to Taxes
imposed by the United States by reason of such failure.

Section 6. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:

(a) The Guarantor is a corporation duly amalgamated and validly existing under
the laws of Canada.

(b) The execution, delivery and performance by the Guarantor of this Guaranty,
and the consummation of the transactions contemplated hereby, are within the
Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Guarantor’s charter or by-laws
or (ii) law or any contractual restriction binding on or affecting the
Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty.

(d) This Guaranty has been duly executed and delivered by the Guarantor. This
Guaranty is the legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, except to the extent that
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies and their power to
stay proceedings for the execution of judgments. The enforceability of the
obligations of the Guarantor under this Guaranty is also subject to judicial
application of foreign laws or foreign governmental actions affecting creditors’
rights.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Guarantor and its Subsidiaries as at
December 31, 2010, and the related Consolidated statements of earnings and cash
flows of the Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, chartered accountants,
copies of which have been furnished to each Lender Party, fairly present the
Consolidated financial condition of the Guarantor and its Subsidiaries as at
such date and the Consolidated results of the operations of the Guarantor and
its Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied. Except as has been disclosed to the Lenders in writing,
since December 31, 2010, there has been no Material Adverse Change.

(f) Except as has been disclosed to the Lenders in writing, there is no action,
suit, litigation or proceeding affecting the Guarantor or any of its
Subsidiaries, including any Environmental Action, pending or, to the best of the
Guarantor’s knowledge after reasonable investigation, overtly threatened, before
any court, governmental agency or arbitrator that (i) is reasonably likely to be
determined adversely, and if determined adversely, would have a Material Adverse
Effect or (ii) purports to affect adversely the legality, validity or
enforceability of this Guaranty or the consummation of the transactions
contemplated thereby.

(g) The operations and properties of the Guarantor and each of its Subsidiaries
comply in all material respects with all applicable laws, rules, regulations and
orders, and any past non-compliance with any such applicable law, rule,
regulation or order has been resolved without any ongoing obligations or costs
which could reasonably be expected to have a Material Adverse Effect.

(h) Neither the Guarantor nor any of its Subsidiaries is an Investment Company,
as such term is defined in the Investment Company Act of 1940, as amended.

(i) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(j) The Guarantor has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and the Guarantor has established adequate
means of obtaining from any other Loan Parties on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the financial condition, operations, properties and prospects of such
other Loan Parties.

(k) The Guarantor has delivered to the Administrative Agent for delivery to each
other Lender Party a true and complete copy of the Guarantor Credit Agreement
referred to in Section 7(a) below as in effect on the date hereof.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 7. Covenants. The Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid or any Lender shall have
any Commitment:

(a) the Guarantor shall comply with each covenant set forth in Article 8 of the
Extendible Revolving – Term Credit Facility dated as of October 12, 2011, (the
“Guarantor Credit Agreement”) among the Guarantor, as borrower, the financial
and other institutions party thereto from time to time as lenders, and Royal
Bank of Canada, as administrative agent, as such agreement may be further
amended, amended and restated, supplemented or otherwise modified from time to
time (i) in accordance with the terms thereof and, so long as the consent of all
of the Lender Parties is not required pursuant to any of the clauses contained
in the proviso to Section 8 hereof, with the consent of the Required Lenders or
(ii) in accordance with the terms thereof so long as Lenders owed at least
66.67% of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders or, if no Revolving Credit Advances are then
outstanding, Lenders having at least 66.67% of the Revolving Credit Commitments
shall not object in writing to the effectiveness for purposes of this Guaranty
of any such amendment, waiver, supplement or other modification within ten (10)
Business Days after receipt by the Administrative Agent of the Guarantor’s
written request that such amendment, waiver, supplement or other modification
become effective for purposes of this Guaranty; provided, however, if the
Guarantor Credit Agreement shall for any reason terminate or otherwise cease to
be valid and binding on the Guarantor at any time, the term “Guarantor Credit
Agreement” as used herein shall mean the Guarantor Credit Agreement as in effect
for purposes of this Guaranty immediately prior to such time after giving effect
to any amendments, waivers, supplements or other modifications thereof which
were effective prior to such time for purposes of this Guaranty as provided in
clause (i) or (ii) of this Section 7(a);

(b) the Guarantor shall retain, directly or indirectly, legal and beneficial
ownership of 100% percent of the Voting Shares of the Borrower; and

(c) the Guarantor shall provide to the Administrative Agent (with sufficient
copies for each of the Lender Parties) (i) all financial statements,
certificates, reports and other information required to be delivered to the
“Agent” pursuant to Sections 8.1(h) and 8.1(q)(ii) of the Guarantor Credit
Agreement and (ii) all notices required to be delivered to the “Agent” pursuant
to Section 8.1(q)(i) of the Guarantor Credit Agreement, in each case as and when
required to be delivered thereunder.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 8. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties, (a) limit the liability of the Guarantor
hereunder, (b) postpone any date fixed for payment hereunder, (c) change the
number of Lender Parties required to take any action hereunder, or (d) amend or
waive any of the terms of Section 7(a) or this Section 8.

Section 9. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Guarantor, to it at Encana Corporation, 1800, 855 – 2nd Street
S.W., Calgary, Alberta, T2P 2S5, Canada, Attention: Executive Vice-President &
Chief Financial Officer, Fax: (403) 645-4853 with a copy to Treasury Department,
Fax: (403) 718-6940;

(ii) if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Attention of Bank Loan Syndications;
(Facsimile No (212) 994-0961; Telephone No (302) 323-5499)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) So long as Citibank is the Administrative Agent, notices and other
communications required to be delivered hereunder may be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent by e-mail at oploanswebadmin@citigroup.com, or by other
electronic communications (including other e-mail addresses and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent.

(c) Change of Address, etc. Any party may change its address or facsimile number
for notices or other communications hereunder by notices to the other parties
hereto.

(d) Platform.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(i) The Guarantor agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the Lender
Parties by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties (the “Agent
Parties”) have any liability to the Guarantor, any Lender Party or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Guarantor’s or the
Administrative Agent’s transmission or communication through the Platform except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent or such Related Party
acted with gross negligence or willful misconduct in connection with such
transmission. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Guarantor
provides to the Administrative Agent pursuant to this Guaranty or the
transactions contemplated herein which is distributed to the Administrative
Agent or any Lender Party by means of electronic communications pursuant to this
Section, including through the Platform.

Section 10. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 11. Indemnification. Without limitation on any other obligations of the
Guarantor or remedies of the Lender Parties under this Guaranty, the Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless each Lender Party from and against, and shall pay on demand, any
and all losses, liabilities and damages, and reasonable costs, expenses and
charges (including the reasonable fees and documented disbursements of such
Lender Party’s legal counsel) suffered or incurred by such Lender Party as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent and the other Lender
Parties and their successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment
and the Advances owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as and to the extent provided in,
and in accordance with the terms of Section 8.07 of the Credit Agreement.

Section 13. Judgment. (a) If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under the Credit
Agreement in United States Dollars into another currency, the Guarantor agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Lender Parties could purchase United States Dollars with such other currency at
11:00 a.m. (New York City time) on the Business Day preceding that on which
final judgment is given.

(b) United States Dollars are the sole currency of account and payment for all
sums payable by the Guarantor under or in connection with this Guaranty,
including damages. The obligation of the Guarantor in respect of any sum due
from it hereunder shall, notwithstanding any judgment in a currency other than
United States Dollars, be discharged only to the extent that on the Business Day
next succeeding receipt by the Lender Parties of any sum adjudged to be so due
in such other currency the Lender Parties may in accordance with normal banking
procedures purchase United States Dollars with such other currency; if the
United States Dollars so purchased are less than the sum originally due to the
Lender Parties in United States Dollars, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
Parties against such loss.

Section 14. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) Each of the parties hereto unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, the Guarantor or any Related Party of the foregoing in any
way relating to this Guaranty, in any forum other than the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

respect of any such action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The Guarantor hereby irrevocably appoints and empowers
CT Corporation System (the “Process Agent”) as its agent in the State of New
York pursuant to the designation of agent for service delivered (or to be
delivered) pursuant to Section 3.01(f)(ix) of the Credit Agreement to receive on
behalf of the Guarantor and its property service of copies of the summons and
complaint and any other process that may be served in any action, litigation or
proceeding arising out of or relating to this Guaranty. The Guarantor hereby
further irrevocably consents to the service of process in any such action,
litigation or proceeding in such courts by the mailing thereof by any Lender
Party by registered or certified mail, postage prepaid, to the Process Agent,
and hereby further agrees that the failure of the Process Agent to give any
notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. The Guarantor agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty in
the courts of any jurisdiction.

(c) The Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any New York State or federal court. The Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THIS GUARANTY, THE CREDIT
AGREEMENT, THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

(e) To the extent that the Guarantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Guarantor
hereby irrevocably waives such immunity in respect of its obligations under this
Guaranty.

[Remainder of page intentionally left blank.]

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officers thereunto duly authorized as of the date first
above written.

 

ENCANA CORPORATION, as Guarantor By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Consented to: CITIBANK, N.A., as Administrative Agent By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-2 FORM OF

AMENDED AND RESTATED GUARANTY

[            ]1 AMENDED AND RESTATED GUARANTY

Dated as of             , 20[    ]

From

ENCANA CORPORATION

as Guarantor

in favor of

THE LENDER PARTIES REFERRED TO HEREIN

 

1  On each Section 2.19 Effective Date, insert the correct number.



--------------------------------------------------------------------------------

[            ]2 AMENDED AND RESTATED GUARANTY

This [            ] AMENDED AND RESTATED GUARANTY dated as of             ,
20[    ] (this “Guaranty”), is made by Encana Corporation, a corporation
subsisting under the Canada Business Corporations Act (the “Guarantor”), in
favor of the Administrative Agent, the Lenders and the Issuing Banks referred to
below (the “Lender Parties”) and amends and restates in entirety the Original
Guaranty (as defined below).

PRELIMINARY STATEMENTS:

1. Alenco Inc., a Delaware corporation (the “Borrower”) entered into a Credit
Agreement dated as of December 22, 2003 (the “2003 Credit Agreement”), with
Barclays Capital (“Barclays Capital”), the investment banking division of
Barclays Bank PLC (“Barclays Bank”, and together with Barclays Capital,
“Barclays”), Citigroup Global Markets Inc. (“CGMI”), Barclays Bank, Citibank,
N.A. (“Citibank”) and the initial lenders named therein, and in connection
therewith, the Guarantor issued the Guaranty, dated as of December 22, 2003 (the
“2003 Guaranty”), as a condition precedent to the making of advances under the
2003 Credit Agreement.

2. The Borrower, Barclays, CGMI and Citibank and the initial lenders named
therein amended and restated the 2003 Credit Agreement pursuant to the Amended
and Restated Credit Agreement dated as of December 8, 2004, as amended by the
First Amendment to Amended and Restated Credit Agreement dated as of January 12,
2005 and by the Second Amendment to Amended and Restated Credit Agreement dated
as of December 2, 2005 (as amended and restated, the “2004 Credit Agreement”),
and in connection therewith, the Guarantor issued the Amended and Restated
Guaranty dated as of December 8, 2004 (the “2004 Guaranty”), as a condition
precedent to the effectiveness of the 2004 Credit Agreement.

3. The Borrower, Barclays, CGMI, BNP Paribas, The Bank of Tokyo Mitsubishi UFJ,
Ltd. and The Royal Bank of Scotland plc and the initial lenders named therein
amended and restated the 2004 Credit Agreement pursuant to the Amended and
Restated Credit Agreement dated as of December 14, 2006, as amended by Amendment
No. 1 to the Amended and Restated Credit Agreement effective as of July 31, 2009
(as amended and restated and amended, the “Original Credit Agreement”), and in
connection therewith, the Guarantor issued the Amended and Restated Guaranty
dated as of December 14, 2006 (the “Original Guaranty”), as a condition
precedent to the effectiveness of the Original Credit Agreement.

4. The Borrower, Bank of America, N.A., The Royal Bank of Scotland N.V.,
(Canada) Branch, Citibank, Barclays and JPMorgan Chase Bank, N.A. and the
initial lenders named therein are parties to a Second Amended and Restated
Credit Agreement dated as of October 20, 2011, pursuant to which such parties
have amended and restated the Original Credit Agreement on the terms and
conditions set

 

2  On each Section 2.19 Effective Date, insert the correct number.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

forth in such Amended and Restated Credit Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Credit Agreement”; capitalized terms defined therein and
not otherwise defined herein are used herein as therein defined).

5. The Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement.

6. It is a condition precedent to the ability of the Borrower to exercise its
rights under Section 2.19 of the Credit Agreement that the Guarantor shall have
executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises, in order to induce the Lead
Arrangers, the Syndication Agents, the Administrative Agent and the Lender
Parties to enter into the Credit Agreement, the Guarantor hereby agrees as
follows:

Section 1. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees as guarantor and not merely as surety, the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all obligations of
the Borrower now or hereafter existing under the Credit Agreement, whether for
principal, interest, fees, expenses or otherwise (such obligations being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
(including reasonable counsel fees and out-of-pocket expenses) incurred by the
Administrative Agent or any other Lender Party in enforcing any rights under
this Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Administrative Agent or any
other Lender Party under the Credit Agreement but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Lender Party with respect thereto. The
obligations of the Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of the Credit Agreement or any
agreement or instrument relating thereto;

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Credit Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other assets of
the Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries or any transfer of the
Guaranteed Obligations to a successor;

(f) any failure of any Lender Party to disclose to the Borrower or the Guarantor
any information relating to the financial condition, operations, properties or
prospects of the Guarantor or the Borrower, as the case may be, now or in the
future known to any Lender Party (the Guarantor waiving any duty on the part of
the Lender Parties to disclose such information); or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, the Borrower, the Guarantor or any
other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any collateral.

(b) The Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waivers set forth in this Section 3 are knowingly made in
contemplation of such benefits.

Section 4. Subrogation. The Guarantor will not exercise any rights that it may
now or hereafter acquire against the Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Lender Party against the Borrower or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Commitments
shall have expired or terminated. If any amount shall be paid to the Guarantor
in violation of the preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Administrative Agent and the other Lender
Parties and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as collateral for any Guaranteed Obligations or
other amounts payable under this Guaranty thereafter arising. If (a) the
Guarantor shall make payment to the Administrative Agent or any other Lender
Party of all or any part of the Guaranteed Obligations, (b) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full in cash and (c) the Termination Date shall have occurred, the
Administrative Agent and the other Lender Parties will, at the Guarantor’s
request and expense, execute and deliver to the Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by the Guarantor.

Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by the Guarantor hereunder shall be made, in accordance with Section 2.14 of the
Credit Agreement, free and clear of and without deduction for any and all
Taxes. If the Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to the Administrative Agent or any other
Lender Party, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or such
other Lender Party (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Guarantor shall
make such deductions and (iii) the Guarantor shall pay the

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Guarantor agrees to pay any Other Taxes.

(c) The Guarantor will indemnify the Administrative Agent and each Lender Party
for the full amount of Taxes or Other Taxes imposed on or paid by the
Administrative Agent or such other Lender Party (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date the Administrative Agent or such other Lender Party (as the
case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by or on behalf of the
Guarantor, the Guarantor will furnish to the Administrative Agent, at its
address set forth in Section 8.02(a)(ii) of the Credit Agreement, the original
receipt of payment thereof or a certified copy of such receipt.

(e) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 5 shall survive the payment in full of the Guaranteed Obligations and
all other amounts payable under this Guaranty.

(f) Each Lender Party that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of the Credit Agreement in the case of each initial
Lender Party and on the date of the Assignment and Assumption pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time thereafter as requested in writing by the Guarantor or upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender Party (but only so long as such Lender Party remains lawfully able to do
so), provide the Guarantor with such original forms or statements as such Lender
Party is required to provide to the Borrower or Administrative Agent pursuant to
Section 2.15 of the Credit Agreement, and the relevant provisions of Section
2.15 of the Credit Agreement shall govern the rights and obligations of such
Lender Party with respect thereto.

(g) In the event that an additional payment is made under this Section 5 for the
account of any Lender Party and such Lender Party, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such additional payment, such Lender Party shall, to the extent
that it determines that it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, pay to the Guarantor such
amount as such Lender Party shall, in its sole discretion, have determined to be
attributable to such deduction or withholding and which will leave such Lender
Party (after such payment) in no worse position than it would have been in if
the Guarantor had not been required to make such deduction or withholding;
provided that

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

the Guarantor, upon the request of such Lender Party, agrees to pay the amount
paid over to the Guarantor (plus penalties, interest and other reasonable
charges) to such Lender Party in the event such Lender Party is required to
repay such credit, relief, remission or repayment to the applicable taxation
authority. Nothing herein contained shall interfere with the right of a Lender
Party to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender Party to claim any tax credit or to disclose any information relating to
its tax affairs or any computations in respect thereof or require any Lender
Party to do anything that would prejudice its ability to benefit from any other
credits, reliefs, remissions or repayments to which it may be entitled.

(h) Upon the request of the Borrower or the Guarantor or upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender Party,
any Lender Party that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Guarantor two
original Internal Revenue Service form W-9 or any successor or other form
prescribed by the Internal Revenue Service. If any Lender Party fails to deliver
Internal Revenue Service form W-9 or any subsequent versions thereof or
successors thereto as required herein, then the Guarantor may withhold from any
payment to such Lender Party the applicable backup withholding tax imposed by
the Internal Revenue Code and remit such amount to the applicable taxation
authority if required by law, without reduction, and such Lender Party shall not
be entitled to any additional amounts under this Section 5 with respect to Taxes
imposed by the United States by reason of such failure.

Section 6. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:

(a) The Guarantor is a corporation duly amalgamated and validly existing under
the laws of Canada.

(b) The execution, delivery and performance by the Guarantor of this Guaranty,
and the consummation of the transactions contemplated hereby, are within the
Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Guarantor’s charter or by-laws
or (ii) law or any contractual restriction binding on or affecting the
Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty.

(d) This Guaranty has been duly executed and delivered by the Guarantor. This
Guaranty is the legal, valid and binding obligation of the Guarantor enforceable
against the Guarantor in accordance with its terms, except to the extent that
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies and their power to
stay proceedings for the execution

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

of judgments. The enforceability of the obligations of the Guarantor under this
Guaranty is also subject to judicial application of foreign laws or foreign
governmental actions affecting creditors’ rights.

(e) The Consolidated balance sheet of the Guarantor and its Subsidiaries as at
December 31, 20[    ]3 , and the related Consolidated statements of earnings and
cash flows of the Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, chartered accountants,
copies of which have been furnished to each Lender Party, fairly present the
Consolidated financial condition of the Guarantor and its Subsidiaries as at
such date and the Consolidated results of the operations of the Guarantor and
its Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied. Except as has been disclosed to the Lenders in writing,
since December 31, 20[    ], there has been no Material Adverse Change.

(f) Except as has been disclosed to the Lenders in writing, there is no action,
suit, litigation or proceeding affecting the Guarantor or any of its
Subsidiaries, including any Environmental Action, pending or, to the best of the
Guarantor’s knowledge after reasonable investigation, overtly threatened, before
any court, governmental agency or arbitrator that (i) is reasonably likely to be
determined adversely, and if determined adversely, would have a Material Adverse
Effect or (ii) purports to affect adversely the legality, validity or
enforceability of this Guaranty or the consummation of the transactions
contemplated thereby.

(g) The operations and properties of the Guarantor and each of its Subsidiaries
comply in all material respects with all applicable laws, rules, regulations and
orders, and any past non-compliance with any such applicable law, rule,
regulation or order has been resolved without any ongoing obligations or costs
which could reasonably be expected to have a Material Adverse Effect.

(h) Neither the Guarantor nor any of its Subsidiaries is an Investment Company,
as such term is defined in the Investment Company Act of 1940, as amended.

(i) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(j) The Guarantor has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and the Guarantor has established adequate
means of obtaining from any other Loan Parties on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the financial condition, operations, properties and prospects of such
other Loan Parties.

 

3  Insert year immediately prior to date of this guaranty.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(k) The Guarantor has delivered to the Administrative Agent for delivery to each
other Lender Party a true and complete copy of the Guarantor Credit Agreement
referred to in Section 7(a) below as in effect on the date hereof.

Section 7. Covenants. The Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid or any Lender shall have
any Commitment:

(a) the Guarantor shall comply with each covenant set forth in Article 8 of the
Extendible Revolving – Term Credit Facility dated as of October 12, 2011, (the
“Guarantor Credit Agreement”) among the Guarantor, as borrower, the financial
and other institutions party thereto from time to time as lenders, and Royal
Bank of Canada, as administrative agent, as such agreement may be further
amended, amended and restated, supplemented or otherwise modified from time to
time (i) in accordance with the terms thereof and, so long as the consent of all
of the Lender Parties is not required pursuant to any of the clauses contained
in the proviso to Section 8 hereof, with the consent of the Required Lenders or
(ii) in accordance with the terms thereof so long as Lenders owed at least
66.67% of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders or, if no Revolving Credit Advances are then
outstanding, Lenders having at least 66.67% of the Revolving Credit Commitments
shall not object in writing to the effectiveness for purposes of this Guaranty
of any such amendment, waiver, supplement or other modification within ten (10)
Business Days after receipt by the Administrative Agent of the Guarantor’s
written request that such amendment, waiver, supplement or other modification
become effective for purposes of this Guaranty; provided, however, if the
Guarantor Credit Agreement shall for any reason terminate or otherwise cease to
be valid and binding on the Guarantor at any time, the term “Guarantor Credit
Agreement” as used herein shall mean the Guarantor Credit Agreement as in effect
for purposes of this Guaranty immediately prior to such time after giving effect
to any amendments, waivers, supplements or other modifications thereof which
were effective prior to such time for purposes of this Guaranty as provided in
clause (i) or (ii) of this Section 7(a);

(b) the Guarantor shall retain, directly or indirectly, legal and beneficial
ownership of 100% percent of the Voting Shares of the Borrower; and

(c) the Guarantor shall provide to the Administrative Agent (with sufficient
copies for each of the Lender Parties) (i) all financial statements,
certificates, reports and other information required to be delivered to the
“Agent” pursuant to Sections 8.1(h) and 8.1(q)(ii) of the Guarantor Credit
Agreement and (ii) all notices required to be delivered to the “Agent” pursuant
to Section 8.1(q)(i) of the Guarantor Credit Agreement, in each case as and when
required to be delivered thereunder.

Section 8. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment,

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

waiver or consent shall, unless in writing and signed by all of the Lender
Parties, (a) limit the liability of the Guarantor hereunder, (b) postpone any
date fixed for payment hereunder, (c) change the number of Lender Parties
required to take any action hereunder, or (d) amend or waive any of the terms of
Section 7(a) or this Section 8.

Section 9. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Guarantor, to it at Encana Corporation, 1800, 855 – 2nd Street
S.W., Calgary, Alberta, T2P 2S5, Canada, Attention: Executive Vice-President &
Chief Financial Officer, Fax: (403) 645-4853 with a copy to Treasury Department,
Fax: (403) 718-6940;

(ii) if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Attention of Bank Loan Syndications;
(Facsimile No (212) 994-0961; Telephone No (302) 323-5499)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) So long as Citibank is the Administrative Agent, notices and other
communications required to be delivered hereunder may be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent by e-mail at oploanswebadmin@citigroup.com, or by other
electronic communications (including other e-mail addresses and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent.

(c) Change of Address, etc. Any party may change its address or facsimile number
for notices or other communications hereunder by notices to the other parties
hereto.

(d) Platform.

(i) The Guarantor agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the Lender
Parties by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic system (the “Platform”).

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties (the “Agent
Parties”) have any liability to the Guarantor, any Lender Party or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Guarantor’s or the
Administrative Agent’s transmission or communication through the Platform except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent or such Related Party
acted with gross negligence or willful misconduct in connection with such
transmission. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Guarantor
provides to the Administrative Agent pursuant to this Guaranty or the
transactions contemplated herein which is distributed to the Administrative
Agent or any Lender Party by means of electronic communications pursuant to this
Section, including through the Platform.

Section 10. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 11. Indemnification. Without limitation on any other obligations of the
Guarantor or remedies of the Lender Parties under this Guaranty, the Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless each Lender Party from and against, and shall pay on demand, any
and all losses, liabilities and damages, and reasonable costs, expenses and
charges (including the reasonable fees and documented disbursements of such
Lender Party’s legal counsel) suffered or incurred by such Lender Party as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent and the other Lender
Parties and their

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment and the Advances owing
to it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as and to the extent provided in, and in accordance with
the terms of Section 8.07 of the Credit Agreement.

Section 13. Judgment. (a) If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under the Credit
Agreement in United States Dollars into another currency, the Guarantor agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Lender Parties could purchase United States Dollars with such other currency at
11:00 a.m. (New York City time) on the Business Day preceding that on which
final judgment is given.

(b) United States Dollars are the sole currency of account and payment for all
sums payable by the Guarantor under or in connection with this Guaranty,
including damages. The obligation of the Guarantor in respect of any sum due
from it hereunder shall, notwithstanding any judgment in a currency other than
United States Dollars, be discharged only to the extent that on the Business Day
next succeeding receipt by the Lender Parties of any sum adjudged to be so due
in such other currency the Lender Parties may in accordance with normal banking
procedures purchase United States Dollars with such other currency; if the
United States Dollars so purchased are less than the sum originally due to the
Lender Parties in United States Dollars, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
Parties against such loss.

Section 14. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) Each of the parties hereto unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, the Guarantor or any Related Party of the foregoing in any
way relating to this Guaranty, in any forum other than the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. The Guarantor hereby irrevocably appoints and empowers CT Corporation
System (the “Process Agent”) as its agent in the

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

State of New York pursuant to the designation of agent for service delivered (or
to be delivered) pursuant to Section 3.01(f)(ix) of the Credit Agreement to
receive on behalf of the Guarantor and its property service of copies of the
summons and complaint and any other process that may be served in any action,
litigation or proceeding arising out of or relating to this Guaranty. The
Guarantor hereby further irrevocably consents to the service of process in any
such action, litigation or proceeding in such courts by the mailing thereof by
any Lender Party by registered or certified mail, postage prepaid, to the
Process Agent, and hereby further agrees that the failure of the Process Agent
to give any notice of any such service to the Guarantor shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. The Guarantor agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty in
the courts of any jurisdiction.

(c) The Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any New York State or federal court. The Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THIS GUARANTY, THE CREDIT
AGREEMENT, THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

(e) To the extent that the Guarantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Guarantor
hereby irrevocably waives such immunity in respect of its obligations under this
Guaranty.

[Remainder of page intentionally left blank.]

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officers thereunto duly authorized as of the date first
                     above written.

 

ENCANA CORPORATION, as Guarantor By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Consented to: CITIBANK, N.A., as Administrative Agent By  

 

  Name:   Title:

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

EXTENSION NOTICE

EXTENSION NOTICE

[Date]

 

Citibank, N.A., as Administrative Agent
for the Lenders and Issuing Banks party to the
Credit Agreement referred to below
399 Park Avenue
New York, New York 10043

Attention:                    

Alenco Inc.

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of October 20, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Alenco Inc., a
Delaware corporation (the “Borrower”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc., Citigroup Global Markets Inc., Barclays
Capital (“BARCLAYS CAPITAL”), the investment bank division of Barclays Bank PLC
(“BARCLAYS BANK”, and together with BARCLAYS CAPITAL, “BARCLAYS”) and J.P.
Morgan Securities LLC as Lead Arrangers for the Lender Parties, Bank of America,
N.A. and The Royal Bank of Scotland N.V., (Canada) Branch, as Syndication Agents
for the Lender Parties, Citibank, N.A., as the Swing Line Bank and
Administrative Agent for the Lender Parties. Terms defined in the Credit
Agreement are used herein as therein defined.

Pursuant to Section 8.11(b) of the Credit Agreement, the Lender named below
hereby notifies the Administrative Agent as follows:

[The Lender named below desires to extend the Termination Date with respect to
its Revolving Credit Commitment and Swing Line Sub-Commitment until the Extended
Termination Date.]

[The Lender named below is also an Issuing Bank and desires to extend the
Termination Date with respect to its Letter of Credit Sub-Commitment until the
Extended Termination Date.]

[The Lender named below desires to extend the Termination Date with respect to
its Revolving Credit Commitment and Swing Line Sub-Commitment until the

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Extended Termination Date and offers to increase its Revolving Credit Commitment
to a maximum aggregate amount of $        .]

[The Lender named below is also an Issuing Bank and desires to extend the
Termination Date with respect to its Letter of Credit Sub-Commitment until the
Extended Termination Date and offers to increase its Letter of Credit
Sub-Commitment to a maximum aggregate amount of $        .]

[The Lender named below does NOT desire to extend the Termination Date with
respect to its Revolving Credit Commitment and Swing Line Sub-Commitment until
the Extended Termination Date.]

[The Lender named below is also an Issuing Bank and does NOT desire to extend
the Termination Date with respect to its Letter of Credit Sub-Commitment until
the Extended Termination Date.]

This notice is subject in all respects to the terms of the Credit Agreement and
is irrevocable.

 

Very truly yours, [NAME OF LENDER] By  

 

Name:   Title:  

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT G - FORM OF

COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

 

TO:    CITIBANK, N.A., in its capacity as administrative agent of the Lenders
and Issuing Banks (the “Administrative Agent”) AND TO:    The Lenders and
Issuing Banks

1. Reference is made to the Second Amended and Restated Credit Agreement dated
as of October 20, 2011 among Alenco Inc., a Delaware corporation (the
“Borrower”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities
Inc., Citigroup Global Markets Inc., Barclays Capital (“BARCLAYS CAPITAL”), the
investment bank division of Barclays Bank PLC (“BARCLAYS BANK”, and together
with BARCLAYS CAPITAL, “BARCLAYS”) and J.P. Morgan Securities LLC as Lead
Arrangers for the Lender Parties, Bank of America, N.A. and The Royal Bank of
Scotland N.V., (Canada) Branch, as Syndication Agents for the Lender Parties,
Citibank, N.A., as the Swing Line Bank and Administrative Agent for the Lender
Parties (as amended, amended and restated, modified, supplemented or restated
the “Credit Agreement”). Capitalized terms used herein, and not otherwise
defined herein, shall have the meanings attributed to such terms in the Credit
Agreement.

2. This Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.01(h) of the Credit Agreement.

3. The undersigned, [name], [title] of the Borrower, hereby states that, as of
the date of this Compliance Certificate, I have made or caused to be made such
investigations as are necessary or appropriate for the purposes of this
Compliance Certificate and to the best of my knowledge:

(a) the consolidated financial statements for the [Fiscal Quarter OR fiscal
year] ending [date], [                    ] provided to the Administrative Agent
pursuant to Section 5.01(h) of the Credit Agreement were prepared in accordance
with GAAP and present fairly, in all material respects, the financial position
of the Borrower as at the date thereof;

(b) the representations and warranties made by the Borrower in Section 4.01 of
the Credit Agreement are true and correct in all material respects, except as
has heretofore been notified to the Administrative Agent by the Borrower in
writing [or except as described in Schedule      hereto];

(c) no Default has occurred and is continuing except as has heretofore been
notified to the Administrative Agent by the Borrower in writing [or except as
described in Schedule      hereto].

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

I give this Compliance Certificate on behalf of the Borrower and in my capacity
as the [title] of the Borrower, and no personal liability is created against or
assumed by me in the giving of this Certificate.

Dated             , this [    ] of [month],             .

 

 

Name: Title:

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 20, 2011 among Alenco Inc., a Delaware corporation (the “Borrower”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities Inc.,
Citigroup Global Markets Inc., Barclays Capital (“BARCLAYS CAPITAL”), the
investment bank division of Barclays Bank PLC (“BARCLAYS BANK”, and together
with BARCLAYS CAPITAL, “BARCLAYS”) and J.P. Morgan Securities LLC as Lead
Arrangers for the Lender Parties, Bank of America, N.A. and The Royal Bank of
Scotland N.V., (Canada) Branch, as Syndication Agents for the Lender Parties,
Citibank, N.A., as the Swing Line Bank and Administrative Agent for the Lender
Parties (as amended, modified, supplemented or amended and restated from time to
time, the “Credit Agreement”). Capitalized terms used herein, and not otherwise
defined herein, shall have the meanings attributed to such terms in the Credit
Agreement.

Under penalties of perjury, the undersigned hereby certifies to the
Administrative Agent and to the Borrower that:

(1) The undersigned is the sole record and beneficial owner of the loans in
respect of which it is providing this certificate.

(2) The undersigned is not a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code). In this regard, the undersigned further
represents and warrants that:

(a) the undersigned is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and

(b) the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(3) The undersigned is not a “10-percent shareholder” of the Borrower (as such
term is used in Section 881(c)(3)(B) of the Internal Revenue Code); and

(4) The undersigned is not a controlled foreign corporation related to the
Borrower within the meaning of Section 864(d)(4) of the Internal Revenue Code.

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this U.S. Tax Compliance
Certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall so inform the Borrower in writing
within thirty days of such change and (b) the undersigned shall furnish the
Borrower a properly completed and currently effective certificate in

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

either the calendar year in which payment is to be made by the Borrower to the
undersigned, or in either of the three calendar years preceding such payment.

 

    [NAME OF LENDER PARTY]     By:  

 

    Name:       Title:       [ADDRESS] Dated:             , 20    .          
[NAME OF LENDER PARTY]     By:  

 

    Name:       Title:       [ADDRESS]

Dated:             , 20    .

     

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT I - FORM OF

ACCESSION LETTER AGREEMENT

ACCESSION LETTER AGREEMENT

 

Citibank, N.A., as Administrative Agent

for the Lender Parties party to the

Credit Agreement referred to below

399 Park Avenue

New York, New York 10043

Attention:                    

Alenco Inc.

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 20, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Alenco Inc., a
Delaware corporation (the “Borrower”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc., Citigroup Global Markets Inc., Barclays
Capital (“BARCLAYS CAPITAL”), the investment bank division of Barclays Bank PLC
(“BARCLAYS BANK”, and together with BARCLAYS CAPITAL, “BARCLAYS”) and J.P.
Morgan Securities LLC as Lead Arrangers for the Lender Parties, Bank of America,
N.A. and The Royal Bank of Scotland N.V., (Canada) Branch, as Syndication Agents
for the Lender Parties, Citibank, N.A., as the Swing Line Bank and
Administrative Agent for the Lender Parties and the Lender Parties parties
thereto. Terms defined in the Credit Agreement are used herein as therein
defined.

The Eligible Assignee named below has agreed to provide Revolving Credit
Commitments to the Borrower pursuant to Section 2.19(b) of the Credit Agreement.
Pursuant to Section 2.19(b) of the Credit Agreement, the Eligible Assignee named
below and the Borrower agree that the Eligible Assignee, by its execution and
delivery of this Accession Letter Agreement, shall become a party to the Credit
Agreement as of the Increase Date specified in the Increase Request sent by the
Borrower on [— date —] and shall have the rights and obligations of a Lender
under the Credit Agreement as of such Increase Date.

The Eligible Assignee hereby assumes a Revolving Credit Commitment in the amount
set forth on Schedule 1 hereto. [After giving effect to such assignment, the
aggregate amount of the Advances owing to the Eligible Assignee will be as set
forth on Schedule 1 hereto.]1

 

1  Include this sentence if any Advances are outstanding as of the relevant
Increase Date.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The Eligible Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Accession Letter Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to enter into this Accession Letter
Agreement and it is experienced in transactions of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.01(h) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Accession Letter Agreement, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Accession Letter Agreement, and (vii) if it is organized under the laws of a
jurisdiction outside of the United States, attached to this Accession Letter
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the undersigned;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

Following the execution of this Accession Letter Agreement, it will be delivered
to the Administrative Agent and the Issuing Banks for acceptance and recording
by the Administrative Agent and approval by the Issuing Banks and the Swing Line
Bank. The effective date for this Accession Letter Agreement shall be the later
of (i) the date of acceptance hereof by the Administrative Agent and (ii) the
date of approval hereof by the Issuing Banks and the Swing Line Bank, unless
otherwise specified on Schedule 1 hereto.

Upon such acceptance and recording by the Administrative Agent, as of the
Increase Date specified in the Increase Request sent by the Borrower on [— date
—], the Eligible Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Accession Letter Agreement, have the rights and
obligations of a Lender and, if applicable, of an Issuing Bank thereunder.

This Accession Letter Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Accession Letter Agreement by telecopier shall be effective
as delivery of a manually executed counterpart of this Accession Letter
Agreement.

This Accession Letter Agreement is subject in all respects to the terms of the
Credit Agreement and is irrevocable.

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

This Accession Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank.]

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Very truly yours, [NAME OF NEW LENDER], as Eligible Assignee By  

 

Name:   Title:  

 

Accepted as of this      day of             , 20     ALENCO INC. By  

 

Name:   Title:   By  

 

Name:   Title:   CITIBANK, N.A., as Administrative Agent and Issuing Bank By  

 

Name:   Title:   BARCLAYS BANK PLC, as Issuing Bank By  

 

Name:   Title:  

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1 to the Accession Letter Agreement

After giving effect to this Accession Letter Agreement:

 

Eligible Assignee‘s Revolving Credit Commitment amount:

   $               

[Principal amount of Advances payable to Eligible Assignee:

   $              ]2 

Effective Date:             , 20    

 

2  Include if any Advances are outstanding as of the relevant Increase Date

 

Alenco – Exhibits to Second Amended and Restated Credit Agreement